Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I have a comment relating to page 12 of the Minutes. Yesterday, I asked the President of the sitting about the application of Annex V of the Rules, as it involves all of us when considering the 1996 discharge. I asked that, pursuant to Article 3 of this Annex, the amendments that had been tabled be forwarded to the Committee on Budgetary Control so that it could give its opinion as required by this Article.
The Committee on Budgetary Control met yesterday but did not have these amendments as they had not been translated at the time of its meeting, even though I was assured that this would be done so that the Committee on Budgetary Control could give its opinion. What measures do you intend to take to ensure that we can give an appropriate opinion on the various points of this Annex and so that the Rules are applied in full for this important vote on whether or not to grant discharge for 1996?
Which Rules did you refer to, Mr Fabre-Aubrespy?
I mentioned Annex V, Article 3 of the Rules, which applies in the case in point as a proposal for granting the discharge has been submitted to us. I believe I also mentioned paragraph 2 or 3, which states that the Committee on Budgetary Control must give its opinion on the amendments before they are put to the vote in the House.
I shall look into what is happening in this case. As soon as we have the full details, they will be passed on to you.
Mr President, we discussed this matter at yesterday's meeting of the Committee on Budgetary Control. Since, as Mr Fabre-Aubrespy rightly says, the amendments were not available, the committee decided that the rapporteur would deliver its opinion here in plenary during the vote. There were no objections. But if you want to check all this again, I would ask you to inform me of the fact as soon as possible, in case there are any other procedures to be followed.
Mrs Theato, you yourself explained that the Committee on Budgetary Control is not in breach of the Rules of Procedure by choosing to present its report in this way. This therefore conveniently responds to the objection raised by Mr Fabre-Aubrespy. The rapporteur will deliver his opinion on each amendment in the House, as was decided by his committee. Thank you very much for your remarks.
Mr President, I was also present yesterday but my name does not appear on the attendance register. However, I wanted to mention something of far greater importance, namely our concern for what has happened to Mrs Hebé de Bonafini who cannot be with us today due to action taken by the police at the Eceiza International Airport in Buenos Aires. We understand that you have had contact with the Argentine Government, yet she is still unable to come and she therefore joins the list of people who have been awarded the Sakharov prize and who are in prison.
On behalf of my group - and I am sure that I speak for many here - I would like a formal protest to be made to the Argentine authorities regarding this matter.
Thank you, Mr Puerta. I should like to inform you of the latest developments concerning this matter. Mrs Hebé de Bonafini will be with us today. She is coming in to Frankfurt airport. Negotiations with the Argentine authorities yesterday meant that the mistaken action of one of the officials was overruled, thus enabling her to catch a plane yesterday. She is due to land in Frankfurt at 10.30 a.m. where a car will collect her and bring her to Parliament so she may attend. I should particularly like to thank publicly the European Union representative in Buenos Aires for such swift and effective action, which enabled this lady to obtain a ticket and travel here, and I should also like to thank the Argentine authorities for acting so promptly on my request.
Mr President, ladies and gentlemen, we are currently celebrating the anniversary of the Universal Declaration of Human Rights, and it is belief in those rights that inspires the award of the Sakharov prize. It is our habit in this House to condemn all acts of terror or violence committed by groups or by individuals. So I am surprised to discover that we are being invited by the 'Pro-Life' movement to visit an exhibition they are holding this afternoon on these very premises. The Pro-Life movement has gained notoriety for its advocacy of capital punishment and its scant concern for human life - going so far as to shoot dead doctors who are simply doing their job.
Mr President, might it be possible to have this exhibition moved to a commercial site, sparing us its presence in the buildings of the European Parliament and Council of Europe?
Mrs Eriksson, we shall forward your request to the College of Quaestors, but please bear in mind that when Parliament allocates rooms at the request of Members, it naturally does not take their political allegiances into account. Instead, the College of Quaestors allocates them as it sees fit at the time and without becoming embroiled in complex political issues.
Mr President, I would ask Members to sign the written declaration by our Vice-President Mr David Martin on the effect of the WTO on animal protection. We have always given strong support to animal protection and consumer protection in this House. I believe that this declaration could obtain enough signatures...
(The President cut the speaker off)
Mrs Graenitz, that is not a point of order, and the House cannot become a forum for announcements by each and every Member. Let us follow our Rules correctly.
Mr President, I wish to draw to your attention something extremely offensive and insensitive that I received in my mailbox this morning. I received an invitation to sample foie gras . Considering that we are coming up to Christmas, this cruel and inhumane way of producing so-called food is unacceptable. We should not be presented with invitations to sample something produced ...
I would repeat what I have just said, Mrs McKenna: this is not the time to begin a debate on your favourite political subjects.
Mr President, I should like to say to Ms McKenna that all she has to do is not turn up if she does not wish to. Foie gras is a national product of many countries. If she does not wish to try it, then she does not have to turn up!
(Loud applause) Mr President, I do however wish to comment on the Minutes as yesterday evening during the night sitting, as rapporteur for the Committee on Economic and Monetary Affairs and Industrial Policy, I presented its recommendation for second reading of the regulation on the statistics on trade in goods between Member States. After Commissioner de Silguy commented on our amendments, I wished to state my position. However, the President of the sitting cut me off, saying that I was only allowed to put questions to Mr de Silguy, even though I should have been able to give my opinion regarding the Commission's position on our amendments.
Mr President, I protested then and I would like to protest again. Perhaps there is a need to organise training courses for certain Vice-Presidents so that they understand how parliamentary customs operate. I was a member of a normal parliament for 25 years and I cannot understand why we cannot have normal discussions here, particularly when it involves a second reading where we have experienced problems with the Council over the common position.
Therefore, Mr President, may I suggest that that particular President be sent on a training course?
I shall take note of that and check with the President of the sitting in question what the problem was, and you will receive an explanation in due course.
One moment, Mr Casini. We are not going to open a debate on the 'Pro Vida ' movement, and I will stop you if that is the subject of what you have to say. We are not going to have a debate on that topic.
Mr President, I asked for the floor merely to say that it is incorrect to assert that the 'Movimento per la vita ' is in favour of the death penalty. We in the 'Movimento per la vita ' in Italy oppose the death penalty, and we prove it by belonging to every association campaigning against the death penalty. We were the first, in Italy, to petition for the release - subsequently obtained - of Paula Cooper. So it is we who launched the fight against the death penalty in Italy.
Mr President, as we celebrate the fiftieth anniversary of the Declaration on Human Rights and the tenth anniversary of the Sakharov prize, I should like to ask whether any invitation was sent to Leila Zana, a previous winner of the Sakharov prize, and whether any approach was made to the Turkish government concerning her presence here, and what was the response?
The invitation was sent but I shall check again. It seems I was informed yesterday of an initial difficulty - which was resolved - owing to the fact that she had to look after a family member, which prevented her from travelling. But I shall check this information and will let you know immediately if it is correct. Should it be incorrect, I shall let you know exactly what is happening, Mr Alavanos.
Mr President, though I wish all the members of her family good health, I wish that were indeed the reason. From what we know, however, Leila Zana is still in prison in Ankara, and a new sentence was passed upon her - two years if I am not mistaken. Does your answer mean that the Turkish authorities gave permission for her to be present but for some family reason she is not here, or that the problem of her imprisonment persists?
I do not know. I told you that I cannot give you exact details for the time being, but I will do so as soon as I receive them. That is all I can say. I do not wish to make assertions that later turn out to be wrong. I will give you the exact information when we receive it.
(The Minutes were approved)
Welcome
I should like to welcome to Parliament a delegation from the National Assembly of the Republic of Slovenia, led by Mrs Darja Lavitzar-Bebler.
European Council in Vienna - Austrian Presidency
The next item is the joint debate on:
the European Council report and the Commission statement on the European Council meeting of 11 and 12 December in Vienna; -the statement by the President-in-Office of the Council on the activities of the Austrian Presidency.I now give the floor to Chancellor Klima, on behalf of the European Council, whom I should also like to thank for the courtesy which he personally showed, as President-in-Office of the Council, to the representatives of Parliament in Vienna on 11 December.
Mr President, Mr President of the Commission, ladies and gentlemen, I am glad to have a second opportunity, in the space of a few weeks, to discuss the developments in our Union with you here in the European Parliament. Let me thank you at the outset for the good cooperation between the Austrian Presidency and the European Parliament, which has made it possible to deal with many subjects, such as the fifth framework programme of research and development, the legal basis for the NGOs' special programmes and the joint efforts in relation to the 1999 budget.
When I was with you here a few weeks ago, just before the meeting of the Heads of State and Government in Pörtschach, I perceived a certain anxiety on the part of some of the Members who took part in the discussions, anxiety that the integration process might be coming to a standstill, anxiety about certain statements that reflected trends towards renationalisation and so on. I am glad to be able to report to you that exactly the reverse was the case during the Austrian Presidency, as confirmed by the Vienna summit.
We took that informal meeting of the Heads of State and Government in Pörtschach as an opportunity to discuss the future of Europe, and we agreed that the best way to help promote the European idea was by focusing our future policy on creating European added value in policy areas that are of central concern to our people, such as labour, employment, internal security and the quality of life.
I believe that what was special about this Vienna summit was that it took place just before an event that can rightly be described as historic, namely the introduction of the common currency. The euro has proved its worth even before its actual introduction. During the crisis on the international financial markets in the last six months, Europe proved a centre of stability, and that success gives every reason for confidence, confidence that it is possible to maintain the stability achieved with such great effort while at the same time setting out in new directions, that it is possible to strengthen stability and growth, and therefore employment too.
But the introduction of the euro also means that we must improve cooperation in economic policy as a whole, as well as in other policy areas. In future the substance of our policies, but also the way in which we resolve problems together, will not just be a subject of political analysis and critical commentary but will also be looked at by the financial markets. Five years ago any dispute, disagreement, euro-deadlock or whatever was unpleasant. As from 1 January 1999, it could have very damaging effects for our common currency, for stability, for the economy and for employment in Europe. That makes it all the more necessary for us to solve problems in such a way as to show the financial markets, the analysts across the world, that Europe gives priority to working with each other rather than against each other.
In my view, the Vienna summit set some very decisive courses for the future. We drew up a strategy for Europe which clearly establishes the tasks to be tackled, the timetables and how we intend to further develop the policy areas of the European Union. That is a response to the scepticism regarding further steps towards integration.
This Vienna strategy, which is the outcome of Pörtschach, clearly sets out the priorities: employment, growth and stability, improving internal security and the quality of life, guaranteeing stability and prosperity and enhancing Europe's political role in the world and, of course, the necessary political and institutional reforms.
Let me briefly go into a little more detail, for example on Agenda 2000, a subject that concerns us all. It was a central area of work for the Austrian Presidency. As we all know, it is not just a question of money and finances, it is more particularly a question of the shape of our future political approach to key political issues, to agricultural policy and to structural policy, which means it is also a question of reforming the substance of European policy, of reforms which must undoubtedly be carried out in a spirit of financial prudence - since we have made the utmost effort to consolidate our budgets at national level - but also in a spirit of solidarity, because that is the cornerstone of European integration.
In Vienna we managed to achieve what the Austrian Presidency called for in Cardiff, namely to set out the key elements of a final agreement in a specific document and to propose options for action. It is surely clear to anyone willing to take a closer look that the technical part of the examination of the legal texts has now been concluded.
Subject to one reservation, the pre-accession instruments have been agreed unanimously. There is also agreement on the regulation on the trans-European networks and the Guarantee Fund regulation. I believe that, although we must of course take special situations into account, in terms of structural policy and the Structural Funds a consensus is emerging on how to resolve the really fundamental issues.
With regard to the common agricultural policy, a solution seems to be on the horizon for rural development and some parts of the organisation of the market, although - and this must be said very clearly - many questions still need discussion in this area too, and there are differences of view. The basic differences here relate to two crucial questions. They are the overall volume of expenditure and its distribution under the various headings, and the question of the distribution of the burden between the individual Member States, which was raised by some Member States and also in the Commission's report on own resources.
I believe that on the basis of this document, of the key political elements and of the fact that everyone now recognises that the proposals for solutions are on the table, it will prove possible, through serious and constructive negotiations over the next three months, to conclude this reform package of Agenda 2000 by March next year under the German Presidency, as we confirmed again in Vienna.
The second point is enlargement. I am convinced that the Austrian Presidency managed to sustain the momentum of the enlargement process. The Commission submitted an outstanding report which very clearly highlighted and welcomed the progress made in the individual Member States, but also openly described the areas in which the reform process sometimes slowed down a little in some states. This excellent Commission report therefore made it very easy for us to say at the Vienna summit that we welcome the fact that negotiations have now begun with six applicant countries. We welcome the progress made with the reforms in the other countries, but point out that further reform efforts will still be needed; we can now offer the other five Central and Eastern European states a new element in the form of the beginning of the bilateral phase of acquis screening during the first quarter of next year.
In this context, and in line with the Cardiff approach, the European Council also strengthened relations with Turkey. It noted the political need for Turkey to take a more European approach and adopt a European perspective. But it was also pointed out that many efforts will still be needed here, an area where we have agreed to strengthen Turkey's European strategy.
The third point is monetary union. I am very glad that we succeeded in agreeing to speak with a single voice on the world financial markets in relation to our common currency, that we managed to settle the question of the external representation of the euro - not entirely yet, because some improvements are certainly still needed, especially regarding support for the Commission's work and so forth. But we have taken a first step, which has enabled us to reach this agreement on the external representation of the euro. In two days' time, at the USA-EU summit, I will have an opportunity to address this matter of the representation of the euro in the G7.
But what I consider at least equally important is that we now have the first outlines of a European position on the reform of the world financial system, the reform of the International Monetary Fund. Clearly we need greater verifiability, more transparency, an early warning system in the international financial system so that we no longer find ourselves apparently overtaken by critical events that destroy the entire economy in some countries and disrupt the world economy. Here we are working towards a European position that reflects Europe's strength, and this question will have to be included in the international discussions on financial market reform.
The fourth point is Europe's political role in the world, the question of the foreign and security policy. We greatly regret that, because not all the states have ratified the Amsterdam Treaty, it did not prove possible in Vienna to decide on a Mrs or Mr CFSP. I would have regarded that as a good sign. But because they had not all ratified the treaty, we did not manage this in Vienna, although we would of course have liked to do so; but we have to recognise that some Member States were simply not yet ready to do this. However, one very positive note is the fact that a decision was taken in Vienna on the European Union's first common foreign policy strategies, which means that at last we have a more common approach, for example a strategy for Russia which covers all the questions of economic policy, of purely foreign policy and of security policy relations between Europe and Russia, which is an important partner in terms of European stability. Strategies were defined in Vienna for Russia, for Ukraine, for the Mediterranean region including the Middle East, and for the western Balkans, as aspects of a common foreign and security policy.
What I also consider most important - and I am saying this in full awareness of being the Chancellor of a neutral country - is that, starting with Pörtschach, with what I believe was a well-considered statement by Tony Blair, followed by discussions in France and Germany and in many other countries, we have now begun to consider ways of strengthening the European security architecture in conjunction with our Atlantic partners. Added to that is the acceptance that a politically strong Europe must also be in a position to resolve regional crises by undertaking Petersberg-type missions, and to do so in a way that enables all 15 Member States of the European Union to participate in resolving them, in close conjunction with their Atlantic partners.
That is a question where I did not dare hope the discussion would gain so much momentum so quickly. It is a discussion which I regard as most important with a view to establishing a strong political Europe in the next century.
Another major topic was internal security. It is without doubt a European added value if we can combat international organised crime on a common European basis. Europol has become operational and active during the Austrian Presidency. We now have this action plan for the common area of freedom, security and justice. We are convinced that we must also jointly develop migration policy strategies, and it was decided in Vienna to set up a special task force to that end. Here we managed both to take practical measures and to define political orientations, to call for this topic to be given priority next year and to make provision even at this stage for a special summit to be convened on the subject in Tampere under the Finnish Presidency.
On environmental policy, we took clear decisions in Vienna to reflect our conviction that environmental policy is a horizontal, a mainstreaming policy, that it is a policy which should not just be pursued in the Committee on the Environment but must also be integrated into all other policy areas. So in addition to what the transport ministers, the energy ministers and the agriculture ministers have proposed, we have called for other sectors such as industry and the single market also to be included.
One central issue was and still is the question of employment. Let me say to you quite openly: the first time I had an opportunity to take part in a European Council, employment policy was a taboo term. Many people thought it inconceivable that there could be a European dimension to employment policy. When we now look at the results we have achieved during the Austrian Presidency, building on the good work achieved in Luxembourg and continued by our British friends, we see very clearly that we need national employment policies, but also that we can and want to learn from one another, that we are all committed to achieving the additional, verifiable objectives decided upon in Vienna and, over and above this, that we firmly believe that employment is a European added value. We are not looking for some kind of populist miracle, applying some miracle cure chosen at random, but are simply trying to establish a closely coordinated approach to fiscal policy, research policy, external economic policy, the policy of the structural reforms, the policy of preparing and empowering the workers, but also to a policy of growth that does not jeopardize stability.
Those are some of the important signals that were sent out by the Vienna summit, and I am very glad that it proved possible to strengthen the guidelines for employment policy in relation to the questions of older workers, of equal opportunities for women on the labour market and of the entrepreneurial spirit. In fact, until recently I would have considered it quite inconceivable that we could now clearly state that, in addition to a stability pact, we want to have an employment pact in the European Union. That pact is to be agreed in Cologne in March.
We also had a very good meeting with President Santer, a kind of mini-summit on the social dialogue. We now have an agreement to the effect that, for the first time, small and medium-sized enterprises will also work together with UNICE and secondly - something I consider most significant - we have an agreement between the social partners at European level whereby they undertake to draw up a practical list of subjects, to say what subjects they want to work on at European level within their area of responsibility, what solutions they are seeking; it is important to ensure that matters are not always dealt with by politics in cases where it would be preferable to seek a solution through discussions at European level between employers and workers.
I believe the Austrian Presidency has managed to maintain the spirit of Pörtschach in Vienna by firmly committing itself to further deepening the discussion of political issues in the European Union. I am also grateful that Members have presented what I believe is a very constructive and good draft statute for Members. In Vienna, we asked the appropriate institutions to continue working on it without delay.
I believe the top priority of the first presidency of one of the youngest Member States was to clearly show the people of Europe that it makes sense to work together in Europe, that there is a European added value if we jointly give top priority to European employment policy, that it makes sense to try to improve European security, to cooperate more closely on achieving internal security, and that it is important to work together to strengthen Europe's political role in the world. That is why the Austrian Presidency's first priority was to bring the people of Europe a little closer to this powerful vision, this idea of Europe. I hope that will also be reflected by large-scale participation in the European Parliament elections in June. In that sense, I would express my warm thanks for the good cooperation on the part of the Commission, the Council and especially, Mr President, the European Parliament during this first Austrian Presidency.
Mr President, Mr President-in-Office, ladies and gentlemen, the Vienna European Council concluded the first presidency of the Union to be held by one of the countries that joined in 1995, and I applaud the work carried out by the Austrian Presidency.
These six months will surely be remembered in the history of the construction of Europe as the Pörtschach six months - and quite rightly so, I believe. In fact, contrary to all that the established analysts predicted, the Pörtschach meeting of Heads of State or Government was an opportunity for frank and constructive discussion on the future of the Union. There were, however, no guarantees that this new type of meeting would be a success. On the whole, the objective was achieved. We are already reaping the benefits in the way we address Community matters at the turn of the century and the Austrian Presidency should take credit for this. The Commission is delighted to have worked with the Austrian Presidency in preparing this meeting.
But the Pörtschach meeting must not mask the progress made on the other major aspects of Community integration. I will not list them all here; I will leave that to the President-in-Office. I will simply mention some of the successes to give you a general idea of where the Union is making progress: the agreement with Switzerland, the fifth framework programme for research and development and the 1999 budget, on which you will vote tomorrow.
The Vienna European Council, for its part, has given concrete expression to the spirit of Pörtschach in a new strategy: the Vienna Strategy for Europe. This Strategy should help us respond to 'Europe's needs', which were clearly identified at the informal Pörtschach meeting. Citizens want to see less of one type of Europe and more of another, one that is more democratic, better managed, more efficient and that shows true ambition.
So what are the main points that emerged from Vienna? There are three that stand out for me personally, along with those just mentioned by the Federal Chancellor: firstly, employment, growth and economic stability; secondly, Agenda 2000; and lastly, enlargement.
The European Council held debates on employment, on growth and on economic stability. There is now widespread agreement between the Heads of State or Government on the choices to be made in the fight for employment and on the clear need for a common European framework. This is all the more satisfying because I have defended most of these choices before you, ladies and gentlemen, for four years now and because, since the Luxembourg Summit, employment has been a topic for Community debate. In Vienna, the European employment strategy was given a new and far-reaching momentum. The Heads of State or Government have, in fact, decided to take the convergence of employment policies further and the employment guidelines will now be at the heart of national strategies. To this end, these guidelines will be clarified and refined as expertise is gained at European level, particularly through the definition of sectoral objectives. Such objectives will allow us to check that Member States have fully respected their commitments.
The need to support growth, employment and competitiveness has also led the European Council to look carefully at investment issues. You are aware that the Commission had presented a communication on public investment within the framework of the economic strategy. A number of conclusions have been reached on this issue, through the Commission's constant work in this respect. From amongst these conclusions, I should like to highlight the role of the European Investment Bank, the importance of developing a pan-European risk capital market, the role of investment in human resources and the need to continue with our strategy for completing and extending the internal market.
The fact that points of view on growth and employment are converging is naturally linked to the arrival of the euro. In fact, everything is already in place for the arrival of the euro. It will enter into force on 1 January next year. I will not go back over the advantages we are expecting from it on an internal level. The European Council has noted the report on the coordination of economic policies. This is a crucial challenge to the success of Economic and Monetary Union and I believe that all the Members of the Council are aware of this. We also had a constructive discussion on fiscal policy, on the basis of the Council's report.
On an external level, I would like to point out how many opportunities there are for promoting European interests, thanks to the arrival of the euro. In this respect, the decisions taken on the external representation of the Community are a first, but nonetheless important, step forward. They show that the Union is aware of the international responsibility that the creation of a single currency entails. An initial debate on strengthening the international economic and financial system was also held. The Council has now been given a mandate to give further consideration to the reform of this system. The Council will also have to analyse in its report the wider implications of globalisation, as the Commission started doing in a document it submitted to the European Council. Still on this theme, I believe that the European Council is aware that the European Union has a responsibility to assume.
Mr President, the second issue covered in the Council discussions was, of course, Agenda 2000. Yesterday, I once again told you that the adoption of Agenda 2000 would be one of my main priorities in 1999.
So what stage have we reached after the Vienna European Council? It is true to say that the Council conclusions on Agenda 2000 are modest. But to begin with, I must say that it would be wrong to think that nothing has changed, or that we have not made any progress. The progress made in Vienna in this respect should not be measured on whether the beginnings of an agreement have been drawn up. As I have said more than once, if there is not agreement on everything, then there is not agreement on anything. There would be no point in seeking partial agreements when what is needed is an overall agreement. From this point of view, we can applaud the fact that, for the first time, this issue has been addressed in a sensible manner. Everyone knows that an agreement is needed. Everyone knows that concessions will have to be made on all sides. So we may as well begin the debate and seek the views of all those seated round the table, where the rank and file are more involved than the negotiators. It was important for a real debate to be initiated, for all aspects to be laid out on the table and for everyone to state they were ready to work towards reaching an overall agreement. And I did, in fact, notice that all the Heads of State or Government realised that the time for purely tactical positions was past.
I would also like mention something I became aware of in Vienna. I listened to all the Heads of State or Government and I believe that the Commission's proposals will be at the heart of the final agreement, whatever form it may take. Everybody knows that an agreement must be reached, and that such an agreement will be found. It will be difficult but there will be agreement, as it is in the interests of all the Heads of State or Government.
Mr President, let us not hide the fact that enlargement is the backdrop to these negotiations. The process is already underway and the Council has renewed its support for it. The negotiation process has been welcomed by the Council and is in place. It is a good and inclusive process. The Commission is fully playing its dual role. It is contributing to the preparations for the negotiations led by Member States and is actively encouraging reforms in the applicant countries, while implementing coherent strategies concerning the preparations for membership.
Today, as the European Council acknowledged, the major determining factors for this process have been accepted by all partners, by both the European Union and the applicant countries. The main aim is to respect the commitments made on both sides. Annual meetings have been arranged to begin precise assessments of the progress made. Vienna was the first of such meetings. The second will be in Helsinki, at the end of 1999. Such patient work must not be constantly interrupted by speculation on when enlargement will take place.
Mr President, I should like to conclude this presentation of the conclusions of the Vienna European Council by emphasising the detailed nature of the Vienna Strategy for Europe. The European Council felt the need to explain the main aspects of its action to its citizens and this was one of the priorities of the Austrian Presidency. I believe that there are four main aspects. The first is to promote employment, economic growth and stability, as I have already mentioned. The second is to improve security and the quality of life. The third is to reform the Union's policies and institutions. And the fourth and final aspect is to promote stability and prosperity throughout Europe and the world.
For each of these main aspects, the European Council has set itself objectives and laid down deadlines. Marking out the future in this way is the best way of channelling our energy into meeting real objectives. As a result, the important meetings in Cologne, Tampere and Helsinki have gained momentum. By making simultaneous progress in these four main aspects, we will shape the future of the European Union and its appearance at the beginning of the next millennium. The future face of the Union will emerge from the constant and determined work carried out. The Austrian Presidency has contributed to this over the past six months and I should like to congratulate it once again.
Thank you, Mr Santer.
Mr Haarder has a point of order.
Mr President, we all know from the media that one of the main issues was the tax-free sales, on which a lot of time was spent. Why have we heard nothing about it? I hope it is because you are embarrassed that you wasted so much time on it, but Parliament should be made aware of what you spent your time on in Vienna.
That is not exactly a point of order, but in any case the President-in- Office of the Council is still here and he can respond to the questions that Chancellor Klima has not dealt with.
Mr President, ladies and gentlemen, I am stating my position as President of the General Affairs Council. Let me begin, like Viktor Klima, by giving warm thanks for the excellent cooperation with the European Commission and Parliament. Anyone who is familiar with the Treaty and the complex nature of our relations will be aware how difficult it is to coordinate these various institutions even to some extent. Perhaps some people may have smiled at the fact that we managed to achieve well-organised and perfectly amicable meetings. I think that is a precondition for also achieving first-class results, and I warmly thank both Parliament and the Commission. We have, I believe, made quite some headway.
The 1999 budget and the research and development programme have been mentioned already. We have resolved the conflicts about the common legal acts, which had been under dispute for decades. Yesterday we reached agreement in COREPER on Socrates and Leonardo and on the youth exchange programme, on which Parliament will be delivering its opinion. All in all, I believe we can boast some positive results.
We always knew the Austrian Presidency would be a hard graft. We have few historic moments to celebrate, but we had a great many practical and difficult tasks to accomplish. Nobody knew that the financial crisis would cast dark shadows not just over Asia, but also over Russia and Latin America and indeed over Europe as well. Nobody could predict the tragic political crisis in the Balkans. We have made every effort to tackle these issues.
Perhaps a few words now on the euro, because in retrospect I am sure the history of the European Union will be divided into the period before 1 January 1999 and the period after 1 January 1999. It is an historic turning-point. I am not sure whether we entirely realise how much the introduction of this common currency will change our lives. I very much hope the change will be a positive one. In our time, the euro has genuinely become a credible international currency, alongside the dollar. The coordinated interest-rate reduction two weeks ago proved that there is confidence in this currency, and that there is no contradiction between a hard currency, a stable price situation in the individual countries, and commitment to employment. During this year of the UK and Austrian Presidencies, the European social market economy model has created more jobs than the Americans. Thanks to our efforts, today we have just over 1.5 million more jobs than a year ago, at the end of 1997.
But because of the euro, Europe must make its voice heard in the world in a more concrete and effective manner. That is why the common external representation of the euro was so important. That is why we must also embark on substantive cooperation in fiscal policy, for which provision was also made in Vienna. It also obliges us to secure our foreign and security policy more effectively. So I turn now to foreign policy considerations. It was our intention to make the Union more visible and effective in today's world. I believe that to some extent we have succeeded. As President-in-Office of the Council, I have travelled some 90 000 air-kilometres - I hope you cannot tell this by looking at me. I have personally visited something like 35 or 40 countries. We headed a troika mission to Russia during a time of great difficulty and tension, and I will be coming back to that.
We have adopted a better and stronger position on the Balkans. For the first time the EU has a special envoy, Wolfgang Petritsch, who represents the voice and face of Europe in the region and has done a very great deal together with the Commission and the Member States to help provide humanitarian aid for the refugees. We have allocated some EUR 50 million for this winter alone, to provide at least some shelter for the refugees. That is certainly not a perfect achievement - some of them are still living in wretched conditions, because the winters are hard in Kosovo - but we really have done what we could.
I myself invited all the Albanian negotiating groups to Brussels in an effort to persuade them to adopt a negotiating position - at the moment we have not got as far as we would like. I myself invited the Serbian opposition to Vienna, all the political opposition groups, with a view to them establishing a platform that could perhaps form a national alternative to Milosevic. But I must confess that time is running out and the situation is threatening to escalate.
So it is important that the European Union accounts for two thirds of all observers in the Kosovo Verification Mission and provides virtually all the troops for the NATO Extraction Mission in Macedonia. Europe has shown a high profile here.
Secondly, the Middle East: by inviting President Arafat to Pörtschach - this was planned in advance, but the timing turned out to be very good and he was able to speak to all the Heads of State and Government - by my visit to the Middle East and by the presence of the European Union at the Washington donor conference, we have shown that we are by far the most important and biggest donor in the world. We called on the Union to play a stronger role, also vis-à-vis the Americans and the Israelis. As a result, the follow-up conference will be held in Europe, and in future there will also be political ministerial meetings with the Americans, Palestinians, Europeans and Israelis.
On Russia, as I mentioned, I led the troika mission to Moscow. We have formulated a very sound overall strategy for Russia, more or less recommending that they copy the European social market economy model. In coordination with the Commission, we wish to adapt the TACIS programmes to the crisis in Russia, and the day before yesterday we conclusively adopted the food aid programme for Russia in the Agriculture Council. It is an enormous programme: EUR 400 million, which represents billions of Austrian schillings; and the aid is also enormous and will of course also help to make the European Union's stocks available to the needy Russian people.
But, and I want to say this very clearly here, we also need controls. That is an absolute necessity! So we have a new Memorandum of Understanding, which provides that the European Court of Auditors can carry out checks at any time and that, if any irregularities emerge, the Commission can at any moment call a halt to the aid.
With regard to contacts with third countries, we held an extremely successful conference with SADC, the South African Development Community. We opened the post-Lomé negotiations and included new topics, such as human rights and a political dialogue, with a view to reaching an agreement between the European Union and the ACP States. We have taken care to ensure that this year, the fiftieth anniversary of the Universal Declaration of Human Rights, we do not just think of the past but also frame European Union approaches to the future.
We proposed - and here I would very much plead for the support of the European Parliament; the Council will examine the matter but I would urge Parliament to give its approval and exert pressure - the publication of an annual European Union report on human rights, the creation of an agency for human rights policy within the European Union, to ensure that continuous and professional efforts are made in favour of human rights in the world.
Together with third countries, including Algeria, the Gulf States and China, we have very specifically drawn attention to this need for a dialogue on human rights. Here too we can record some encouraging successes. I very much hope we will pursue this course, and that in the end it will help make the European Union the firm upholder of human rights in the world it has always seen itself to be.
Mr Santer has already raised the question of Switzerland. After four years of negotiations, a real breakthrough has now occurred. We have managed to close all seven dossiers, from the free movement of workers to research and overland transport, on the basis of an extremely accelerated procedure. I very much hope that the people of Switzerland see this most important agreement for what it is. It is a strategically important document for both sides. For us, Switzerland is the second most important trading and economic partner after America, ahead even of Japan.
As regards enlargement, the Austrian Presidency began real negotiations. It was not a very easy task. You may remember that when I announced that we intended to do so, some Member States still voiced serious opposition and criticism. We initiated these negotiations. In practical terms, we have now negotiated a quarter of the acquis communautaire and, most importantly, in Vienna we have also unequivocally defined the content of the next stage.
When you look at the Vienna conclusions, you will find that they support the Commission proposal to open negotiations with countries such as Lithuania and Latvia next year, and also with Slovakia, provided they continue with their reform efforts. The Vienna document supports Malta's application for accession. It also makes clear and encouraging statements about the accession of Romania and Bulgaria. But above all the Commission has agreed, and we support it here, that we should begin with the acquis screening of these five pre-ins at the beginning of the second quarter or the end of the first quarter of 1999, which is to say we will lose no time.
That is why this question of enlargement is one of the most important strategic questions for our presidency. We have shown that the 11 applicants, 12 if we include Malta, belong to the European family. I have always preferred the image of a European family to that of a European house, because the idea of building a house always suggests a building site, draughty, full of rubble and not very comfortable. But the image of a family makes you think of people. I think that is quite essential.
As Viktor Klima said, we have covered some new ground in relation to the security and defence dimension. For the first time, we have opened the discussion on this important and indispensable subject at the level of the Heads of Government. We held the first meeting of defence ministers outside the Council framework, but the 15 EU defence ministers actually came together in Vienna, an historic first meeting. This presidency conducted the first ever political dialogue between the EU and the Western European Union. For the first time the President-in-Office of the Council met the Secretary-General of NATO, with the approval of the 15. There has been quite a distance between the two in the past, but that distance has been bridged. We discussed important issues together. We held the first policy debate on security and defence in the General Affairs Council and established certain aspects in the Vienna conclusions. I am sure this discussion will continue in Cologne.
On efficiency, I believe that we must improve our internal efficiency, slim things down and address issues more directly. Of course, that also includes institutional reform. We know that. As soon as Agenda 2000 has been completed, we will have to discuss this matter. But we have already begun to streamline and prepare the General Affairs Council better for these new challenges. There are now decisions in this area, not just discussions. We want to cut down the number of special Councils, which is why we have now agreed joint proposals to that end.
Next year the Commission will be submitting its proposals to the institutions. In that respect, I believe we have also helped strengthen the Union from within.
My last point is the question of duty-free shops. It was discussed on the sidelines of the European Council, as also on the sidelines of the General Affairs Council a week earlier. You know that any change to the 1999 decision requires unanimity. ECOFIN has now been asked to look into this question. But I can also tell you that the course of the discussion both in the General Affairs Council and among the Heads of Government does not for the moment suggest any unanimity on changing that decision. We have raised the question whether an amended phasing-out process, an extension perhaps of the transitional periods, might lead to wider acceptance. But this too remains an open question. In any case, ECOFIN will continue to discuss it.
Mr President, I would like to thank both the President of the European Council and the President-in-Office for their reports here this morning. I would like to congratulate Mr Klima. He brought a refreshingly realistic assessment to this Parliament, recognising both the successes of the Austrian presidency but also, where there are disagreements within the Union and where I am sure he has experienced the frustrations which we in this Parliament feel as a result of those disagreements. We do not often hear that sort of honest assessment given in this House and I hope it is a sign of things to come.
So I want to thank both Mr Klima and Mr Schüssel very much for that and also for the efficiency, the diligence and hard work of the Austrian Government during their first presidency. Mr President, in your speech to the European Council on Friday, and again this morning, you expressed your thanks on behalf of Parliament for the way in which the presidency has cooperated with Parliament. On behalf of my group, I should like to add my thanks to the many ministers who have attended here and helped and supported the work of this Parliament. Particular thanks are due to Mrs Ferrero-Waldner who has been our regular partner here for the past six months. We offer our thanks.
The Austrian presidency came at a particularly awkward time, sandwiched as it was between the British and the German presidencies. In the former presidency negotiations were started to enlarge the Union - a momentous event - together with a decision on which countries should join the euro, the establishment of a central bank, arguably an even more momentous event. The forthcoming presidency is destined to conclude the Agenda 2000 package which is of immense significance for existing Member States of the Union and for enlargement.
So the presidency had to steer a path between one set of mighty events and another without having any of that timetable fall into its own lap. The Austrian Government is to be congratulated for making sure that the way ahead is clearly timetabled to Cologne and to Helsinki, that the decisions needed are identified and that the broad outlines of many initiatives are set. It was never the intention that major decisions which have absorbed the European press in recent days would be concluded at Vienna. In particular, it was never the intention that decisions would be made on future financing of the Union. Let us be frank and clear about that.
But it has been possible to continue the debate on some of the key issues facing the Union: the next stage in our employment strategy and a European employment pact. My group very much hopes that the initiative which the Council outlined in Vienna will allow us to establish a counterweight to the growth and stability pact which will secure future monetary security in the euro zone. Whilst the single currency will have a great impact on the lives of our citizens, employment is even more immediately crucial for every family in the European Union. In this respect, my group particularly welcomes the express invitation of the Council to allow those Member States who so desire to initiate reduced VAT rates on labour-intensive services which are not exposed to cross-border competition.
This was a proposal which was put to the Luxembourg special summit in a report from this Parliament by my colleague Wim van Velzen and which the Council at that stage felt needed more analysis and assessment. Your agreement that such an idea could be an important employment generator gives us great satisfaction and we will certainly do what we can to facilitate progress on that in this House.
Chancellor, I note that in the conclusions the Council pays special attention to the fact that this moment coincides with the 50th anniversary of the Universal Declaration of Human Rights. Indeed, Mr Schüssel mentioned it himself just now. The Council is asking the Commission to draw up proposals to counter racism in the applicant countries and invites the Member States to consider similar measures inside the Union. I want to commend the Council for calling for action in this very sensitive and important area. Perhaps we could ask you to take back to the Council an appeal from us, that it should issue a firm declaration that it will ensure that the European elections will be fought throughout the European Union free of manifestos or platforms which promulgate racist or xenophobic hatred or fear. Such a declaration coming from the special summit in March on the eve of the European election campaign would be an important signal of the Council's serious intent to fight the politics of hate wherever they are to be found in Europe of the next millennium.
An issue of particular significance already mentioned in this House and one which has absorbed an inordinate amount of our time is the question of the Members' Statute. I want to thank Mr Klima in particular for his willingness to receive the draft statute so carefully developed by our colleague Mr Rothley. I recognise, as we all do, that the statute contains elements which will require detailed negotiation but I cannot stress how important it is that rapid progress is made if we are to have it in place for the June elections. We welcome the fact that the Council considers the draft an appropriate one on which to begin discussion.
We have our negotiating team ready. Could we ask you to press the secretariat of the Council to get on with it? It is political will that matters. Please urge your successors to get on with it. There are some in this House and many outside who have always argued the cynical case, that we would never get the agreement of the Council to put the need for a statute in the Treaty. Amsterdam did that. Then they argued that we would never find agreement amongst ourselves on a draft statute. Mr Rothley did that. They argued that the Council would never deal with it in Vienna. And you did that. Now they argue that we are deluding ourselves if we think we can reach a final result by the time of the European elections. Together we can do that. I urge the Council to help us demonstrate that we can now conclude this issue fast and fairly.
I would like to mention just a few issues concerning third countries. The agreement with Switzerland is a particular success. It is especially noteworthy that it should have been the Austrian presidency which resolved this problem and demonstrated the value of using the expertise and shared experiences of particular Member States with third countries. However, my group is increasingly irritated and disturbed by the length of time it is taking to find a solution to the negotiations with South Africa on the trade and cooperation agreement. I know you agree with me but we note that the Council expects that this will come to a conclusion in the next six months. Frankly, we must succeed.
On the day on which the European Parliament awards the Sakharov prize for freedom of thought to Ibrahim Rugova who struggled so valiantly for peace in Kosovo, it would be wrong not to pay tribute to the work of the European Union in working for political dialogue, peaceful solutions and humanitarian support in that troubled part of our continent during the last six months. This debate should not just be about the Vienna Council. We all know that not every Council can provide dramatic, earth-shattering changes. We here are always too ready to demand such results, in my view rather naively. So I want to pay tribute to the ongoing work of the Council in which the Austrian presidency can take particular pride.
I have already mentioned the much delayed agreement with Switzerland. Another very big success was the fifth action programme on research. For a year this has lain unresolved on the table: a programme which contains the fourth largest spending area in the Community budget. It is to the credit of your ministers that agreement was finally reached on this programme as well as many others in the past six months - a six months in which Austria can take pride.
Mr President, Mr President-in-Office, Mr President of the Commission, all in all we are disappointed by the results of the Vienna European Council meeting. Nevertheless, you made good preparations for the summit and the meagre outcome is certainly not your fault. Perhaps this was the European summit of consolidation and a new harmony. Even so, we have the feeling that once again important decisions have been put off. Worse still, the policy guidelines on which the German Presidency will be basing its decisions remain vague and unclear.
There is still no result concerning the Commission's proposals as outlined in its Agenda 2000.
Reform of the structural and agricultural policy and the financing of the European Union cannot be carried through unless the Member States are prepared to reach an accommodation. This willingness to compromise is a sine qua non for renewing and strengthening the contract which unites our countries and through them the peoples of the European Union. This is the real reason for all the delay and prevarication.
Some governments, in their advocacy of the highly debatable principle of the 'net contributor', are in fact deeply entrenched in their positions. I fear that unless there is a spectacular turn-around at the European summit in Brussels in March 1999, the European elections will be spoiled by a confrontation between national self-interests.
The common European interest must take precedence over the simplistic amalgamation of national concerns and the misguided principle of 'fair returns'. Will the German Presidency manage to overcome this obstacle which is currently bedevilling the accession to the Union of the Central and Eastern European countries? Our group will never allow this integration, this historic undertaking by our continent, to be hampered by the inability of governments to resolve their financial quarrels. Europe must not be reduced to its lowest common budgetary denominator.
We must stand by the ideas and inspiration of our founding fathers. They were motivated by a broad vision of Europe. Consequently our group is particularly pleased by the decision to confer on Helmut Kohl the title of 'Honorary Citizen of Europe' and acknowledge his place in history as equal to that of Jean Monnet. Unless we revert to these ideas, to the Community way of doing things, things will not improve and the Union's current difficulties will not be resolved.
The 'European Employment Pact' is certainly a good thing. The governments need first to translate into action the guidelines adopted in Luxembourg. You have reinforced the aspirations voiced in Luxembourg and you want to add to the value of the results obtained. This 'European Employment Pact' is an essential adjunct to the stability pact.
Mr President-in-Office, on a more optimistic note, I must congratulate you on what has been achieved in security and defence policy thanks to the initiatives taken by the presidency. The meetings between the Union's defence ministers, between the Secretary-General of NATO and the Council presidency and the policy lines agreed at the Franco-British meeting in La Rochelle open the way for a European identity on defence. This important project heralds a new phase for Europe's presence on the world stage and for a true political union.
These perspectives and these new ambitions must shape the pattern of debate in future European Councils. Only then will public opinion be persuaded that the European Council remains true to its fundamental mandate and is determining Union strategy and policy, rather than having to spend time and energy worrying about duty-free shopping.
My thanks to you too, Mr President-in-Office, for all you have done for the Members' Statute. Mrs Green reminded us of it. My heartfelt gratitude to you. This was a very difficult matter and there is no doubt that you handled it very well.
Mr President, on behalf of the ELDR Group I would like to begin by congratulating Chancellor Klima and Mr Schüssel on completing the first ever Austrian presidency. Organisationally, this presidency has been a great success. It is one of which you and your colleagues, and indeed your public service, can be justly proud. Politically, however, I regret the failure of the Vienna Council to adopt specific decisions of substance. The Council has continued and I believe intensified a growing tendency, exhibited also at Cardiff, to carry forward innumerable key issues for future presidencies.
Inevitably each Prime Minister puts his own spin on what summits achieve. This time, in the United Kingdom and elsewhere, many of the headline writers point to the fight to save duty-free sales. In Holland, potentially lower VAT rates and labour-intensive services produced headlines about cheaper haircuts. In the context of the challenging issues facing the Union, such diverse headlines, downbeat as they are, capture more vividly than I can the absence of strategic progress.
The Commission proposed Agenda 2000 one and a half years ago. It is alarming to note how little real political progress has been made so far in advancing this agenda; a decision is not due now but it has not shown much advance. This is especially true in the context of the nothing-is-agreed-until-everything-is-agreed formula with a deadline set for next March. The Union runs the risk of a prolonged period of uncertainty and crisis, and stands on the threshold of sending deeply negative and dispiriting signals to applicant states. This drift in policy terms has to stop. The ELDR recognises that the primary responsibility for employment creation rests with Member States. While welcoming bench-marking and sharing best practice at Union level, we see such measures as complementary to, but no substitute for, structural adjustment in labour, product and service markets and employment-friendly tax policy at Member State level.
Recycling the Luxembourg guidelines grandiosely as an employment pact will make no difference to Europe's unemployed. Something more profound is needed than relabelling old wine in new bottles. It is important that the emphasis on European added value in employment policy should not become an escape clause designed to mask the unwillingness of a number of social-democrat-led governments to embrace necessary domestic economic reform. My group regrets that, 15 months after the signature of Amsterdam, the Council has not integrated Schengen into the acquis. Like others, I urge the Council to fast-track the statute so that we, as MEPs, can fight our next election under the politics of Europe and not the politics of expenses.
- Mr President, ladies and gentlemen, the Vienna Summit marks a transition between a period that is drawing to a close and a new period that, in a few days' time, will celebrate the birth of the single currency and undoubtedly bring profound changes to the European order. This new period will be dominated by questions on the enlargement of Europe towards the East and the South, and will lead to the long-awaited birth of the 'greater Europe'.
This summit has led to satisfaction on some points and, in particular, to the renewed confirmation of employment as a top priority. This is a response to the repeated demands the European Parliament has received from public opinion in our various Member States. All that remains is to give operational content to this determined approach, and this will be a job for the coming German and Finnish Presidencies.
On the other hand, in terms of the immediate future, we can only express our disappointment that no progress was made on Agenda 2000, on future financing and on the institutional reform, which must undoubtedly take place before the first enlargement. If the truth be told, negotiations on these various issues have not really gotten underway and the Austrian Presidency could not give us more than an appraisal of them. But this is not a criticism, as we knew that the political context prevented further progress from being made.
As far as future financing is concerned, it is like attempting to square the circle. Some countries wish to reduce their contribution to the Union's budget, yet no-one wishes to pay more or receive less. Nonetheless, we must find a dynamic balance soon, a balance between the demands for budgetary rigour being imposed on the Union and the wish to preserve the work on solidarity and cohesion that has been evident over the past decade. And all this must be done whilst meeting the demands of enlargement. It is difficult, it is even extremely difficult, but we must use our imagination.
It would certainly be easier to solve these problems if, at the same time, the Union were to better define the common policies it intends to develop, whilst respecting the principle of subsidiarity.
To conclude, I should like to congratulate the Austrian Presidency for working so hard on furthering European integration, on such vital matters for the future as employment or research policy, as well as in other areas. As a result, the Austrian Presidency is passing on the baton to the coming Presidency in good condition and we should thank them for this.
Chancellor, please forgive me for not joining in with all the praise but I believe that the conclusions of the Vienna summit are extremely limited. These conclusions lead to an alarming feeling of being stuck, of putting off until later all the issues where we disagree, although this, of course, is not part of the Presidency's responsibilities.
This is particularly true for the future financing of the European Union. In this connection, I would like to express my group's opposition to the fair return theory and to the cofinancing of agricultural expenditure, as well as the importance it places on solidarity amongst Member States, without which there would be no Europe.
A large part of the Council's work concentrated on employment and launched the idea of a European employment pact. This is a good idea. But, one year on from Luxembourg, decisions should have been made on concrete objectives, yet this is unfortunately not the case. Of course, the fact that we have stopped proclaiming the virtues of monetarist dogmas as the only true basis is a positive step. But the 10 % of the working population and the 20 % of young people hoping for employment need to see more obvious results in the fight against unemployment.
I do not feel that the Council has fully grasped the risks of slower growth from 1999, and from the launch of the euro. According to the Council, the employment pact must complement the Stability Pact, but both pacts will not sit easily with one another. We must turn the approach around and the reasoning behind it. The stability pact, which is a real yoke around the necks of national economies, should be lifted to allow internal demand to recover and to give Member States the option of using their resources to stimulate growth.
In view of this, the European Central Bank's mission and powers must be redefined. We need to introduce a political counterweight and democratic control. The drop in interest rates - which I welcome - should be selectively applied in order to promote employment and not speculation, which should be taxed. Lastly, we should call on the services of the EIB and this, with the launch of a European loan, could form useful contributions to promoting investment that generates employment.
The content of the future European employment pact must learn from previous experience. The drop in labour costs, alongside flexibility and insecurity, are all among the principal causes of poverty. At the dawn of the year 2000, the reduction of working hours, a steady job, fair salaries and good training cannot be viewed as unachievable utopian ideas, but rather as rights for every man and woman.
To conclude, I will highlight an important sentence from the Vienna conclusions: 'Employment is the top priority of the European Union ... serving as the basis of the European social model'. I believe that the European social movement must gather strength so that this sentence becomes a reality.
Mr President, this presidency of the Council could be commemorated with the words with which the German literary critic Reich-Ranicki tends to conclude a famous TV programme: 'the game is over, the curtain is closed and there are no answers'. The Vienna summit was in fact rather like a play, staged with great pomp and circumstance, which has left us rubbing our eyes and wondering: is that all that has come of those great histrionic promises? Chancellor Klima, you said: 'we discussed the future in Vienna'. That is true, but that was not your job. Your job was to resolve the problems of the present, because that is all a policy for the future can do. The problems you have to resolve are sufficiently known, and they have become bigger rather than smaller since the Vienna summit.
European employment policy is slowly turning into a farce. Let us think back: the Luxembourg summit instructed the Vienna summit to adopt an employment pact. The Cardiff summit instructed the Vienna summit to adopt an employment pact. The Pörtschach summit instructed the Vienna summit to adopt an employment pact. And what did the Vienna summit do? It instructed the Cologne summit to adopt an employment pact. That is an insult to the millions of unemployed in Europe!
And the reform of the institutions: the greatest obstacle to the development of the EU! Six months have passed, and it has not even proved possible to agree on practical objectives and practical timetables. Evidently, it has not yet penetrated the Council's mind that there is an urgent need for a comprehensive democratic reform of the European Union, for the establishment of European basic rights and citizens' rights. The enlargement of the EU, the historic task of overcoming the division of Europe, of repairing the devastating damage of the communist regime and creating a common area of freedom and stability, has gone under in the petty dispute about net contribution interests.
In recent years the Council has assumed more and more power and turned the Union more and more into a bazaar of national interests. Let me conclude by offering a piece of counsel to the Council: hand over the task of European ...
(The President interrupted the speaker) ... to the parliaments. Believe me, they can do it better!
Mr President, Chancellor, Mr President of the Commission, as the end of this year and this presidency approaches, we cannot hide a certain feeling of disappointment. Of course, 1 January will mark a major event, the launch of the euro, but this very positive progress cannot really compensate for the feeble conclusions of the Vienna European Council, which are due to the differences of opinion between the fifteen Member States and to their lack of common political will. Almost all the issues were put on hold and are to be dealt with later.
This is the case with the reform of the institutions. There are many of us who firmly believe that the Amsterdam Treaty must soon be supplemented by reforms of the Council of Ministers, particularly its composition and qualified majority voting procedure, and of the Commission. In Vienna, absolutely no progress was made on such reforms.
Secondly, no progress has been made on enlargement either, with the European Council merely reiterating what it had already said. Even an issue such as Turkey, which is currently badly handled, was not clarified in any real way. As regards the very important issue of Agenda 2000, we will have to await the next European Council to see exactly where the governments wish to strike a balance between what the presidency conclusions call the spirit of solidarity and budgetary rigour. In the meantime, we can only speculate on and fear the resurgence of national selfishness. As the President of the Commission said, the Vienna conclusions on Agenda 2000 are indeed modest.
I should like to end on two more optimistic notes. Firstly, the Vienna Council wanted to concentrate on employment. Of course, not everything is perfect, but as you have just said, Chancellor, the governments are now aware of the European dimension of employment, which does not just depend on national policies. Like you, I welcome the 1999 employment guidelines, which, in a European context, aim to have a positive influence on national policies.
I also welcome the determination to strengthen the Luxembourg process and to highlight the roles of the Council, the Commission and the European Parliament so that we can work towards a global strategy for employment, growth and stability. In this respect, I was pleased earlier to hear the President of the Commission stress the need for a policy, or at least a coordination of policies, on investment, particularly as regards risk capital investments.
The second positive point that I would like to emphasise concerns human rights. Mr President-in-Office, Minister, you are asking for our support for your proposals on human rights. Well, you have my unreserved and wholehearted support.
Mr President, to the strains of the mantra of closeness to the people, we are now planning even more Union. A new theme, a common tax policy, is on its way, and the Cologne summit will put a proposal for a fourth pillar, common armed forces, on the agenda. The summit in Helsinki will expand common policies and set in motion an intergovernmental conference on more majority decision-making and more votes for the large Member States. Externally, we shall have a strong statesman to represent the Union. Common strategies are being developed, the caterpillar tracks are being brought out and put on. We are in the middle of the construction of a new superpower, a USA in Europe, but without American democracy. A military superpower without democracy is a dangerous quantity and, in any case, that is not what a large number of European voters are demonstrating for. It is now time to sound the alarm over these plans and to prevent nationless Eurocrats, civil servants and ministers from creating an EU state without democracy. We should instead set a course for a Europe of nations and democracies which can also accommodate and find room in its heart for the peoples of Central and Eastern Europe. I would rather see a much more specific timetable for enlargement than the timetables now established for the currency, the armed forces and the police - a timetable for more power to the Union. What we are advocating is a Europe of nations and democracies.
Mr President, ladies and gentlemen, this Vienna summit has brought few concrete results. Whether this was a summit that set a new course, only the future can tell. I would not wish to reproach the presidency of the Council for not being able to achieve everything it set out to achieve. It is understandable that the difficult and controversial package of Agenda 2000 could not be brought to a conclusion. After all, Agenda 2000 concerns interests rather than visions. That is what makes things so difficult, and it means that a political decision will probably be taken in what some commentators have called the 'night when heads start to roll'.
The disappointment of Vienna is reflected in other areas too, especially employment. The Vienna strategy may well designate employment as the top priority, but it is marked by a paucity of concrete proposals. No qualitative or quantitative objectives were fixed. So there has been nothing concrete since Luxembourg. Freely following the motto 'what we cannot do now we shall put off till later', the Vienna meeting did in the end produce one result: it fixed the agenda for the next meeting. That is a rather miserable result for 17 million unemployed. The guarded comments of the social democratic family of Europe are unlikely to offer much consolation to the unemployed.
Mr President, I think that at this stage in the debate neither the President-in-Office nor the President of the Commission are in a position to listen to too much.
I would firstly like to take time to reflect a little on the Austrian Presidency that we are about to say goodbye to, a friendly presidency, and one that should be, or is, of enormous symbolic value. It is also a presidency that represents one of the oldest political concepts in Europe and at the same time is hailed as one of the most modern.
Austria is unique in joining the old with the new and on some occasions, we are not sure whether we are referring to the Austria at the turn of the century or the young republic that emerged during this century. Whichever it is, over the past few months, the presidency has consistently demonstrated the Austrian spirit of cordiality and goodwill. And, what is more, it has been a timely presidency because we have now in fact reached a period of transition. Austrian people appear to possess dual vision: the ability to look forwards and backwards, to see that times are changing and that we are currently living through a period of transition.
The fact that we are moving from one century to the next is perhaps in itself not of great significance, but it is certainly of symbolic significance to those of us experiencing it. And added to that, we are moving from one Europe to another. We are moving from the Europe of the internal market, which is more market-oriented and service-based, to the Europe of Economic and Monetary Union and a Europe that concentrates more on the issues in society that affect individuals, namely, environmental and social issues.
The Austrian Presidency has, in my opinion, acted very intelligently given this climate of change. I always read the minutes of the presidency's declarations in some detail and in doing so I can tell that they have been written intelligently, first and foremost, because they include an agenda and a timetable, which is something we urgently need at the moment. In other words, the period of change Europe is currently undergoing needs an agenda and timetable setting out exactly what we hope to achieve. This is something that was neatly brought together in the so-called 'Vienna Strategy for Europe'.
The Austrians have presented us with a very demanding and full agenda but one that we can still complete. In my view, experience has shown that here in Europe everything is resolved at the eleventh hour and that we usually do not achieve anything if we try to get ahead of ourselves. I think that the presidency has gone to great lengths to lay the groundwork that the German and Finnish Presidencies will be able to complete next year.
The Vienna Strategy for Europe has been very clearly explained and I would advise many of my colleagues who have criticised the presidency as being inefficient to closely follow future meetings, first in Brussels, then Cologne, Tampere and Helsinki, to see how each and every one of these results will be achieved.
The German Presidency undoubtedly has a very difficult task ahead. We are all aware of the complex economic issues that currently need to be addressed - and I do not think that it is my place to take that particular debate further here -, but at each of these sittings there is evidently an agenda that the presidencies will be able to prepare, and to do so from now on, so as to ensure continuity between the successive German and Finnish Presidencies.
The chairman of my group, Mrs Green, spoke before me, and has therefore left me with very little to say on socialist issues. But in reply to an earlier remark, I would like to say to the Austrian Presidency that, as far as the Socialist Group is concerned, the Union has one priority at the moment and that priority is employment. More specifically, my group believes that the governments that currently make up the majority in the Union, some of which are socialist, while others are a coalition between socialists and Christian Democrats, are highly concerned about employment because it is the issue that also concerns us as citizens.
We cannot say to the Council that it has no representative value. Governments receive citizens' complaints just as we do, and at the moment, the questions on everyone's lips relate to employment: What is happening with employment? What are we going to do with our children? Where shall we put them? How can we guarantee their integration into society?
This is clearly an area in which little progress has been made, but at least we are beginning to advance a little.
There is, in my opinion, one decisive issue, that of the Delors White Paper, which we should have supported more than we did.
In my view - and you should read the conclusions of the Essen Summit in this respect -, the White Paper by Delors was too easily dismissed at Essen and I think that it is time to look at it once again.
There is a whole series of proposals on the table - and I do not wish to bore the presidency and the remaining Members -, but we need to reconsider the ideas in the Delors White Paper, because without investment there are no jobs, and for there to be investment, the financial means need to be provided. This is, if you like, perhaps stating the obvious, but that is the way it is.
Lastly, Mr President, I believe that the statements made concerning the third pillar were very important, as were those on the creation of an area of freedom and justice, which, as the presidency pointed out to mark the 50th anniversary of the Declaration of Human Rights, is becoming extremely important.
Europe may be an area of asylum and freedom, but what it will never be, of course, is an asylum for criminals, terrorists, drug-traffickers, dictators and torturers.
Mr President, Mr President of the Council, ladies and gentlemen, anyone who placed too much hope in the presidency of the Council in Vienna may of course be disappointed. But anyone who took a realistic look at the situation and state of affairs within the European Union will note with satisfaction that this Vienna presidency of the Council was like a mountain pass between two summits on a high plateau. The high plateau was created in advance by the decision of principle that the European Union would, in an enormous show of strength, establish a common European currency. This common European currency, which will become a reality at the end of our presidency, represents a tremendous opportunity for European integration, for deepening that integration, and it has now been supplemented by a stronger resolve to create jobs and work.
I must confess that I too note a certain disappointment in the European Parliament and that I myself am disappointed, for in fact it would be hard to think up anything better than the employment guidelines set out by the Luxembourg summit. First and foremost we must revive a spirit of enterprise in Europe, and secondly we must promote the ability to find work, through better training and better qualifications.
A third aspect is adaptability. Retraining is part and parcel of that. Our workers must become more adaptable and we must finally guarantee equal rights for women on the labour market, something that is particularly important for women. Over and above that, we can only place more emphasis on certain aspects and highlight the importance of social partnership and a social dialogue at European level. We must certainly emphasise that. But let me warn you against any illusions here, for that could only lead to disappointment.
I would like to express a personal wish. I am firmly committed to the enlargement process and very much welcomed the fact that Chancellor Klima paid a working visit to Poland; I also welcome Vice-Chancellor Schüssel's initiative in visiting all the capitals of the applicant states. That sent out a positive signal. It took the screening process forward into a phase of substantive negotiations. I personally would have hoped to see more definite encouragement given to the Slovak Government and a rather speedier process of accession for the new applicant states, rather than all this being postponed to the next but one summit in Helsinki. Something should in fact happen during the German Presidency. That would send out a positive signal about European integration and about the consolidation of Europe as a whole.
Mr President, Mr President-in-Office, my verdict on the Vienna summit is of course rather less euphoric than that of the Chancellor, because basically it was a reiteration of objectives, statements of intent and tasks to be tackled that had already been defined; in parliamentary language, that means it was a summit which assigned responsibility for the items pending on the agenda, no more and no less. But I too lay the blame less on the Austrian Presidency than on the general weakening of the will to reform within the European Union. Chancellor, if you cannot see any trend towards renationalisation, I must firmly contradict you and cite the example of the debate on financing. That showed quite clearly that the social democratic leadership in particular, which has taken such a centre-stage position at the moment, is giving precedence to interests that tend entirely in the opposite direction and are in the main purely national. Just take a look: Schröder wants to cut the funding, as for that matter you do too with the idea of lower spending; then there is Blair who says he can still get something out of Europe in the agricultural sector, and Jospin who contradicts him on precisely that point. That is the real reason why no progress was made with Agenda 2000, except for another postponement of the debate!
I would like to address a second point, employment policy. Chancellor, I believe that what is decisive in this important area is that we do not confine ourselves to a purse full of ideas. That is why I cannot understand why it was not made quite plain that the employment pact must be binding. Referring to the stability pact and the employment pact in one breath only makes sense and is only justified if they are both equally binding!
So this is my verdict, Chancellor: this summit has not broken down the blockade on reform in the European Union in relation to enlargement and the decision-making ability of the European Union and its ability to master problems. These questions were passed on, which I regret and which is a pity given the need for further European integration.
Mr President, the Heads of State and Government have set an ambitious target in trying to find agreement on the Agenda 2000 package at the March summit. This package of proposals amounts to the most wide-ranging and fundamental examination of all the major political issues dealt with at European Union level: budget and financing, common policies, the process of enlargement, as well as the prospect of economic and social cohesion.
At the Vienna Summit it was clear that some Member States at least preferred to view this package in the narrowest possible manner as an accounting exercise. I believe that we should include in the discussion not only purely budgetary matters but also the many additional factors which are also relevant to Agenda 2000 and the process of enlargement.
The suggestion put forward by some Member States that EU spending should be frozen at current levels until 2006 means, in effect, that the richer Member States are seeking to have the cost of enlargement met by the less-developed countries. I support the position that EU spending should remain as a percentage of gross domestic product and should not be stabilised at current spending levels. This would mean a reduction in the EU budget over time. Freezing the budget level in practice means diverting money from the CAP and the Structural and Cohesion Funds into Eastern Europe. Any suggestion of renationalising spending within the common agricultural policy would also work to undermine the fabric of the CAP, which would fly in the face of the interests of European farmers and rural regions. I believe that those countries which are currently net beneficiaries from the funds will have great difficulty in accepting such a proposal in March. It is worth noting that those countries which are currently net beneficiaries are situated to the south and the west of the Union and, as a result, they are likely to benefit far less from enlargement than the already better-off countries in central and northern Europe, which will be better able to take advantage of their proximity to the markets in these new Member States.
It is also important to factor into these calculations the huge benefits of issues such as improved security for countries such as Germany and Austria, as the Union's external border takes a decisive step to the east.
In conclusion, the whole question of financing the enlargement of the Union must not be confined to a narrow accounting exercise but must also take account of less tangible but no less important factors, such as security issues and likely shifts in trade patterns.
Mr President, before I begin, I should like the Minister and the President of the Commission to put on their headphones, unless they speak Greek.
Mr President, your Presidency commenced with optimism and hope, but it is ending amid serious concerns. This is because during the current Presidency we have seen social-democratic governments establish a neo-Thatcherite presence - the President of Parliament stressed that too -, we have witnessed selfishness in relation to resources, and we have seen an attempt to build a larger Europe with less money. We had expected and, if you will, we still expect in future to see more resistance from the government of Austria, a country rich in history, culture and traditions but one that does not suffer from the complex that affects major powers and does not feel that it is the subsidiary of some major power in the European Union. It was with sorrow that we saw the Austrian Presidency's document on the funding of the European Union.
I should like to address Mr Schüssel, President-in-Office of the Council and ask him, during his reply here in Parliament and not in secret meetings between governments, to address Greek farmers directly - I am raising this particular subject - and give them an assurance ...
(The President cut the speaker off)
Mr President, the President-in-Office of the Council gave us an impressive list of all the issues discussed at the Vienna summit. I am happy to acknowledge that, but unfortunately none of it has penetrated through to the outside world. What has come through is that there were negotiations about money. Perhaps that is partly to do with the new German approach. I would certainly not dispute that. Obviously, things were done differently in the past. More information about the substance of policies used to penetrate through to the outside world and people would haggle about money at midday around the fireplace. Perhaps that was a better system. At any rate, at this summit not much got through of the visions which Chancellor Klima said should be opened up for the citizens.
Admittedly, the Austrian Government has achieved a great deal in terms of agricultural policy in its discussions with Parliament - or at least when Mr Molterer was present in the committee - and defined directions and outlined courses to be followed. I do not dispute that. But what was not addressed at this summit was the fact that employment is also linked to the stabilisation of agricultural structures and structural development. That did not come through, even though it opens up new prospects, and I am very sorry that at this high level no account is evidently taken of the need to connect with the people.
Mr President, single currency or no, the Heads of State and Government were not of a single mind at the summit on financial matters. The questions of the Community's finances and how to share the burden were too difficult and were therefore shelved. Thus the Council has saddled itself with a very crowded agenda for 1999. I hope we shall get a decision on the Agenda 2000 agreement in March 1999. We cannot have the applicant countries made to suffer because we freeze our spending. The European Parliament has worked hard to get a draft statute for Members ready in good time. I hope the Heads of Government who stressed the importance of that system will keep up the pressure. I welcome the draft agreement which the presidency has concluded with Switzerland on the Eurovignette and transit tariffs. I am taken with the idea of experimenting with labour-intensive services. I am disappointed that the abolition of tax-free shops has been postponed, because that question was settled back in 1991. The President of the European Parliament said in his speech in Vienna that the EU had created a further 1.7 million jobs. I ask myself how far that was due to the EU and how far it was due to the economic climate. If jobs are lost again in the period of recession which is to come, will the EU have destroyed those jobs?
Lastly I must voice doubts about the plans for a European defence force. We have NATO for that, and it is perfectly well able to do the job.
Mr President, as a mark of respect for this House, I shall refrain from repeating the speech I have given after each of the last three meetings of the Council. It is nevertheless true that the outcome of the Vienna meeting is no different from that of previous ones. Even though the serious issue of unemployment was on the agenda, the conclusions were nothing but fine words, not decisions leading to the creation of new jobs.
According to the Austrian Chancellor, the summit paved the way for setting out fresh objectives; the main priorities, he went on, are employment and the coordination of the most urgently needed economic policies. We have been hearing such statements for at least two decades. Despite the major sacrifices made by the peoples of the Union to bring about the single currency, the problem of growth has not been solved, and consequently unemployment remains at intolerably high levels.
The pact for jobs has again been postponed until next June. After the initiative launched with great media hype by the Jospin government in the run-up to the Amsterdam summit, we had hoped that an agreement would be in place after last December's meeting of the Council in Luxembourg. Two more unproductive summits have been and gone since then.
Now that the euro is about to arrive, even though broad swathes of public opinion are concerned about the future it was proposed in Vienna that agricultural spending be reduced, spreading incalculable discontent in rural areas. It will be an almighty battle, the Irish Prime Minister, Bertie Ahern, told the press; it will be an affront to the acquis communautaire , asserted Jacques Chirac, and Alleanza Nazionale shares their opinions. Finally, perhaps to defuse the tension caused by such concerns, Chancellor Schröder announces that Germany wishes to reduce its net contribution to the Community budget. All of these are worrying signs; our citizens perceive this Europe as being ever more remote from their day-to-day problems, and for my country amongst others, unemployment represents the number one problem, especially for young people.
Why this inability to solve the mounting problems? The explanation might perhaps be that whereas 13 of the 15 governments - I mean the Socialist ones - did not share the principles which inspired the Maastricht Treaty, they are now clumsily attempting - painstakingly and unsuccessfully - to circumvent it, and are committing the idealistic errors which Maastricht sought to eliminate once and for all.
Vienna did not solve the problem of unemployment; nor did it offer any concrete prospects for the creation of the third pillar, which is becoming increasingly important, given the enormous problems being caused by unregulated immigration and political connivance with the perpetrators of terrorism. This should be of concern not only when outrages are committed, but also when seeking to prevent and overcome a political culture which indirectly protects terrorism and its authors. Members of Parliament continue to ask questions, the Council continues not to reply; whatever next?
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, if we look at the beginning of the Austrian Presidency we see that rather a lot was expected of it. For instance, this presidency was to ensure that the Commission became less omnipotent and that Europe became more renationalised again, in the sense of becoming more decentralised. And indeed if you look at the situation today, as the Chancellor pointed out, not only has any de-Europeanisation been prevented but in fact Europe is stronger today than it was at the beginning of the Austrian Presidency.
Let me give a few examples, starting with employment policy. There have been signs of movement in employment policy. Of course starts were made earlier - in Luxembourg and so on - but there have been instances of movement, although sadly the Austrian Liberal Member, Mr Frischenschlager, has not set any example here. When he joined this Parliament, he vehemently rejected the idea of any kind of employment policy at European level. Today he complains that the employment pact is not binding. That clearly shows that there has been a shift in the mind-set of some Members, thanks not least to Austrian initiatives taken even before its presidency.
But employment policy also implies social partnership. We know that we need these social forces; that too was confirmed in Vienna and I hope the social partners too will increasingly find the appropriate solutions at European level.
Secondly, it keeps being pointed out that Europe is an economic giant but a political dwarf, and that is indeed how we have often behaved. Not that all this is now behind us, but in particular through the external representation of the euro - and however critically one might regard some aspects and I would also like to see the Commission have more scope here - it has now been made clear that we must not forget that we are or can be a global power, perhaps one should say a global factor.
So we must have a strong say in the reform of the international financial institutions, in the WTO measures, because we also have a substantive input to make there. It is not as though we were simply trying to flex our muscles in some kind of power struggle. After all, we established, formulated and framed a social market economy in post-1945 Europe, with a few inadequacies here and there which we must put right; but we do have a model to offer, which is after all not just a European model. We do not want to impose it on anybody, but we can regard it as a model worth presenting, and these social market economy components should also be apparent in the international financial and trade regulations. Had that happened earlier, we would not have seen the events that occurred in Asia and also in Russia, namely liberalisation on the surface without the appropriate institutions for backing it up. In that respect, I think it is most important that we should increasingly speak with one voice in external economic and foreign policy matters.
The Foreign Minister referred to a range of common strategies, especially for Russia, which is a particular cause for concern and where we are making particular efforts to do something. Let me take this opportunity to say - since Foreign Minister Schüssel also referred to this - that we must take more rapid decisions. We are very much in favour of that, and Parliament must do the same, but so must the Council. We had preliminary talks yesterday with Commissioner van den Broek on the TACIS regulation. We would like to be able to discuss and adopt the new TACIS regulation in this Parliament before the summer, if we get it on time from the Council, if it is not left in the drawer for months again, because of course the individual countries would like to exert their influence in certain areas. So I really would beg you to tell your colleagues in Germany too: please forward the appropriate measures that we want to implement to Parliament, so that we can take an early decision on the foreign policy aspects in particular.
The European security policy has also strengthened Europe. We must take up the proposals that have been put forward, especially since the meeting between France and the UK - where the UK surprised us all by calling so clearly and unequivocally for a European security policy in partnership with the Americans. That will give all the Member States of the European Union a chance to turn this European security policy into a genuine common security policy. I need not say anything more at this point about Switzerland's special concerns and the related question of transport measures.
Some people seem to believe, wrongly in my view, arrogantly and I might almost say superciliously, that this was 'only' an interim presidency. Perhaps it was not a very newsworthy presidency and did not have any great high points, perhaps it was an anticlimactic presidency; but it was a presidency which has brought progress in many areas that had often been neglected for years - I need only think of transport, or of the framework research programme. We should also show the people that beyond the great media events there is a Europe that is alive, a Europe that is becoming stronger, and that is what the Austrian Presidency showed!
Mr Schüssel, your intelligence and dynamism are impressive; and nonetheless we have to ask ourselves why it is that this outcome has disappointed and embittered almost everyone.
The European Council in Vienna was an important one, in my opinion, because it made plain that there are certain new and unavoidable problems - jobs, enlargement, tax harmonisation - but ones which are not easy to tackle. Yes, we were expecting more. But the fault does not lie with the Austrian Presidency; the problem is a political one, and this should be emphasised. The European Council in Vienna was the first one since the expansion of the borders of the so-called 'social democratic Europe'. This new social democratic Europe is of course showing obvious sensitivity towards certain issues such as employment, which we share, but is faltering and revealing that it is not yet strong enough to tackle them. This is the new political dimension. What is more, the new social democratic Europe is changing the internal geography of Europe, so that this geography is no longer homogeneous. In Vienna, the Paris-Bonn axis lined up against the Madrid-London axis: politically these axes are not homogeneous, meaning that there is no social democratic Europe after all. They are axes which indicate the likelihood of a future north-south divide in Europe and a probable split between those wishing to tackle problems in advance and those preferring to address them after the event.
The question of funding, raised in no uncertain terms by Chancellor Schröder, is a very real one which had already been raised by Chancellor Kohl. As to the time-frame laid down by Chancellor Schröder, it could disrupt the balance within Europe and is thus very worrying. All of which confirms, as I have already said, that this social democratic Europe may well be capable of winning elections, but is not yet proving capable of leading the continent.
It is a pity, Mr President, that instead of celebrations at the Vienna summit, we had squabbles over money. With the introduction of the euro just three weeks away, the Union is beset by indecision. That is not a reproach to the Austrian Presidency. On the contrary, the presidency has been a good intermediary and has operated intelligently in many areas. My special compliments here to Mrs Ferrero and Mr Schüssel.
The ambitious programme of reform for the twenty-first century is meeting with resistance from certain sectors and a number of Member States. There is no question of blank cheques from the Members States to the Union any longer. The struggle for a balanced sharing of the financial burden will be painful, and to my mind deserves to be called a crisis. It will make our citizens more involved with Europe, but I do not think that the farmers, who do a great deal for our quality of life, should be made to suffer as a result. The big question is how the incoming German Presidency will address this task. The previous speaker, Mr Castagnetti, said something about that. My question is this: is Mr Schröder, who has not yet gained a firm hold on the reins of political power in his own country, going to be willing and able to play the leading role in Europe which we have come to expect from this important Member State? Reading this morning's Süddeutsche Zeitung , I am not sure that he is. To quote this German newspaper: 'According to Schröder, Bonn will not be pressing to get reform of the EU institutions completed during the German Presidency.' When, then, Mr President? I find this alarming.
Mr President, I think that the information that the Austrian Presidency has given us comes as no surprise to anyone and Europe is going to follow the same course that it has followed in previous years.
As a result, the situation is going to become extremely worrying. Given the developments in the financial world, we can see clearly that the world economic system is becoming extremely unstable. It is in this context that we are going to introduce the euro next year and in subsequent years. The birth of the euro means that Member States will no longer have a monetary instrument allowing them to regulate the economic situation. They will have to withstand asymmetric shocks using fiscal policy and wages and incomes policies, shocks that might hit any economy, given the disparities between the economic structures in the various Member States. This means that when we need to combat inflationary tendencies in one Member State, we will either have to raise taxes or freeze salaries. In other words, we will, to some extent, have to apply a particularly harsh policy of social austerity that will undoubtedly destabilise the social situation in the country concerned.
Consequently, we are heading towards a situation that is only getting worse and that is compounded, in some way, by the quasi-colonial position of the European Union today in relation to the United States. No-one really wants to face up to this problem. Of course, there was some vague resistance to the negotiations on international trade relations and the d'Amato law, as well as other similar matters, but that has not stopped this situation of dependence from deteriorating every day. There is absolutely no doubt that the American economy is in good health and we look a rather sorry sight next to it.
Therefore, we need to think seriously in order to change the course of the development of European policy, both in terms of its relationships with the United States and in terms of its internal economic policy. We are not on the right track. In this respect, I fear that next year will be a year where, at least on an economic level, things will only get worse for the majority of Europeans.
Mr President, ladies and gentlemen, the Austrian Presidency was of course a typical working presidency. That happens to be the case in national policy-making too: after a period of hard work and preparation, the time comes to take decisions. That is the way it is! But while a presidency of the Council can be as diligent and as clever as it may - and the Austrian Presidency was both - it still cannot deliver more than the other 14 are willing to give. That is why we must always remember that 15 times' national policy still does not equal European policy. That is a truism, but it is one we must always bear in mind. Under these conditions, the Council presidency - and I am not just referring to Vienna, where I am sure the President-in-Office of the Council would have liked to see a highlight here and there, I am referring to the presidency of the Council as a whole - did achieve a breakthrough, an about-turn on one major issue, as several speakers have appreciated. It is that the Union no longer only discusses money and the euro, but also discusses people and employment policy. And the presidency has produced more than just a working agenda. Thanks to the Austrian Presidency, firm promises have actually been made to apply economic and financial policy for the benefit of employment policy. That is a real about-turn. Everyone supported this, of whatever persuasion their national government. In my view, this presidency has done us an enormous service here.
But my question concerns a point that has been almost totally forgotten. Both in Vienna and during the presidency, there was talk of reforming and slimming down the institutions. What does that mean? When we look at the huge mountain of work we must tackle jointly in the next few years - and let me address my own forthcoming presidency here and say that not even the German Presidency can accomplish it all, we should not expect any miracles of the Germans - we must also realise that we have to reform the key players, the institutions. That applies to the Commission - and it also relates to the debate on the discharge we will be holding this week - just as it applies to our Parliament and, of course, to the Council. What does more efficient policy-making mean? I believe we cannot confine ourselves to slogans here. It also involves the Council's future working methods, and it does not just mean that Parliament should determine with the Commission what is the most efficient way of framing policies; it also concerns the Council. When we then look at the many tasks set out by the Austrian Presidency and the positive decisions it has taken, we Germans might well be scared by the expectations placed in the German Presidency.
We can do it, but let me repeat: we can do it only if the 15 national interests are supplemented by a major common denominator on European issues. There will always be national interests in Europe, just as there are also different regional interests in each Member State. My compatriots in Mecklenburg-West Pomerania obviously have different interests, especially in relation to agriculture, from the Bavarians. But nevertheless there is always a strong element of common interest at national level, and that is where improvements can still be made in European affairs. I am also specifically addressing the incoming German Presidency here: national interests have to be formulated, compromises have to be found, but at the same time we must always look to the common European interest. We are no longer a Community, we are a Union, but sometimes I almost have the impression that with the disappearance of the word 'Community', the sense of community has receded a little into the background The next presidencies should be measured against the example of the Austrian one and place more emphasis on this aspect again in their negotiations.
Mr President, I join the endorsement of the Austrian presidency. Everything which enthusiasm, energy and charm could do has been done. In those areas that I follow - foreign affairs and defence - it is my view that real progress has been made. But none of that could stop the Vienna Summit from being inevitably a summit-in-waiting, a pastoral interlude before the storm in the spring. All I hope is that underneath all the posturing there is a sense amongst the leaders of Europe of how that deal is to be done in the spring. It is going to require courage and concentration, not posturing for national audiences and not philosophical ramblings about the unattainable such as tax harmonisation - I am sorry, that should be tax coordination .
What we are facing in the spring is a Grade 1 crisis, an internal crisis in the Union set against a very difficult international background: the reform of the common agricultural policy, a new budget deal, the key argument over the timing of enlargement; set against a background of a Russia in crisis, a Middle East dragging itself towards 4 May, an unresolved tragedy in Kosovo, a Washington summit of NATO.
I appeal not just to you, Chancellor, but to all the members of the European Council to concentrate on the essentials: on enlargement, defence and foreign policy. I am not going to add to the chorus of criticism over duty-free. There is enough of the politics of sound-bites. I remember my own Prime Minister, on the eve of a breakthrough in Northern Ireland, condemning the idea of sound-bites and then saying that he felt the hand of history on his shoulder. I have to say that when the Council meets in March it will not be the hand of history on our shoulders; the hand of history is at our throats. We really have to solve that major crisis before the elections so that Europe can restart its progress towards the end of this century. Good luck and thank you.
(Applause)
Mr President, it is a great pleasure to speak after Mr Spencer, after such a moderate and reasoned presentation.
I congratulate the Austrian presidency on the work it has done. In particular I refer to the work that has been undertaken by the presidency in the fight against unemployment. One of the sad things about the press reports of the summit meeting that was held in Vienna was the fact that it did not pick up the enormous progress that has been made during the Austrian presidency in tackling unemployment. I should like to say on behalf of the Socialist Group and, I am sure, on behalf of this House, that we hope the Austrian Government will continue to press during the German presidency for the implementation of measures that will help to tackle unemployment. There are measures that need to be taken in terms of employability, training and education for our citizens, but we also need levels of investment improved, both in the public and in the private sectors. From that point of view what we need in the context of the new single currency is an understanding that in activating the pact for stability and growth we do not strangle investment in either the private or public sectors.
One of the problems we have at summit meetings is that of ideology and dogma. My own country used to be governed by a party that treated every summit meeting as though it was a combative exercise with our neighbours in the European Union. The good thing now in the European Union is that we try to work together to improve society. But we recognise that there are also things individual governments must achieve. Therefore we should not look at every summit meeting as though it is a test of strength between national governments. What we have to do is share sovereignty where we can improve society but agree that things should be left to individual governments where appropriate. Therefore the significant thing about Vienna was the way in which we are now starting to drop dogma and ideology and recognise that there are some major problem areas in which the European Union must act.
In that regard I would like specifically to refer to the issues of external relations, the international financial crisis and the negotiations within the World Trade Organisation. We are now seeing a United States Congress that is increasingly protectionist. The European Union cannot be protectionist. I hope that, when the summit meeting is held between Europe and the United States within the next few weeks, the President-in-Office of the Council will stress the fact that we urgently need a new round of world trade negotiations. If we want to kick-start the global economy after the crisis of the last 12 months, international trade plays an extremely important role.
But we also need to stress to the US that we need fair trade. This means that in relation to developing nations we must make sure that trade relations can actually help their economies. The banana regime, as you know, is something that has caused major problems between Europe and the United States. But we must make them understand that either we help the communities in the Caribbean through special trading links with the European Union, or else we hand those Caribbean nations over to drug traffickers and people involved in organised crime.
I wish you well and congratulate you on your presidency, but I also ask you specifically to press these points with the United States of America. We cannot have a transatlantic partner that is protectionist as we move into the 21st century.
The debate will be continued this afternoon at 3 p.m.
VOTES
Madam President, as rapporteur for the programme on injury prevention, I wish to inform Parliament that I have proposed the adoption of the common position by the simplified procedure for two main reasons: firstly, because the common position incorporates most of the amendments proposed by the European Parliament, including of course the budget amounting to ECU 14 million. Secondly, because the programme can then be set in motion at once without wasting time - and I remind the House that every year there are 22 million injuries and 130 000 deaths.
Thank you for that statement, Mr Trakatellis. I should have liked the Commission to hear it, but it will no doubt be read with great attention.
(The President declared the common position approved)
Ladies and gentlemen, I would propose that we adjourn the votes now so that the Chamber and the galleries can be prepared. As you know, we have guests, and the formal sitting deserves to be prepared with all the necessary care.
(The sitting was suspended at 11.50 a.m. for the formal sitting and resumed at 12.35 p.m.) Report (A4-0506/98) by Mr Colino Salamanca, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on a programme to supply agricultural produce to the Russian Federation (COM(98)0725 - C4-0678/98-98/0343(CNS))
(Parliament adopted the legislative resolution)
When it joined the EU, Sweden was granted a derogation authorising it to retain its superior standards of labelling for certain dangerous substances, including carcinogenic agents. The expiry date of this exemption is now being postponed from 1 January 1999 to 31 December 2000 and must be extended further still if the EU has not brought its rules into line with Sweden's in the meantime. Once environmental and safety requirements have been agreed nationally, no country can be expected to lower them.
Eisma report (A4-0449/98)
We would stress the paramount need for further regulation to prevent illegal fisheries in Antarctica. Fishing is vital for securing world food supplies. All fisheries must be subject to stringent rules so as to pre-empt the exhaustion of stocks and halt the continued threat to biological diversity. The proposed new system is therefore to be welcomed.
Today the Danish Social Democrats voted for the Eisma report. We have done so because we are in favour of vessels that are fishing illegally in the waters of the region concerned being subject to inspection.
It is indefensible that the Antarctic cod is on the verge of being wiped out as a result of this illegal fishing. Furthermore, these vessels often use the longline method whereby fish waste is thrown in front of the vessel to attract more fish. This method is particularly harmful to wildlife. Every year it causes the deaths of many albatrosses which dive in front of the ship to eat the fish waste and perish. We strongly object to this method, which is frequently used for illegal fishing in the waters in the region concerned, because it is a threat to the albatross.
Lulling recommendation (A4-0486/98)
Obviously, the EU's Member States have to be able to gather and process statistics for all relevant economic sectors in society, but at the same time it is important that the statistical systems place as small an administrative burden as possible on those who have to provide information. In this respect, it is very important that due consideration is given to small and medium-sized enterprises. Unfortunately, the Council has rejected this in its common position. The committee is therefore quite right in its report to place great importance on reintroducing the essential demands from the first reading.
Souchet report (A4-0463/98)
We wish to stress the importance of the Commission's proposal to change in the way certain fishing activities are carried out. The purpose is to promote sustainable development for fisheries in the Atlantic and Mediterranean. We believe that a comprehensive overhaul of fishing practice is required so as to ensure that this goal is achieved. The European Union's efforts at regulation carry great weight here. We should not underestimate the role to be played by the common fisheries policy in safeguarding world food supplies and encouraging ecologically sustainable development.
Both the Council of Ministers of the European Union and the European Commission are suffering from a guilty conscience as a result of this poor course of action of banning the use of drift gillnets in the Atlantic and the Mediterranean for European fishermen only. In order to forget this as soon as possible, we are willing to show our generosity by tossing a few bags of ecus to the main victims, that is, the unfortunate fishermen and owners of vessels.
But these fishermen do not want to receive compensation. They want to be able to carry on with their job as netters, harnessing one of the world's healthiest resources. They want to carry on using one of the most selective tools there is, which spares more endangered fish stocks and thereby helps ensure better sustainable management of this resource.
What these fishermen do not accept - and nor does a large majority of public opinion supporting them - is the injustice that has been done to them. Neither majority votes nor fleeting compensation can prevent an injustice from being an injustice. Even when voted through by a majority, an injustice is still an injustice.
Our fishermen will not allow the Commission and the Council to go back on the founding principles of the common fisheries policy by basing their decisions purely on political opportunity, in order to please lobbies and fulfill selfish interests, and by abandoning the scientific bases on which their decisions had been based until now.
The netters in the Atlantic and the Mediterranean do not accept the discrimination they are being subjected to. At the end of last night's debate, Commissioner Monti, in as clear a manner as possible, confirmed that this discrimination does exist and is continuing. When pushed by a few Members who wanted to see an end to such discrimination, Mr Monti said, and I quote, 'the Commission has no intention of extending this decision to other waters'. In other words, for the Commission and the Council, although fishing in the Atlantic with a 2.5 kilometre net is terrible practice - even though scientific studies have shown the low level of significant catches of marine mammals in such nets - fishing with 21 kilometre nets in the Baltic Sea is still highly recommended practice, even though marine mammal populations - porpoises, etcetera - are very close to extinction.
I am delighted that an overwhelming majority of this House has voted to adopt my report and the amendments I tabled. I should also like to thank the 52 Members who supported my proposal, which was adopted by the Committee on Fisheries, to wait for a legal decision before allocating any compensation, so that fishermen and shipowners do not then have to refund aid that may no longer have a legal basis.
But I am disappointed that the majority of the European Parliament has sided with the Council of Ministers and the European Commission, with those who would have us believe that the fishermen affected are only a handful of old men awaiting retirement. I am disappointed that the majority is siding with those who promote a policy of fait accompli in order to try in advance to make a legal decision unworkable as they fear it may go against their wishes. I think that, on the contrary, it is essential that we do not anticipate this and that we wait for justice to be done on the four appeals filed against the Council Decision of 8 June.
Over the last four years, the intensity with which we have fought to eradicate the use of so-called 'death nets' has also been mirrored in our defense of the generosity that, within legal and financial limits, needs to be forthcoming to finance the inevitable restructuring of the sector that uses these nets.
I should like to congratulate Mr Souchet on his efforts to find solutions that preserve equity between all the fishermen affected in the Member States. At the same time, however, I clearly oppose the fact that a measure that Parliament has sought for so long and that has been supported by such a broad majority, which took such a long time to achieve, might now be suspended due to a legal appeal. This would violate the general principle in Article 185 of the Treaty, which states that actions brought before the Court of Justice shall not have a suspensory effect, as requested in paragraph 4 of the motion for a legislative resolution, which I shall vote against. If this paragraph is finally accepted, I shall have no alternative but to vote against the legislative resolution.
Colino Salamanca report (A4-0506/98)
I share the concern of this Parliament at the plight of the Russian people following the collapse of the Russian economy. As normally is the case, it is the women and children, and particularly the latter, who are the victims of political mismanagement. I hope that the decision of Parliament to provide food aid to Russia will go some way towards relieving the misery of its people at this time.
Food Aid is, of course, a short-term emergency measure and is not a substitute for much needed political and economic reform of the banking, social security and tax collection systems in Russia. The economic problems in Russia have serious consequences for the EU and, in particular, for Ireland, because of our agricultural and meat exports to that country.
It is wholly ironic that food aid for Russia coincides with food surpluses in some Member States, and again it raises the question of how to manage agricultural production in the early years of the new millennium.
In the context of the debate on the Agenda 2000 programme, I must express some reservations about the projected potential of world markets. While their full potential must be explored and developed, it would be extremely foolhardy to base our dependance on this market as a means of safeguarding farm income in the short term.
In my view, the proposals in Agenda 2000 must be radically amended if the future of Europe's farm families is to be secure.
Resolution on the annual programme for 1999
Madam President, on behalf of my group, and Georges Berthu in particular, I should like to say that the Commission's work programme for 1999 seemed to us to be very full, and we wonder how it will be able to take it on, given the state it is in at the end of 1998.
In effect, an effective instrument would be needed to undertake a programme of such a scale. Currently, the Commission seems to be severely affected by its management problems, not to mention fraud, and the reforms envisaged by the work programme do not measure up to the size of the problem. It is, of course, praiseworthy to want to modernise structures and rethink internal management methods. This is what the SEM 2000 and MAP 2000 initiatives are for. It would also be useful to establish an independent financial control body, as the President of the Commission promised, and we voted in favour of this.
But all this does not resolve the Commission's major problem. This administration is driven by a thirst for power. It cannot accept being controlled by the nations that do, however, pay for it. It would like to be the first successful example of an 'omnipotent' institution, regulated only by its members' virtues. Recent events have shown that this does not work.
When we look at the programme itself, the diagnosis does not improve. The main priority, which overshadows all others, is to obtain an agreement on financing the Agenda 2000 programme for the 2000-2006 period. But this may take rather a long time as the European institutions' compulsive drive for power will eventually meet with financial resistance.
Nonetheless, the Commission hopes to close this case before the European elections by expecting to present the citizens of the Member States with a fait accompli , in accordance with good old federalist methods. The Group of Independents for a Europe of Nations hopes for the contrary. We hope that it will be possible to discuss this during the election campaign, that citizens will have their say, and that this will give us a clear idea of the institutional reforms that will one day have to be carried out, in order to let the Member States regain their vital control over Europe.
We wish to use this explanation of vote to say that we cannot support paragraph 15, since it implies that the EU should become involved in wage policy. This would interfere with the negotiating privilege enjoyed by the social partners. We do, however, endorse the underlying aim of improving coordination between economic policy and other relevant policy areas, whilst at the same time increasing incomes so as to fight poverty. But statements suggesting that the Union should restrict the right of management and labour to negotiate wages are not acceptable.
Nor can we countenance the proposals on defence policy in paragraph 42. And we note that paragraph 24 re-addresses the question of an 'operationally independent anti-fraud office (OLAF)'. Given that there are grounds for strong criticism of the Commission's management of Community resources, we have decided to go along with our political group's stance on this matter.
I cannot support all of this resolution. The text contains demands that are unacceptable from a Swedish Social Democrat point of view.
In paragraph 35, Parliament 'encourages the Commission to speed up its programme concerning the new common system of VAT'. I see VAT as a national issue, along with taxation in general. Individual Member States should be free to impose higher levels of value added tax on alcohol, or to introduce their own provisions with regard to VAT on food.
In paragraph 42, Parliament 'calls for the rapid implementation of the Franco-British proposals on defence policy with a view to promoting a common European Union policy in this field'. I see no justification whatsoever for the EU to have a common defence policy. This too is a national policy area.
Paragraph 15 'calls ... on the Commission to ensure a better coordination between economic and social policies and to consult it properly on proposals put forward by the social partners'. I do not believe that the EU should become involved with wages and wage formation. That is a matter for management and labour alone. Poverty is a problem in the Union, but the best way of dealing with it is to create more jobs. This requires a more demand-oriented style of economic policy, both nationally and at EU level. The Member States should be cooperating with one another. Competition between countries simply leads to a zero-sum game, with one party's gains turning into another's losses. We risk triggering a downward spiral, which will produce a progressive decline in wages and social welfare. The Commission should nonetheless endeavour to put together comparable statistics on wages and salaries, as well as non-wage labour costs. Instead of rigid anti-inflationary policies, we need a commitment to fight social dumping.
We cannot support some parts of this resolution. We do not believe that the EU should become involved with wages and wage formation. That is a matter for management and labour alone. Poverty is a problem in the Union, but the best way of dealing with it is to create more jobs. This requires a more demand-oriented style of economic policy, both nationally and at EU level. The Member States should cooperate with one another. Competition between countries simply leads to a zero-sum game, with one party's gains turning into another's losses. We risk triggering a downward spiral, which will produce a progressive decline in wages and social welfare. The Commission should nonetheless endeavour to put together comparable statistics on wages and salaries, as well as non-wage labour costs. Instead of rigid anti-inflationary policies, we need a commitment to fight social dumping.
Nor do we agree with paragraph 35, which calls for a speeding up of the programme on a common VAT system. VAT is a national issue, along with taxation in general. And it goes without saying that we cannot support moves towards a common defence policy, as proposed in paragraph 42. Sweden's policy is based on non-alignment in times of peace and neutrality in the event of war; as a country, we could never become a member of a joint military alliance.
Arroni report (A4-0485/98)
We believe in maximum information for the public to ease the euro's introduction. Vulnerable members of society in particular will need practical advice on using the new currency in their everyday lives. This is the spirit that should underpin the launch of the euro. We cannot endorse a political campaign designed to persuade the citizens of certain Member States that their countries ought to join the single currency.
The changeover to the euro on 1 January next year affects all of us, whether we have a job or are retired, whether we are adults or children. However, with only a few days to go to this unprecedented event, many Europeans are ill-informed, indifferent or overtly hostile.
The European Parliament cannot be content with this state of affairs as there is a danger of it causing the single currency to fail, but also because a 'successful' euro is a powerful factor in forging a common European identity.
Until now, the assets we have available to inform people about the changeover to the euro have, in my opinion, not been used effectively. Information is too patchy and too vague for professionals, traders, SMEs and SMIs. It is poorly targeted at the man in the street. The 370 million Europeans, whether or not they will participate in the euro, are not asking for information on the main general points, interspersed with overviews of monetary history since the Middle Ages. Depending on their country of origin, they want specific information that will increase their confidence.
Information campaigns are useful, particularly when they are not general and when they meet the specific needs of the elderly, the disabled and the economically and socially disadvantaged. We will all need to rebuild our scales of values in terms of our salaries and our daily expenditure. For some people, this will be relatively easy. For others, it will be more disconcerting. We must focus our efforts on these people in order to be successful in our campaign.
Local and regional authorities are not sufficiently involved in this approach. The European Union must make better use of their abilities, which, in this respect, are almost limitless. These authorities are also the best link to associations that have not been sufficiently spurred into action, in spite of their best efforts.
In view of this, I am certainly in favour of the Arroni report. We are only at the beginning of the euro's introduction. This strategy must be permanently maintained and assessed, for a large number of participating countries and for a long period of time.
The vote on this report gives me an opportunity to stress that the introduction of the euro must take the citizen into account. We must naturally inform citizens, but we must also involve them. This is why, on my initiative, we have created 'Citizens for the euro' clubs in northern France.
These clubs, which bring together interested citizens from all political persuasions and backgrounds, monitor the information campaigns and suggest slight changes and modifications. They will suggest new forms of action. The citizens will become involved in these campaigns in a pro-active manner.
Another main aim of such clubs is to unmask and flush out all the little 'swindles' that the arrival of the euro will certainly entail.
There will undoubtedly be a great deal of work to do with those who will try to bill for 'euro-related' services and those who will try to exploit more vulnerable groups of people.
Incidentally, and to conclude, I would particularly like to highlight the importance of the period that will begin for Europe in 16 days' time and that, to this day, is without precedent.
The UK is participating in the Euro information strategy, which will cause confusion as the UK does not intend to enter the EMU nor will it even set a date for UK entry.
I support the main thrust of this report, which calls for a substantial increase in the budget for comprehensive information campaigns relating to the issues that need to be addressed in the context of the introduction of the single European currency into Europe. The Irish Government has certainly set about its task of informing the Irish people in a structured and coherent manner and I would like to commend the efforts of the Euro Changeover Board which has been set up to oversee this informative task.
The euro currency will touch every aspect of corporate life and will lead to a big shake-up in company policies and procedures. The creation of a single market with a unified currency will have far-reaching implications for the marketing, production and supply strategies of Irish businesses. The fact that the euro notes and coins will not come into circulation until 1 January 2002 must not disguise the fact that the euro currency becomes a reality in non-cash format on 1 January next. This means companies will have to change their procedures appropriately.
Information technology will also have a key role in helping to reshape the way business will be done. The arrival of the single currency will have consequences reaching well beyond information technology departments. Moreover, companies will also have to identify many measures which can be taken both in the short term and in the medium term so as to protect their business at all times during the period when Ireland participates within Economic and Monetary Union and Britain remains out of the euro zone. One big pre-single-currency fear, that a big systems disaster would take place, has receded as the launch date approaches. Now it is a question of who will gain and who will lose in the new marketplace and much will depend on how companies handle the transition period between January 1999 and January 2002.
Disseminating information to a population of 291 million people within eleven participating countries is not a cheap exercise. The European budget must reflect this fact by ensuring that sizeable increases in information campaigns relating to the new euro currency are put in place. Moreover, monies must be made available for comprehensive information campaigns in the four countries that are not participating in the new European single currency regime from 1 January 1999, namely, Greece, Britain, Finland and Sweden.
If the European single currency is to fully complement the workings of the internal market in Europe then the single European currency should apply in all fifteen Member States of the EU. Information campaigns must play their part in this regard so as to ensure that the European Union has one single currency operating within all its Member States in the near future.
The information strategy for the euro affects both the 'in' countries and those that have elected to remain 'free' outside EMU. We agree that the euro's introduction will have a bigger impact on our citizens than any other single EU measure. All the more reason to ensure that the exercise remains what it claims to be - an effort to provide information - and does not spill over into propaganda. Advising people on the use of the euro does not involve forging a 'European identity'.
We would question the appropriateness of the reference to 'the role of information multipliers that young people and specifically the youngest may play'. Nor are we too sure about 'targeting women not in paid employment, whose household budgetary powers and influence on opinion within the family should not be underestimated'. Information is to inform and should be kept general. It must not become confused with drumming up support for consolidating the EU and its institutions.
EMU is a political project with a broad-ranging impact on ordinary EU citizens' daily lives. The whole enterprise therefore needs to be debated and discussed. This report does not seek to stimulate reflection, however. Instead, it focuses on a currency: the euro. It deals with money, in other words - and people know how to use money. Consequently, I cannot see the need for an information strategy.
I am not happy either with assertions that the euro should 'constitute an important factor for building a common European identity'. Nor can I endorse the condescending tone adopted here towards EU citizens. We are told at one point that 'an important part of the population ... may not be reached by the usual communication tools' because - amongst other things - of their 'political or philosophical position'!
I repeat: we do not need an information campaign for the euro. This report sometimes seems to be no more than a front for pure political propaganda. Paragraph 19 offers a prime example of what I find disturbing. Civilised and democratic societies should not be engaging in the kind of hard sell advocated here. Europe must henceforth consign such methods of persuading people of the supreme merits of its policies to the scrap-heap.
The changeover to the EU's common currency entails the largest currency conversion in the history of the world. Such a changeover means that large demands will have to be made in terms of information strategy. In addition, a good, targeted information policy is a crucial element in the efforts to introduce the euro in Denmark as well, where the scepticism of the population is partly due to a lack of information about the advantages of the common currency. It is therefore pleasing that the Commission and the European Parliament are making such extensive financial and political efforts in the area of information.
I endorse the report by Mr Arroni on the need to provide adequate assistance and information for the citizens and for public and private operators, in order to prevent the changeover to the euro from causing any disruption for these groups.
I wish furthermore to stress the importance of action in the individual Member States which, together with the European Commission, must mount information campaigns directed at certain socially disadvantaged groups - the handicapped, the elderly and so on - and I would emphasise that all scheduled activities must be subject to regular monitoring and their results verified.
Metten report (A4-0422/98)
We thank the rapporteur for this important report. We believe that the introduction of a single currency will, in time, contribute towards creating more jobs, ensuring sustainable development and enhancing the EU's competitive position. We are, however, aware of the dangers involved and would have liked to see more attention paid to the risk of asymmetric shocks. Clearer analysis of the advantages and disadvantages of regulatory mechanisms is required. The whole of the European Union - and not just the Euro-11 - would suffer from the after-effects of asymmetric shocks.
The Danish Social Democrats have today voted in favour of the Metten report concerning adjustment mechanisms in cases of asymmetric shocks, because the proposed adjustment mechanisms will help to ensure the stability of the European economy when the third stage of EMU begins, which is in the interests of all the EU Member States.
When the 11 countries participating in the common currency lock their internal exchange rates on 1 January 1999 and replace their national currencies with the euro in 2002, they will no longer be able to make use of exchange rate policy, in other words they will no longer be able to devalue or revalue their currencies. Theoretically, this puts them in a worse position in the event of their economies being hit by an asymmetric shock. Saying that the shock is asymmetric means that it only affects one particular country or one particular branch of industry. In the past, currency devaluation could be used to restore lost competitiveness in connection with the economic shock.
Because this instrument is no longer available, the range of economic cards left to play is largely reduced to public spending policy, but the freedom of action of the euro countries is restricted in this area too, because they must fulfil the requirements laid down in the growth and stability pact. This means, amongst other things, that the budget deficit must not exceed 3 % of the gross national product and that public sector borrowing must be no more than 60 % of GNP. The report therefore recommends that a stabilisation fund should be set up which, if a country or industry is hit by such an asymmetric shock, can lend money to the country or industry concerned and thus alleviate the shock. These loans are only to be granted with the unanimous approval of the Council, which is also to determine the terms for use of the assistance.
The text that has been submitted to us is the fruit of detailed work by the Committee on Economic and Monetary Affairs and Industrial Policy and by its rapporteur, Alman Metten. Once again, this parliamentary initiative is proof of the creative spirit of our House, no matter what the nature of the problem may be.
Whilst I firmly believe in the 'security' aspect of the euro, I support this report as I believe that, from now on, we should prevent these risks, which will certainly be diminished but which will always be present.
In this respect, the creation of a Community fund to help the countries in the euro area in cases of asymmetric shocks should help us build a solid foundation for our single currency for the future, particularly for those countries that have decided to adopt it. It is also a guarantee of stability for the euro in relation to strong currencies such as the yen and the dollar.
On the other hand, although we believe that asymmetric shocks will decrease as of 1 January 1999, a prediction confirmed in recent months of great stability in Euroland currencies, we must take the diversity of legislation and policies into account. Strong disparities might indeed weaken the structure of the Community.
Also, I would like to join with those calling for a better coordination of our economic policies and for our social security contributions, particularly the indirect ones, to be brought into line.
As we know, Denmark is not going to participate in the third stage of EMU which begins on 1 January 1999. The Danish Finance Minister otherwise argues enthusiastically in favour of it, and is also conducting a 'stability-oriented' policy as if we were going to participate. Something which the Finance Minister does not say in the debate in Denmark is made clear by the Metten report, namely that the implementation of EMU may make it necessary for the participating countries to have an instrument which makes it possible to overcome economic crises within the euro system. A stabilisation fund should therefore be established to ward off the greatest damage. At the same time, preparations are being made to conduct a more active budgetary and wages policy, and direct pay restraint is recommended, particularly for the small countries, which of course includes Denmark.
The situation in Denmark is that we leave it to the social partners to negotiate pay conditions, and that is how I think it should stay - no interference from the EU in this area. The report points out that individual Member States are losing influence over monetary policy and also over financial policy. This can already be seen with the cut-backs in the public sector. In Denmark, where practically all social benefits are publicly financed, this has noticeable consequences for those people who depend on public benefits.
We have seen recently in connection with the budget debate that the redundancy pay scheme is gradually being privatised. I am thinking in particular here about the special redundancy contribution which individual members of unemployment insurance funds will have to make if they subsequently wish to benefit from redundancy pay. This is a first step, and surely not the last we are going to see if this development continues. It can be no surprise that the timing of this coincides almost exactly with a critical letter from the Commission about the existing scheme. Nor can it be a surprise that the change in the redundancy pay scheme makes it more like a personal insurance policy. The only remarkable thing about this is that the change is barely radical enough to satisfy the European Commission.
The report by Mr Metten on the adjustment mechanism in cases of asymmetric shocks contains a number of references to the need for increased coordination of the economic strategies of the 11 euro countries in relation to their budgetary and pay policy which we are against. The report points out that the risk of country-specific economic shocks will not disappear after the introduction of the euro, and that it is therefore necessary to establish a stabilisation fund which the euro countries will be able to borrow from in cases of asymmetric shocks. We agree that the risk of country-specific economic shocks will not disappear within the euro zone. In spite of considerable vertical integration in terms of the coordination of the economies of the Member States in recent years, there have been many examples of purely country-specific shocks.
The introduction of the euro will entail a definitive locking together of the monetary and currency policies of the 11 euro countries. The 11 Member States will thereby lose a vital economic instrument in the event of a financial crisis. The option of devaluing the krone or allowing it to float freely - which for example is what happened in Finland with the markka at the beginning of the 1990s, with great economic success as a result, an increase in exports and low inflation - will be irrevocably abandoned. Instead, the Member States can try to improve their competitiveness by allowing the economic crisis to filter down through the pay structure, with lower minimum wages and poorer working conditions as a result. This situation will be reinforced by the fact that the EU is not an optimal currency area because, amongst other things, there is little cross-border mobility of the labour force. At the same time, a stabilisation fund will not significantly modify country-specific shocks because there is a ceiling on the EU's budget of 1.27 % of total GNP. Therefore it will not be possible to channel sufficient funds to regions or countries with economic crises.
Together with the UK, Denmark and Sweden have chosen to remain outside the third stage of EMU. We will stick to this policy, because we consider it vitally important that it should be up to the citizens of the individual Member States to decide on economic objectives and instruments. This regulatory power should not be left to the European political élite and the ECB. Therefore Mr Metten's report, which stresses that the EU's economic powers should be strengthened in connection with EMU, that it will be necessary to 'coordinate the Member States' economic policies' and that we should promote 'closer coordination of academic studies and vocational training and removing the obstacles to the transfer of social benefits', is a step in the wrong direction.
This report deals with the issues confronting a single currency. The first paragraph indirectly sheds light on the real problem with a heavily regulated common monetary policy. In fact, some sound ideas are put forward here. However, I am highly critical of large sections of the report and consequently cannot vote in favour.
Economic and monetary union is a political project, entailing the introduction of a single currency. Paragraph 2 of the report states that 'it will be necessary to coordinate the Member States' economic policies more closely'. Economic policy is our ultimate means of securing jobs and guaranteeing welfare. Once countries are tied by the Treaty's criteria for EMU, employment and welfare are not exactly set to benefit. Some Member States have actually chosen not to participate in the third phase of monetary union. And I would of course challenge the rapporteur on the need for wage adaptation.
The issue of asymmetric shocks has become a priority given the fact that the introduction of the euro has coincided with an economic crisis facing every country in the world.
Let it not be said - as is both implicit and explicit in the report - that, despite the euro, the Member States might still be confronted with asymmetric shocks even though the single currency should lessen the likelihood of them occurring.
Asymmetric shocks have their origin in asymmetric national economies, a reality which the euro does not eliminate, and in the way that they can react to any situations and shocks that might affect them asymmetrically. With the introduction of the euro what some countries have lost is the possibility of using an instrument, namely the currency of those economies and its exchange rate relationship with other currencies. Shocks can actually be made worse by having an instrument that actually exaggerates what triggered them in the first place, and because the defences of their victims are being watered down into a group which is not just disregarding but actually ignoring the asymmetries of the various national situations.
However, our basic reservations about this motion for a resolution will not stop us from supporting the creation of a Stabilisation Fund, but we do so grudgingly as this has to be seen as inevitable; it would be compatible with the Stability Pact, the main plank of the strategy, and it would provide a guarantee mechanism with loans to be repaid with interest - something that we object to.
The positive aspect of the creation of a Stabilisation Fund to deal with certain asymmetric shocks, the whole philosophy behind the motion for a resolution and the unacceptable characteristics of this vital fund explain why we voted as we did.
This own-initiative report by the Committee on Economic and Monetary Affairs and Industrial Policy is a reflection of a strong desire to take into account all the problems which could occur in the financial markets after the introduction of the euro. It is also an expression of great clear-sightedness and very thorough economic analysis which deserves praise. The common currency can only be the stabilising economic factor which everyone expects if the necessary attention is paid in good time to all the danger signs which arise inside and outside the EU. This report is a step in the continuing assessment of all the relevant factors in any effects the euro may have.
Just 15 days before the beginning of the third phase of EMU and the creation of the euro, the European Parliament is turning its attention, albeit only partially, to the consequences that these will have in different Member States and regions of the Community and their impact on various branches of industry and economic sectors. As usual, despite repeated urgings, even by Parliament itself which adopted a number of related amendments of ours in previous reports, the Commission still remains silent and is not disclosing studies, which we are sure are in its possession, concerning the consequences of EMU for the economies of the Member States, the various branches and sectors of the economy, employment, labour relations, social security and peoples' incomes. On the contrary, it is wasting billions on propaganda for the euro in an effort to make it acceptable to working people, who are strongly opposed to it and voicing their disapproval in mass events in all the Community's Member States in defence of their rights.
The Metten report, perhaps for the first time, mentions certain consequences of EMU and the euro which will affect the Member States, especially those with the weaker economies. This amounts to public acceptance of the law of unequal development which is inherent in the nature of the capitalist system and can be seen even within our countries. However, they have to hand an important means for dealing with it, namely the national budgets which amount to nearly 50 % of their GDP, even if they use those means ineffectually.
Apart from a timid reference to the Community budget, the Metten report proposes as a means for dealing with the forthcoming crises that a loan fund should be created, to which Member States that fall victim to the crisis can have recourse for loans subject to interest, in order to cope with the crisis. The report itself recognises that national monetary policies will cease within the euro area, and that this will essentially happen also with Member States outside its area, and the absolute arbiter of monetary policy will now be the European Central Bank, which will set a uniform interest rate that will inevitably be quite inappropriate for some Member States thereby sparking off crises. The same will happen in the event that Member States cannot observe the deficit index when, in accordance with the stability pact, they will be required to pay fines while simultaneously applying for a loan from the proposed fund.
To deal with crises at national and Community level and to harmonise the economies, harmonisation of tax policy is advanced as an essential element. This will mean new burdens for working people who in one way or another and in any event will be called upon to bear the cost of economic and monetary union, the euro, economic recession and the crises.
The great truth brought out by this report is its emphasis that 'after the end of national monetary sovereignty, more drastic financial and pay policies will be necessary'.
After the scrutiny of national budget expenditure in the light of financial discipline and the stability pact, after the reduction of public expenditure on education, health, social security and regional development, the Member States are now being asked to exercise control over their budget resources, increasing those contributed by the public, working people, farmers and the self-employed, and to increase their pressures for the continuation of low pay settlements or even reduced wages by changing labour relations.
Such plans cannot be and are not acceptable to working people throughout Europe, who are struggling to oppose this policy which goes completely against their interests and stresses monopoly preferences.
(The sitting was suspended at 1.05 p.m. and resumed at 3 p.m.)
European Council in Vienna - Austrian Presidency (continuation)
The next item is the continuation of the joint debate on the European Council report and the Commission statement on the European Council meeting of 11 and 12 December in Vienna, and the statement by the President-in-Office of the Council on the activities of the Austrian Presidency.
Mr President, the Austrian Presidency's task was certainly hampered by outside circumstances. Nevertheless, I note today that agreement has been reached on the 1999 employment policy guidelines. The European Investment Bank's interim report on the implementation of the special action programme on employment is also positive. The Council is, so I hope, about to agree the European company directive. On the other hand, there is little sign of progress on Agenda 2000. Here I do not share the optimism of the presidency of the Council.
The proposal by the Austrian Commissioner responsible for agriculture policy, who is now present, is not acceptable as it stands. For my farmers, who are mainly dairy and meat producers, it means certain doom. A sensible approach would be national - or in Germany regional - cofinancing for correspondingly high compensatory payments. The forthcoming German Presidency of the Council can now prove whether it supports the farmers, given that Austria has not resolved this issue. At the same time, it could defuse the issue of net contributors. The proposals on Objective 2 structural policy flagrantly disadvantage our rural areas. That applies in particular to border regions and third countries. Here too I see no sign of progress, although Austria should be particularly interested in this question.
Under the principle of subsidiarity, we should give regional and local authorities considerably more freedom to allocate national aid money. Closeness to the people is a crucial European added value. The more the Union distances itself from the people, the more it endangers itself. In future, all decisions must take account of this important factor. The same applies to enlargement. It is to be welcomed. But first the applicant countries must make their own contribution. Transitional periods are necessary for agriculture and the free movement of workers, in the interest of both existing and future Member States. Unfortunately, the President-in-Office said nothing about that. But ignoring the problem is no help either. The European CSU group will therefore be carefully monitoring future developments on these questions under the German Presidency of the Council.
Mr President, Commissioner, in order to assess the work of a presidency, due consideration must be given to both the objective progress made in terms of the process of European integration and the dedication and willingness with which the presidency has fulfilled its role as a driving force and as an arbitrator.
On this occasion, the Austrian Presidency was faced with, among other challenges, an extremely difficult task: that of giving impetus to the process of completing, within a reasonable timescale, the various pillars that make up Agenda 2000, and of doing so at a time when the Union was fraught with budgetary tensions. No-one who was aware of the objective difficulties the pending issues posed would have expected the Austrian Presidency to have concluded the most important elements of Agenda 2000. Internal Council deliberations on the matter, on a package that needs to be looked at as a whole, had not reached a conclusion.
However, positive progress has been made in relation to many technical aspects of Agenda 2000 and these will contribute effectively in helping to make it possible to reach an overall agreement during the present legislature.
Nonetheless, Mr President, we might wonder about the support the presidency gave at a stage to unbalanced initiatives in the financial and budgetary fields, which, far from facilitating a consensus between the various Member State positions, were clearly aligned with one of the conflicting national positions.
We do, however, welcome the fact that the Vienna European Council managed to restore balance to the situation and that the Commission's initial proposal is again being used as a sound basis for negotiation, which will have to be a core element of the final agreement, as President Santer pointed out this morning.
Lastly, I would like to congratulate the Austrian Presidency for placing considerable emphasis on active employment policies and for encouraging the Member States to define policies in their national action plans and establish additional objectives and more precise timetables. This might mean the beginning of a genuine Community social policy that could act as a counterweight to the single currency and single market.
It may be true that the progress made has not been spectacular, but no-one in this Parliament can deny the effort, dedication and professionalism that the Austrian Presidency has shown over the past six months.
Failure to tackle the real strategic issues in Vienna - contrary to the original plan - meant that the summit did not quite fulfil its promise. Time was devoted to undoing a long-sealed package on duty-free sales. But it is an ill wind that blows no good, so let us hope that those governments with a penchant for high taxation might come to the realisation that lower taxes across the board - and not just in this trivial area of duty-free sales - make economic sense and create jobs.
I deplore the slowdown in the process of enlargement to the east that was consecrated by Vienna. The most flagrant evidence of this is the Commission's shelving of its position paper on Latvia and Lithuania. Enlargement is not purely about pleasing the ten applicant countries in Central and Eastern Europe. We are not offering alms to our poor neighbours. No round of accession has so far taken place, yet the EU is already drawing great benefit from its eastward links. The applicant countries have reformed their economies in such a way as to furnish us with new markets and jobs. They know what is expected of them. Political reform has consolidated democracy; and this commitment to human rights and democratic principles has delivered a more peaceful Europe. If enlargement is put on the back burner, such gains could be lost. Those concerned need a clear target in their sights; only then will they be able to reconcile conflicting wishes and continue along the road to reform.
The security situation in the Baltic area is a sensitive one, and I find it particularly distressing that the Swedish Government should have gone along with this pruning of the agenda, to the detriment of Latvia and Lithuania.
Mr President, I think that we should all welcome the fact that the Council, in its various forms - and on this occasion, the European Council itself -, increasingly participates in our debates. Such participation reveals the true nature of the Community institutions. However, so as not to confuse public opinion, each institution needs to fulfil the role assigned to it, and the Council, when giving press conferences and making statements, would do well to remember that the role of the Council of the European Union is to define main policy areas. It is then incumbent upon the Union's institutions to adopt and implement these policies. In this way, we would avoid the confusion that has built up over the past few weeks, especially in relation to funding. What is more, each institution should fulfil its own responsibilities.
And in relation to funding, it is indeed true that the European Council stated quite a few months ago now that it was not prepared to increase the European Union's own resources. This is a political decision. But it was then up to the Commission to have either accepted or debated it, or to have put forward a sufficiently ambitious proposal itself. But in this instance, the Commission did not rise to the occasion and it did not have enough ambition. It is a surprise to public opinion and, of course, Parliament that the Commission is talking about financial perspectives for the next seven-year period without having even met the targets set for the end of next year. This lies at the heart of all the troubles and tensions we are likely to experience in the coming months. What is more, we are, of course, completely overlooking the fact that, in light of the principles evoked by Member States regarding European integration, there is also the principle of precise budgetary control to be taken into account. In other words, each institution needs to have sufficient financial means to fulfil the tasks assigned to it. If the budget is insufficient, we cannot achieve our aims.
Mr President, we are back to the usual routine. Once again a summit has declared that employment is the top priority. Once again nothing has come of the new emphasis Parliament had expected to be put on coordinating economic and monetary policy. The recommendation that additional, quantifiable objectives and timetables should be laid down at national level is commendable. But there are no concrete agreements. One exception, Mr Fischler, is the European Commission. Mr Santer said that existing programmes will be packaged together. We will target them at the ESF and at employment. That is indeed a European added value, a major initiative.
Yet it is highly questionable whether we will obtain the employment pact at European level which the Germans are to achieve by March. The new German Government is endeavouring to preach the virtues of this package at national level, but with little result. Chancellor Schröder, who is inexperienced in office, and particularly so at European level, is providing against the future by saying that we must not place too high hopes in the German Presidency. The Austrian Foreign Minister is right on one point, when he said that much improvement is still needed in relation to foreign and security policy - something which also applies to employment. There is nothing further we can add.
Mr President, no spectacular decisions have been taken in the Council over the past six months, but Austria's diligent diplomacy has taken the Community forward. I wish to concentrate on one particular area: promoting the social dialogue. At business level, let me refer you to the Austrian compromise proposal on a European limited company, which follows years of discussion. In 1997, the European Parliament made it clear that it is important to prevent certain national codetermination systems from simply being exported, but also to prevent any weakening of codetermination in countries which already have far-reaching rights. The Austrian compromise largely satisfies these demands. But we have had enough discussions now. We expect the forthcoming German Presidency finally to bring about a political agreement on the sound basis of the Austrian proposal.
Mr President, the Vienna European Council was a huge failure despite the efforts of the Austrian Presidency. The fact that everything has been postponed until the German Presidency has been compounded by a negative overall result marked by the controversy about how to finance the Union, which could lead to a reduction of 10 % in agricultural spending and 25 % in the Structural Funds.
We should not be afraid to seize the bull by the horns, even if it is financing enlargement or correcting the unfair contributions by some of the richer of the Member States to the European Union budget. But it would politically inexplicable if these two problems were to be resolved at the cost of funds aimed at the poorest countries and regions among the current 15 Member States of the European Union, turning Article 2 of the Maastricht Treaty on economic and social cohesion into a dead letter.
On this score, the memorandum on financing presented by the presidency is a disgrace to whoever drafted it and is politically irresponsible. I say this because, when presenting it, the presidency knew full well that it could not possibly be used as a basis for credible work, it is so unfair and short-sighted. Therefore I can only conclude that it did so for tactical reasons with the aim of obliging the cohesion states to lower their expectations in relation to Agenda 2000. In other words between a disgrace and a cataclysm obviously the former option would be the lesser of two evils.
I have a nagging doubt about whether or not this position was taken in cahoots with the next Council presidency! If it was then we are facing a serious crisis in the history of the European Union - curiously at a time when 11 out of the 15 prime ministers are socialists.
They are all aware of the complex negotiations behind Agenda 2000 and the difficulties faced by the Council in finding fair and reasonable solutions. But that is why the various governments that make up the Council were elected. We respect the work done by the Austrian Presidency, although we disagree with some of the options taken and we wish the German Presidency - due to take up its functions in a fortnight's time - more success.
Mr President, sadly we cannot say that the Vienna summit was a success. Worse still, it was actually a failure. It was a flop, although I do not think that was the fault of the Austrian Presidency. I honestly believe that Mrs Ferrero, Mr Schüssel and Mr Klima too did their best. But one way and another, things were managed away from the summit in a way which offered no chance of a better outcome.
To my mind, it beggars belief that the European summit of Heads of Government should concern itself with tax-free shops and VAT on the services of hairdressers and shoemakers. Not that these are not useful matters, but they can be dealt with in the specialist Councils by the specialist ministers concerned. And all this at a time when fighting is breaking out across our borders in Kosovo, when the situation in the Middle East is extremely tense, when the financial and economic crisis in Asia and South America is spilling over into Russia, when unemployment remains high. And here are Europe's Heads of Government worrying about tax-free shops and VAT on haircuts.
More seriously still, the Vienna summit was a trial run for the debate on the future financing of the Union. There was a dreadful row over this, as regards the contributions. It means in fact that the whole question of contributions will increasingly block one of the most important projects of the European Union, the accession of new countries. I find that somewhat amazing. I think it would be helpful, for example, if the Commission would designate some people of high standing to try to solve the whole problem of the Union's finances and come up with an objective and honest proposal on it. That would stop this issue from dominating the agenda for months to come.
Mr President, for the first time we had a summit of eleven Social Democrat Heads of Government, but looking at the outcome I have to say in all honesty that it did not distinguish itself by sound management and wise decisions. We really must hope that things are better in the future, and that the spirit of Jacques Delors and Helmut Kohl will light upon these Heads of Government again, otherwise we shall be heading for a fine catastrophe in future.
Mr President, although the Vienna summit produced meagre results, the question of the Nordic dimension is one of the most prominent. The Commission's document on the Nordic dimension, which was officially presented at Vienna, is excellent. It covers many areas of policy, from future nuclear and environmental policy to cooperation with our EU neighbours. The document sets forth clear operational proposals for the development of different forms of collaboration.
The stabilising effect of the Nordic dimension cannot be underestimated. The economic and political crisis in Russia has underlined the need for the Union to take action to dampen down its effects. The culmination of the Russian crisis will have repercussions for issues such as nuclear safety and Union enlargement, especially regarding the Baltic countries.
It is vital that the operational proposals put forward by the Commission are realised. Cooperation among the countries that share the Baltic coastline must be improved. Urgent measures have to be taken to prevent marine pollution. Better exploitation of the vast energy resources in north-western Russia, and, on a wider basis, in the Barents Sea, has to be made one of the main objectives of the Nordic dimension.
I have been particularly concerned about nuclear safety in Russia amid the social turmoil there. Let us hope the Commission will implement its proposed research projects concerning nuclear safety and the treatment of spent nuclear fuel as quickly as possible, so that we can gain a clear picture of the real state of affairs and problems can be solved as soon as possible.
The debate is closed.
I have received seven motions for resolutions tabled pursuant to Rule 37(2).
The vote will take place tomorrow at 9.30 a.m.
Human rights in the world
The next item is the joint debate on the following reports:
A4-0409/98 by Mr Roubatis, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the communication from the Commission to the Council and the European Parliament on 'The European Union and the external dimension of human rights policy: from Rome to Maastricht and beyond' (COM(95)0567 - C4-0568/95); -A4-0410/98 by Mr Barros Moura, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on human rights in the world in 1997 and 1998 and European Union human rights policy; -A4-0466/98 by Mr Torres Couto, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the draft Council Regulation laying down the requirements for the implementation of development cooperation operations which contribute to the general objective of developing and consolidating democracy and the rule of law and to that of respecting human rights and fundamental freedoms (9581/98 - C4-0507/98-97/0191(SYN)).
Mr President, with this report I wish to pay tribute to my many friends who have been lost, victims of the bestiality that has characterised a large part of recent history. To Felipe the painter, his wife Elpis and his son Ernesto, two years old, all three of whom disappeared in Pinochet's Chile. To Mustafa and Akim from Van and Diyarbakir, who were murdered by the Grey Wolves in Adana. To my schoolmate Theodoros, who was murdered during Turkey's invasion of Cyprus. To Sasha, the judge from Nis, who died somewhere near Split after dreadful torture, as we heard later. To Maté, the doctor from Zagreb, who was found with a bullet in the back of his head outside Tuzla where he had been working as a volunteer because, as he said, blood is red whoever you are, and doctors should not let it flow. And to the others from East Timor, Nigeria, Tibet, whom I did not have a chance to get to know because they were murdered.
You know, it is only when we personify barbarity that we can comprehend what the loss of a human life means. Only when we can see the effect on specific people of any policy we decide upon will we grasp the consequences of our statements. Only then will we understand that we cannot use empty and slick expressions to assuage our guilt when our words are not translated into deeds and we are to blame.
There is unfortunately still a large gap between words and deeds. The European Union's reactions to the issue of human rights vary greatly. Likewise, the human resources and Community funding allocated to human rights activities are fragmented. There is therefore a need for the Commission to organise the administrative and decision-making structures into a single body; to reconsider the idea of creating a fully developed service for human rights and democracy; to entrust a Vice-President of the Commission with the coordination of foreign relations and a Commissioner with responsibility for matters related to human rights. To overcome one of the most important deficits in the present institutional structure, in my view an integrated appraisal and monitoring system for human rights must be created before any decision or agreement involving third countries is implemented.
Such an appraisal, which is consistent and cohesive, will form the basis for subsequent monitoring of the human rights situation. That integrated system for the appraisal and monitoring of human rights will be governed by the fundamental principles accepted by the European Union. Principles which must not be abandoned for reasons connected with the economic, strategic or political interests of the Union or any of its Member States. You know, it is much easier for us to be strict with countries whose resources are limited, but if we really believe in the principles we proclaim, then multilayered interests which take into account various motives that conflict with the demands of consistency, and the deployment of tenuous strategic and other arguments, should have no place in discussions about human rights, because then our words are not translated into deeds and the words themselves become prejudicial.
I do not think we can continue behaving as we have until now, in other words with empty references to principles and values but no action. And we cannot do that in order to assuage any guilt we may feel for our lack of action. A consistent attitude demands that we must make it clear that there is no refuge anywhere for any tyrant, no refuge anywhere for any despot, none for any of the leaders we pretend have been democratically elected in utterly undemocratic situations.
These are harsh truths, but we would do well to face up to them. We must add flesh and bones to what we say. Human rights are an essential aspect and element of the European Union's foreign policy. It is not enough to declare good intentions. Human rights should be at the heart of the EU's foreign policy, and I appeal to the Council and the Commission not to see human rights in relation to other policies and to regard human rights as something quite separate and act accordingly.
Mr President, ladies and gentlemen, as I present this report I should like to begin by thanking everyone who has helped to draft it, in particular my colleagues in the Committee on Foreign Affairs, Security and Defence Policy and, above all, members of the secretariat whose great technical skills and professionalism have made a major contribution to the heritage of democratic culture and human rights that honours the European Parliament.
This report is being debated at a particularly significant moment for human rights: we are commemorating the 50th Anniversary of the Universal Declaration and the 10th Anniversary of the Award of the Sakharov prize. Following the decision in the Pinochet case we can also celebrate a gigantic step against impunity, bringing an end to what might be called the 'free circulation of dictators'. Suharto and others watch out.
Thus we can see that the strength of democratic public opinion can prevail over the requirements of realpolitik and help to bring into action elements - albeit in their early stages - of an international human rights order currently being sketched out in the European Union, with its supranational institutions based on the principles of the rule of law and its area of freedom, security and justice.
The report, however, neither hides nor sweetens the reality. On the most elementary human rights, such as the right to life, freedom and dignity, the Universal Declaration continues largely to be a dead letter. I thought it both important and instructive, however, despite some of the pessimistic discussions that we have heard in recent days, to emphasise the positive aspects: the progress in ratifying international pacts, the creation or approval of the statute of an International Criminal Court, which, despite its limitations, opens the door to creating an international legal order, and last but not least the strength of democratic public opinion, of a universal opinion going beyond national frontiers and capable of defending and often imposing the fundamental principles that we fight for here. It is this movement that should give us all hope and it is this movement that is alive and well here, as we celebrate the 50th Anniversary of the Universal Declaration.
Now that the Cold War has come to an end, it is high time to dissociate the fight for human rights from ideological conflict and apply human rights effectively in their universality, interdependence and indivisibility. There are no ideological or geopolitical prejudices that can legitimise different standards in terms of human rights. We cannot have different rules for different people as we did during the Cold War when we excused Salazar, Franco, Mobutu and Suharto for the sake of anti-Soviet discipline.
On the other hand, it is not admissible to weigh up individual rights against the rights of the people, or to weigh up civil and political rights against economic, social and cultural rights, just as it is impossible to differentiate between substantive, economic and social democracy and so-called 'formal democracy'. As we said a long time ago, along with Gorbachev, human rights are an end in themselves.
The report that I am presenting you on behalf of the Committee on Foreign Affairs deals with some of the classical themes of human rights: the death penalty, the rights of children, the white slave trade, refugees. But, with the support of the Committee on Foreign Affairs, I wanted my report to go a little further and not just to place responsibility on governments and states, but also to take into consideration the consequences of the globalised economy and finances and the effectiveness of human rights democracy.
Although I myself think that this globalisation in itself is a positive development, the situation is not risk-free. It calls for the creation of supranational mechanisms able to exercise political regulation while preserving democracy and upholding human rights, substantially and fundamentally. The report proposes that European politics should be shored up by human rights. But it does not propose the export of a eurocentric political order. Instead it proposes that the European Union should be seen as a civilian power which, at international level, promotes the values of solidarity and justice but does not set out to impose an order. Its aim is to preserve its own European model of democracy and human rights and fight trends towards a levelling down, while not imposing any form of protectionism. This, however, requires the European Union - as the report says - to be able to be coherent between its external policy on human rights and the need to make sure at the same time that, within the European Union itself, it respects the rights of people settling within the European Union from third countries.
I believe the European Union has the means and the instruments to act. But we also need political will. I therefore call on the Commission to respond to the practical proposals set out in this report. I should also like to say that I am going to table an oral amendment of my own, calling for an international effort proposed by our President for a so-called 'Millennium amnesty' so that, in this way we can celebrate the values we fight for here in the promotion of human rights.
Mr President, ladies and gentlemen, today we are discussing the future rules for implementing European Union operations which, as part of its policy on development cooperation, contribute to the general objective of development and the consolidation of democracy and the rule of law along with human rights, fundamental freedoms and the proper management of public affairs.
By approving this regulation, the Commission will be setting the conditions for granting, mobilising and implementing aid as well as those for sustaining the actions needed to give more visibility to the effects of this aid on democracy and human rights. In the future, full satisfaction will be given to the European Parliament's concern - which it has successfully defended - that, in the cooperation relations that it maintains with all developing countries, the European Union will have to attach greater importance to the promotion of human rights and democratic values in those countries.
I would even go so far as to say that the promotion of human rights, democratic values, the rule of law, good governance and the fight against corruption should become essential elements of any future agreement. When we look at the African continent and see that there are open conflicts still taking place in sixteen countries, costing thousands of victims every day and wasting on military equipment the resources that should be spent on health, education and water supplies for its people, and when we know that 1.3 billion people in the developing countries have a purchasing power of one dollar per day, we cannot continue to dither in a way that has prevented cooperation aid from pursuing noble objectives and causes that would have easily identifiable results in relieving extreme poverty among those populations.
In countries subject for decades to brutal dictatorships, so often supported and even nourished by European states, and in others subjected to long and bloody armed conflicts, the European Union cannot be satisfied with free elections as a sufficient and lasting means of transition towards democracy. Elections must be followed up by the necessary constitutional and legislative reforms to promote the strengthening of the rule of law and, in particular, to provide support for the independence and strengthening of the judiciary and for a penitentiary system that respects human beings, and to foster pluralism both in terms of politics and the civil society, by strengthening the institutions needed for ensuring pluralism in society, including non-governmental organisations; this should also be accompanied by the promotion of independent, pluralist and responsible media and support for the freedom of the press, as well as respect for the rights of freedom of association and the promotion of equal opportunities and non-discriminatory practices, including measures to fight racism, xenophobia and sexism, and supporting initiatives for abolishing the death penalty.
Unless all of these transformations are carried out the dictators and those in power in countries with single party regimes will be limited to a democratic baptism without any real change in the basic political practices, and without ensuring rules of democratic alternation, which requires support for consolidating democratic political parties. Without the existence of parliaments with effective powers of taxation, without the existence of courts and an independent judicial system, without free press and media, it will be always impossible to consolidate democracy, the rule of law, respect for fundamental rights, public freedoms and proper management of public affairs, all preconditions for economic growth and combating poverty.
But in addition to all of these problems, I would draw particular attention to the fight against corruption and good governance as essential elements that all cooperation and development agreements with third countries should contain. The latest report by the World Bank, 'Assessing Aid', is clear on this score: aid can be extremely positive and effective in the promotion of growth and the reduction of poverty as long as it is applied in a healthy economic environment. Rigorous economic management is more important for developing countries than international financial aid, which can only have positive impacts in countries which have already carried out the necessary political and institutional reforms.
I think a case in point is that of Mozambique, an example which should be borne in mind, promoted and rewarded. Aid is useful when it goes into the hands of those who know how to use it. If on the other hand it goes into the hands of all of the Mobutus and Mugabes of this world then only the tax-havens where so much money laundering takes place will benefit, along with certain western politicians and financiers who support them, because - let us not forget - there is only passive corruption in the developing countries and the actively corrupt all live in the rich countries.
If genocide took place in Rwanda or war is still raging in Angola it is only thanks to certain European countries and their leaders. At this moment in time, defenceless children and adults are dying in the central Angolan highlands because, in Antwerp, there are people still buying diamonds with complete impunity, scorning the sanctions imposed by the European Union and the rest of the international community.
Unfortunately, cases where interests take precedence over duties are innumerable, and they all contribute to the worsening of the misery in which millions of human beings live. We are forever hearing news of dictators with personal fortunes equal to or greater than the foreign debts of their countries. There are plenty of examples of countries such as Tanzania into which two billion dollars were channelled to build roads, and yet the communication networks do not function because of the lack of maintenance.
Donors should, in the future, sell good ideas and not bad projects. We cannot continue to let these wrongdoers benefit. On the other hand, there are countries that make huge sacrifices and have managed to implement stable macroeconomic policies, opening up trade, strengthening laws and rights and fighting corruption, and they should be rewarded by strengthening cooperation and totally writing off their foreign debt. To paraphrase Martin Wolf, I would like to say that we should first of all help those who help themselves.
Mr President, events have proved that Parliament was fully justified in its desire to create a solid legal basis for cooperation in the field of democracy and human rights in the European Union. For our part, we have sought, throughout the parliamentary debate, to improve the European Commission's text.
Firstly, the foundations have been laid for determining the correct procedures and for establishing an overall plan for European cooperation. This will enable actions to be coherently programmed, strategies and priorities to be determined, and an agreement to be reached on how best to detect and select the specific actions needed to optimise the impact, sustainability and visibility of the resources earmarked to this end.
Another fundamental objective is to ensure that coordinating instruments exist at all levels, in particular as regards cooperation with the Member States of the Union.
In my opinion, special mention must be made of the proposals on the Commission's responsibilities, the procedures to be followed for adopting and monitoring projects, the intervention of the planned consultative committee and, above all, the European Parliament's role in the development of these programmes. Monitoring, evaluation, control and post information systems have been substantially modified both from a political and an administrative point of view. This will undoubtedly heighten the impact of the actions, enable any problems to be remedied and improve their future implementation.
In this particular respect, the role of the European Parliament has been modified as it was evidently insufficient in the initial draft of the proposal. I would just like to mention the annual report, which will contain details of the implementation of the programmes in the previous financial year and the planning and selection of the programmes for the current financial year, and the Commission will have to submit this to the European Parliament. It must be submitted in good time to enable Parliament to hold an annual debate in the House during the first half of the year and before it considers the corresponding budgetary section as part of the general debate on the annual budgets.
I shall end by saying that I think it is vital for this regulation's approval to be accompanied by actions that will give its content real meaning. I shall just mention the two that I consider most important. The first is the need to review the structure of the Commission in order to better coordinate the units involved in cooperation, in line with the proposal for a horizontal coordinated structure, which has been referred to in previous parliamentary resolutions. The second is the urgent need to increase human resources, which are currently unable to cope with the ambitious programme that, with the implementation of the regulation, has to be developed in terms of cooperation in democracy and human rights.
Mr President, respect for human rights and basic rights and the consolidation of the rule of law are key principles of the EU. Mr Torres Couto's report concerns a regulation that confirms the position for a legal basis for these principles in developing countries. I wish to thank the rapporteur for an excellent report.
The Committee on Budgets drafted an opinion on this matter, which mainly concentrated on funding procedures. Firstly, with regard to how long the programme should last, the committee suggested there should be no time limit. This has been approved in the report. So has the committee's view that appropriations should be decided on an annual basis in association with Parliament's budget debate.
The Committee on Budgets was also concerned about what is clearly differentiation in technical support. For that reason the Committee wanted an addendum to Article 3 which called for differentiation in the relevant funding in the budget. Similarly the committee has asked the Commission to put forward a proposal as to whether we should use part A or B of the budget.
Perhaps one of the most important organisational changes to have taken place in the Committee on Budgets is the importance given to the interinstitutional working party. In connection with this year's budget an advisory working party is to be set up to focus on human rights, and the Council and Parliament have sanctioned it for next year. Its purpose is to coordinate activities each year, and regulations on this are included in the report. Such working parties enjoy a good reputation, for example in the MEDA Programme, and this working party would be handled in the same way as committees made up of Member States.
It is vital that this report should be approved so that a legal basis may be established for the appropriations concerned. That is why strong representations must be made to the Council for this regulation to come into force as soon as is possible, and no later than March, so that appropriations can start to be used.
Mr President, I fully endorse the reports by Mr Roubatis, Mr Barros Moura and Mr Torres Couto. I shall not go into them in detail, since the Commissioner knows very well what he has to do. These are good opinions. I also wished to express my appreciation of the work which Mrs Lenz has done in recent years in this House. Perhaps we shall have an opportunity to do that before the end of this parliamentary term, but her contribution should not go unacknowledged. Our thanks too to the officials who give you such good support.
I have just one or two points to make. Who could have thought, 50 years ago, that a recommendation to the UN General Assembly would be so important? It is a recommendation which contains some Utopian ideas and some paradoxes. It is still a delicate flower, but some notice is being taken of it. However, the 'never again' of genocide is not yet a reality. Think of Bosnia, Rwanda, Kosovo and what Mr Torres Couto said just now, the things going on in Angola which are not in the media spotlight. The whole business of enforcing human rights is based on two approaches, legal and political.
I have some comments concerning the legal aspect. The Union has given a great deal of support towards achieving this outside the Union. But I think that progress in this respect is somewhat under threat, because there are too many human rights. For every ill, there is now a human right. The right to holidays, the right to sleep - I think it has all gone rather too far. With any luck, there will be the right to immortality too, and we know for a fact that we cannot have that. So I would advocate setting limits, so that the traditional human rights, those concerning the individual, are not devalued. There is a risk that this may happen, and it is dangerous. I want to guard against that.
Then there is the political aspect. There is a High Commissioner, a Security Council which dithers and, in the case of Rwanda, decides too late. It was known that genocide was going on, but no one wanted to call it by its name, with tragic consequences. The EU vacillated in its foreign policy. Ocalan is not brought to justice, Pinochet may be, Castro was not, and nor was Kabila. Really, I give up. Chinese dissidents have said: keep up the pressure from the bottom up, then the rule of law and the political aspect will be all right. I totally agree with that, Mr President. We must keep it up. But the man in the street wants to see some concrete results. On 10 December, I saw this little map in the paper showing the countries in the world which still have capital punishment. You may not be able to see it too well, Commissioner, but there are not many parts which are coloured. Can you see it? The light blue bits? People want to see an end to it, they want no more children going to war. But there are good things to report about the multinationals. The Netherlands has published a book about human rights, and that is important. I agree with what Mr Gil-Robles said in Vienna on 10 December: an amnesty for conscientious objectors. That would be a good thing and something concrete.
Mr President, in no area is the European Union as visible and influential internationally as in external economic relations. So there is hardly any other policy area through which it is so necessary to promote human rights and where there is so much chance of success. We influence the human rights situation in third countries not just by supporting free elections, consolidating the rule of law and taking crisis-prevention measures. We do it just as much and often to a far greater degree through our trade relations, imports and exports, investment, export credit guarantees and, last but not least, our agricultural policy. Here we can and must intervene on a regulatory basis, by addressing our partners in third countries and also the operators in the European Union, such as the European multinational companies.
However, it is not enough to invoke the two human rights packages and the ILO conventions in the preambles to bi- and multilateral agreements, as in the most recent agreement with Mexico. We are calling, for example, for annual Commission reports on the human rights situation and, where necessary, concrete sanctions. At the same time, however, we also wish to give active support to positive trends. The new GSP with its positive incentives clause, which rewards respect for human rights with tariff cuts, is an important step forward here. Countries such as Colombia, which already enjoy free trade, will lose this preferential treatment if the human rights of the various generations are persistently infringed. If freedom to join trade unions is denied, the health of workers put at risk or the habitat of the indigenous populations reduced, European companies are often enough partly to blame. That is why we urgently need, as a first step, a binding code of conduct for the multinational companies based in the European Union.
But all these proposed measures must be applied in a coherent and transparent way. This also means that the European Parliament must acquire a greater say, because the road does not just go from Rome via Maastricht to Amsterdam; it leads far beyond.
Let me conclude with one further point: in many cases, non-intervention actually means brutal intervention.
Mr President, I should like to praise the good cooperation from members of all the groups on these reports, and in all the various committees. What I do not praise, however, is the Bureau's organisation, with us sitting up here while the Sakharov prize is being discussed downstairs. That really was another master stroke!
Mr President, I have two minutes' speaking time - we know a little more about human rights, which is why we cannot hold an exhaustive discussion here. The UN declaration we are celebrating today was the outcome of a terrible war. The Sakharov prize was an award for fighting terrible systems of bondage. Originally human rights were only a matter for national policy, and there was no right of intervention. Today, they are bound up indivisibly with the rule of law and democracy, with the activities of the NGOs, with civil society in its diversity and with the EU's foreign policy. Human rights can only enter the decisive phase of implementation if they mean more than simply very concrete measures to combat the violation of the dignity of individual human beings and become a policy instrument of free states which are guided by more than merely self-interest. That is why we must recognise and experience them as a practical element of every domestic and foreign policy in the EU.
The debate today concerns not only the situation of human rights in recent years, but something which goes beyond that, and in particular what we expect after Amsterdam. They must and will remain an important aspect of the European Union's foreign policy and, precisely because they can still be used as an instrument of national policy today, our Parliament must devote attention to them. It is not just a question of money, it is a question of the guidelines to be observed by our committees.
Let me say on behalf of the Committee on Institutional Affairs that we approve the broad lines of the Roubatis report and firmly support its calls for strengthening and concentrating the logistic personnel potential that exists in the Commission, in the form of a single Vice-President and a single Commissioner responsible for human rights issues, and for a comprehensive analysis and annual reports to the European Parliament and, where appropriate, sanctions. However, I have some reservations about setting up a human rights unit because - and I wish to make this clear - it could externalise these questions again, so that we in the European Parliament no longer have the powers of control we need.
We are sometimes inconsistent, but there must be no moratorium on human rights policy - as well as an end to such things as inadequate speaking time; instead, we must create new prospects for the future.
Mrs Lenz, the Bureau implements but does not determine procedure. Procedure is determined by the Conference of Presidents. I would therefore ask you to address your protest to them.
Mr President, human rights are a subject very close to the European Parliament's heart. In the 1993 Maastricht Treaty, respect for human rights and fundamental freedoms is for the first time mentioned in an article, Article 2, and not just in a preamble. Respect for human rights is an important precondition for the achievement of democracy, development and peace. It is easy enough just to write it down in words, and everyone endorses them. But what is the real situation? It is only logical to regard women's rights as an indivisible part of human rights; but it will take great efforts for this to penetrate people's minds too. Now we must make efforts to ensure that it does so.
In some countries, fundamentalist tendencies are increasingly targeting women. Poverty is still feminised, and not only in what is called the third world. Women find it doubly difficult to gain access to training and to establish a livelihood, and they are seldom appointed to decision-making posts. We are shocked to hear reports of trafficking in women, abuse of women or violence against women in general. But all of that is happening today. It is not a story from the last century. The Committee on Women's Rights demands in its opinion that respect for women's rights, as a part of human rights, should be included in trade and cooperation agreements as a criterion for external relations with non-Member countries.
We have enshrined the need to respect human rights. But the European Union must take further steps to promote and protect the dignity and human rights of women both here and throughout the world.
Mr President, let me begin by warmly congratulating the rapporteurs on their excellent reports, though I must admit that I am more personally familiar with the Roubatis and Barros Moura reports and therefore find it easier to evaluate them. Mr Roubatis began rather poetically, by thanking the many women and men who have fought for human rights in their countries, and he has indeed dedicated his report to them. We have heard Portuguese speakers and a Greek speaker; in my case, as an Austrian I know that in the dark hours of our history, when we were oppressed, it was very comforting to receive signs of solidarity from other countries in the world. In the case of Austria, this solidarity even came from Mexico, from far away. It is an important task for the European Parliament and the European Union as a whole to give these signs of solidarity.
It is also important to mention at least some of the women and men who are fighting for human rights, as has been done during today's solemn anniversary, because there is one thing we should make clear: it is not a question of Europe taking action against Algeria, against Turkey, against Indonesia or some other country. In fact, we are often looking at these countries' long-term interests. We may be against governments, against armed forces or against those in power, but we are for the people themselves who are fighting for freedom, for human rights, in these countries. We should constantly make it clear that we want to help them, but not out of any feeling of hostility, not out of any negative sense of superiority as improvers of the world.
However necessary it is for us sometimes to resort to sanctions, we should after all be realistic. What we can and should do - and the reports contain some good ideas here - is to help those who are fighting a difficult fight on the ground, at the risk of imprisonment, of sanctions and perhaps even of death. As the Commissioner knows and as we also know, that is why it is most important that we also make adequate budgetary funds available, so that we can help those who are fighting on the ground, so that we can publicise their needs and their distress, and so that we can give them political and moral support in their fight. We cannot conduct this fight with resolutions or with speeches. We can only point to where the fight is actually being fought by the people themselves. We can give them moral and political support, as well as financial support on the ground, to ensure that in the end this fight is successful. Because a successful fight for human rights is a contribution to peace - and we all have a right to peace.
Mr President, ladies and gentlemen, I should like to say a few words at the end of a century that has witnessed so many massacres and attempts to exterminate different peoples on the European continent. Without preaching to anyone, and as our colleague Mr Swoboda said a few moments ago, we undoubtedly have a few things to say to the rest of the world.
Yet what point is there in us boasting, we who are the world's largest trading power, if, as we speak, a man is suffering in the depths of a prison or perhaps a women is being killed? We could say a few words here on the body of doctrines that we have built for ourselves over the past 50 years, and in particular over the past 10 years. Yet what purpose would it serve if, as an industrial power and irrespective of our country of origin, we are not in fact capable of saying: 'we will no longer work with you if you do not put a stop to these massacres, if you do not stop torturing people and, as a result, you will not be able to work with even the smallest business in Europe'? If we cannot say this - and it is neither interventionism nor a moral dictatorship -, then we are not what the eyes of the world perceive us to be: the hard core of democracy. How many democracies exist in the world today? There are not, at any rate, many more than double the number of countries in the Union, that is, fifteen countries. This demonstrates precisely what our duties are.
I believe that we should take heart in the fact that we have today welcomed a number of men and women who have fought for freedom, who are currently speaking in another room. As I finish speaking, let us simply remember that such freedom is fragile and can disappear in a puff of smoke.
Mr President, Commissioner, the fiftieth anniversary of the Universal Declaration of Human Rights is an important moment. Of course we are talking about long-term matters here. We have all worked for human rights, every group, every Member of Parliament, we know that. But statements about the longer term must not, of course, close our eyes to shorter-term issues. We should remember here the resolution adopted ten days ago and the Commissioner knows, of course, that we remain vigilant.
The Union will also need to place its human rights policy on an operational footing. I should like to know that whenever human rights are violated this will trigger the suspension of a cooperation agreement or any normal agreement. Efforts will be made presently to have this incorporated in a new Lomé Convention.
Something of the kind must be done for non-Lomé countries too. Universal human rights also means universal standards and potential criticism. During the transatlantic summit with the USA, the Union must make it clear that it expects the United States, the great champion of the universality of human rights, not to undermine that universality. It is reasonable to expect, for example, that the USA will take part in the International Criminal Court and that the Union will voice that expectation to the American authorities.
Mr President, ladies and gentlemen, I too wish to congratulate Messrs Roubatis, Barros Moura and Torres Couto on their excellent work, but I too believe that there is little to celebrate as we mark the fiftieth anniversary of the Universal Declaration of Human Rights. There is little to celebrate for various reasons which have already been given, but which I should like to repeat.
First of all, the principle of universality is under attack. Over the past few years, the idea has been gaining ground that - since different traditions exist - rules cannot be considered universal because values in some countries are different from European ones, for example Asian values, Islamic values. Obviously this concept must be rejected but, clearly, Europe must take great pains not to appear always to be rapping others over the knuckles, as a schoolmaster does to a pupil. The notion of indivisibility is likewise under attack: an à la carte notion of human rights is coming to the fore, whereby everyone selects his own favourite human rights but does not respect - according to the context - civil and political, or economic and social rights in their totality. What is more, I do not believe either that the concept of interdependence is winning through, by which I mean that - even in the economic arena - it is necessary to advocate strongly and to strive hard to achieve democratisation, respect for law and order and human rights; only in a free and open society is growth possible, including on the economic front.
On the other hand, things cannot be going too well at home either, if Europe is not managing to play a leading role in all these areas; if it is true - and it is - that the EU still has a tripartite structure for its external activities, each area having its own administrative procedures and separate executive procedures; if it is true - and it is - that in many cases democratisation is not genuine; if it is true - and it is - that retired dictators are made to stand trial, whereas dictators who are still at the height of their powers remain in post.
Mr President, in the space of one minute I should like to highlight certain concepts that are, to my mind, fundamental: the universal nature and interdependency of human rights, as well as two other complementary concepts, namely, the defence and promotion of these rights.
An instrument to put an end to impunity is urgently needed to defend human rights. By placing the Chilean dictator, Augusto Pinochet, in the hands of the law, we have severely dented the protective shield behind which those guilty of genocide, dictators and autocrats have hidden for a long time. What is more, and with regard to the interdependency and promotion of human rights, we must not forget that development and political freedom are as important as economic freedom, and the most important of all is the right to live with dignity.
The European Union must act in accordance with this concept and implement what we logically provided ourselves with: the democratic clause and constructive measures to promote all forms of human rights.
Citizens' requests for diplomacy must receive an adequate response from the European Union. This citizens' diplomacy has managed to ensure, for example, that treaties banning the use of landmines were signed and that an International Criminal Court was established, which, although it is a valid response, is by no means sufficient.
Mr President, ladies and gentlemen, every individual owes it to others to recognise their worth. This phrase was inscribed by young democratic parties in Brandenburg in their first democratic constitution. Why? These words clearly mean that human rights policy is not just to do with moral appeals, but is a matter of practical politics. Dictatorial regimes also applaud human rights policy, but a credible human rights policy means an active policy that affects people's real lives. Accordingly, the European Union too is judged across the world by its everyday political actions, by the way it protects human rights on an everyday basis. Here trade and economic policy must yield to the primacy of human rights policy. Here, the dictators of the world must never again be able to be confident that they will not be called to account.
The European Union will also be judged by whether it turns the 'International Court of Justice' project into an effective organisation by ratifying it and providing financial support. Here, the Member States of the European Union must have the courage to stop exporting arms to governments that trample human rights under foot, such as the exports to Indonesia and to Turkey.
It is our international duty to speak out on every case of human rights infringements. Here, the Commission must breathe life into the human rights clause in the treaties and not keep telling us why economic interests come first. Human rights are universal and inviolable!
Mr President, human rights have to be secured not on the moon, but on this somewhat dark earth. This can best be done within a triangle of peace, development and democracy - three pillars which are indissolubly bound together and which determine the extent to which human rights can be guaranteed.
It is clear from the committees' reports that the Members of this House are aware of this, but evidence of it is often hard to find in Union policy. The Committee on Development and Cooperation also quite rightly accuses the Union of being ambivalent. When the chips are down, commercial and strategic interests are often deemed more important than human rights. It would be an enormous step forward if trade policy were tied in more closely with the Union's strategy on human rights. That policy must be enforceable, and its success will depend on how effectively agreements reached on human rights are monitored.
Naturally, we agree with the priorities set for human rights. But we should not always be pointing an accusing finger at others. In Europe too, there are plenty of infringements and we ourselves are responsible for those. Human rights for refugees are coming under pressure. The pressure to toughen our policy is assuming such proportions that the way in which we treat some asylum seekers and 'illegals' or people with no papers sometimes goes beyond the bounds of what is humane and acceptable.
The rights of minorities continue to be violated in Europe too. Not only in Turkey, for example, but in the Macedonian part of Greece as well. We still cannot guarantee children's rights properly, and trafficking in human beings continues under our very noses even as we talk about combating violence against women. There is a code of conduct about arms dealing, but it is being flouted, as you well know. I could go on, but in concluding, I hope that when we talk about Agenda 2000 tomorrow we shall also, when it comes down to it, think about human rights as well.
Mr President, as a result of the international economic and financial crisis, child labour and child sex tourism are increasing dramatically. I would refer to paragraph 26 of Mr Roubatis's resolution and regard the call made there for the introduction of standard human rights clauses extremely necessary and important. In particular, the European Union must not silently and indirectly tolerate the social and sexual abuse of children. Compliance with human rights and in particular the protection of children against any maltreatment must be made a condition for allowing any undertaking to be eligible for receiving state aid and to take part in public tenders. We must not allow our European markets to be flooded with products from third countries that are produced by children who are treated like slaves, and nor must we allow European tourists to abuse children with impunity in states that receive EU assistance.
Mr President, I think it is significant that the European Parliament chose to celebrate informally the fiftieth anniversary of the Universal Declaration of Human Rights, both by awarding the Sacharov prize to Ibrahim Rugova this morning and by keeping this joint discussion sharply focused on the search for a strong political line concerning human rights issues.
I believe that the three reports under discussion are equal to the task and are, above all, a sign of increasing political will and powers within the European Union to take tangible, active steps towards promoting human rights.
I am referring in particular to the excellent report by Mr Torres Couto - whom I thank - on the draft regulation laying down the requirements for the implementation of development cooperation operations which contribute to the general objective of developing and consolidating democracy, human rights and the rule of law. This report stresses a concept which I regard as fundamental, namely the existence of an intrinsic link between the development of human rights and democracy and development per se . If, as we have always maintained, development must be humane, participatory and sustainable, it cannot be achieved by infringing human rights or denying democratic rights.
Consequently, it must be realised that the promotion of human rights does of course mean asserting the inalienable rights of every individual and group - social, ethnic and so on - but it is not just that: it is also a precondition for the development of every people, every community and humanity as a whole. Therefore, the promotion of human rights is inevitably intimately connected with the furtherance of democracy, the rule of law and good governance, and the affirmation of these principles is not tantamount to interference or Eurocentrism.
The European Union and its Member States must now make coherent moves on various fronts, basically the development of international law, above all its practical implementation; full inclusion of human rights as an aim in all instruments of international cooperation; and the promotion of specific direct operations, as referred to in the draft regulation.
Clearly, a broad view of human rights must be taken, encompassing economic, social and cultural rights in addition to civil and political ones, and practical work must be done to foster the human and institutional conditions under which these principles may be achieved.
Allow me to conclude by saying that investment in human rights is probably the most profitable form of investment nowadays, both because so many blatant violations are occurring and because some still aspire to a world which revolves around human beings. It is also the best possible form of life assurance.
Mr President, I should like to emphasise something that Mr Torres Couto stated in the explanatory statement to his report, namely, that Parliament and its Committee on Development and Cooperation have consistently attached the utmost importance to promoting human rights and democratic values as they are elements that form the basis of its relations with developing countries.
There is a huge number of precedents that I shall not repeat here. However, I must mention the recent reports by Mr Rocard and Mr Martens on the new framework for our relations with ACP countries and also the report on democratisation, human rights and good governance, for which I myself am rapporteur and which will be debated in the House next month.
As is, unfortunately, all too often the case, the institutions and legislators sometimes lag behind events. Civil society has a dynamic all of its own; it generates expectations, hopes and problems to which we must respond. This is a case in point. After more than two decades of our cooperation policy being in force, we are now obliged to shift the emphasis onto different areas, to take a different approach and to give new impetus to our relations with developing countries.
We need to strengthen a more mature civil society and democratic institutions that act as a counterpoint, as well as strengthening the surveillance and control mechanisms over public activities and the fight against corruption in all of its guises. These are goals that are not only worth fighting for but which, within our committee, inspire our daily work.
Mr Torres Couto included a number of interesting proposals in his report that may help create a legal body on standards. That might enable us to move away from grand statements of principles into the field of action and tangible facts.
On the 50th anniversary of the Universal Declaration of Human Rights, something which is so often abused from day to day throughout the world, I believe that this is the best way in which we can promote the defence of these rights.
Mr President, the Universal Declaration of Human Rights, which has become the basis for democratic values, has celebrated its 50th anniversary. This was an opportunity for many celebrations around the world, and an opportunity for fine words and pious hopes for the respect of human rights and the construction of a more just world.
The assessment of human rights is nonetheless a mixed bag. This is because, 50 years later, when all is said and done, the Declaration is only truly respected in approximately 30 democratic countries, with less than 1 billion inhabitants. In contrast, it is scorned by authoritarian regimes in 30 other countries, where close to 2 billion people live. The Amnesty International report is confirmation of this damning picture of torture, unlawful executions and prisoners of conscience being detained in a large number of countries.
Of course, progress has been made, and fortunately so, but persecution is still commonplace. The number of legal instruments has increased, but why has the United States, the most important world power, still not ratified the 1966 Covenant on Economic, Social and Cultural Rights? Why does it still have the death penalty? Why does the Treaty establishing the International Criminal Court, signed in Rome in July, still only have about 60 signatures? Why do 1.3 billion people live off less than one dollar per day? Why do 35 000 children die every day of illnesses that could have been prevented? Why do 250 million children have to work to survive? Why is there such violence against women? The list of 'whys' could go on and on.
Are the past 50 years long enough to make us hard-hearted and to make us sink into indifference and selfishness and accept the cruelty and lack of equal opportunities in this world? I strongly fear that all these political and legal instruments are worthless if such injustice still lives on amongst the human beings in this world.
Mr President, fifty years after the Declaration of Human Rights, the debate we are involved in now should normally be quite unnecessary. Mrs André-Leonard stressed that just a couple of minutes ago. Unfortunately, however, the problem still exists and in an extreme for in most parts of the world, and that is why the two very important reports we are considering today remain topical.
At least in its debates, the European Parliament has always shown sensitivity about human rights. Before anything else I should like to stress that our group supports both reports and shares the view that respect for human rights depends on many factors, which are not just political, social, economic or cultural. One can therefore only applaud the view expressed by Mr Roubatis on the need to create a global system of annual programmes for human rights, which will form part of foreign policy.
That integrated system will be able to provide better protection for human rights and in that way help to prevent interests from taking precedence over moral considerations - an issue which Parliament has debated at length - and to ensure that good intentions in the realm of foreign policy do not become a substitute for positive action.
As Mr Roubatis indeed stresses, human rights are an inseparable part of the Union's foreign policy and that must be grasped by all its bodies and at all levels.
In his turn, Mr Barros Moura very rightly lays stress on globalisation which, as he says, restricts the substantive exercise of democracy and human rights. We must pay particular attention to that, because quite often, unfortunately even here in Parliament, the appraisal of human rights violations seems to depend on the scale of certain international political and economic interests and motives.
I would like to end by congratulating the two rapporteurs for their very appropriate remarks and for the proposals they have made, which contribute towards a substantive and positive approach to such a serious issue.
Mr President there is no doubt that the reports we are debating contain very important and interesting ideas on human rights.
It could be said that the statements made by the Commission and the European Union's other bodies contain the same thing. The question arises, however, of how credible those declarations are. In my opinion, an example suffices to demonstrate the extent of the hypocrisy that exists. On the occasion of the fiftieth anniversary of the Universal Declaration on Human Rights, the Turkish Press is bemoaning the situation in that country. It states that there are no rights, only violations, and torture is used extensively by the authorities. This year 150 people were victims of murder by persons unknown, 86 were executed without trial while in custody, 118 social organisations were banned, 275 publications were confiscated, and 3 000 members of the legitimate HADEP party were arrested after the Ocalan affair! Well! While all this is going on, the European Council, the Commission, the Council and some of the Union's more powerful countries are looking for ways to include Turkey in the pre-accession dialogue procedure as the twelfth candidate for accession. Clearly, when economic and geopolitical interests are involved, human rights can wait.
Mr President, when we talk about human rights abuses around the world we have to look to ourselves and see what we are responsible for. We have to look at how the European Union Member States fuel conflicts around the world and human rights abuses. For example, we need a code of conduct on arms exports. I want to mention the following: French training of security forces and death squads in Rwanda; the sale of arms by Belgians to Rwanda; the training of Indonesian troops by the British; German submachine-guns used in a prison massacre in Brazil; Hawk jets sent to the Indonesians so they can persecute the people of East Timor; UK arms sales to places such as Turkey and Saudi Arabia; torture weapons being sold to countries so that they can inflict human rights abuses on people around the world.
We have to look at this and ask ourselves if it is morally correct. Can we take the moral high ground, when the European Union, in the interests of profit - and profit alone - is selling weapons and instruments around the world with which to inflict punishment and death on people We have to look to ourselves first and see what we are doing to fuel human rights abuses in the world.
Mr President, we are currently celebrating the fiftieth anniversary of the Universal Declaration of Human Rights, as highlighted by this debate. We are doing so because even today human rights represent the dream of every one of us, and because entire peoples on our tired earth are ignorant of the principles that are at one and the same time a political commitment and a spiritual aspiration.
Many of us will sit through these commemorations without feeling any emotion, firstly because human rights are part and parcel of the principles taught in our schools and families, principles which have become not only political morality but even a school subject; secondly because, as this century draws to a close, people have little faith in words and promises. Why not recall that 1789 was followed, regrettably, by the terror of 1793? Can we still give any credence to the meaning of words? And thirdly, because every evening our televisions bring us pictures of terror, of men who sow terror in Rwanda, Bosnia, Kosovo, Algeria and throughout the Communist world.
Who was concerned about human rights in Stalinist Russia, Maoist China or even today in Pol Pot's Cambodia, in South America, Haiti or East Germany in the days of Honecker? At the dawn of the twenty-first century, human rights are still experiencing a sad autumn. Unfortunately there is still a need to establish international tribunals to try war criminals. We must still hope for a world where democracy can spread its wings ever wider, and trust that - sooner or later, slowly but inexorably - justice will triumph, bringing about real respect for human rights.
Mr President, I should firstly like to congratulate the rapporteurs of these reports because they contain information and proposals that will be of great use to us. What is more, I believe that they contain practically everything we should say and do, and I say practically here and not absolutely everything as that would be going too far.
However, I would like to comment on a couple of issues. We have to be much stricter in everything we do within and beyond the European Union, and this is something that I would like to stress in particular.
I do not wish to enter into the debate that will take place later, but there are issues where we need to be extremely vigilant, for example, women's rights and sex tourism, which, as one speaker reminded us, are closely linked to the attitude of Europeans as well as the way in which we treat citizens from third countries. This is because, as regards this last issue in particular, they have a huge impact on our external credibility. For example, in my country, the spectacle of immigrants flooding into Ceuta or Melilla does not help us defend human rights as vigorously and as emphatically as we have been doing.
We need to endorse the support programmes for democracy and human rights abroad. Such programmes need our political support, which Parliament duly gives, but the Commission also needs support to enable it to act effectively and take into account exactly how much these programmes cost from both an economic and administrative point of view. This is important because we are sometimes unaware of these points, or if we are aware, we do not act accordingly.
And thirdly, I should like to insist - as has often been done here, yet I believe it to be important - on the creation of an International Criminal Court and international legitimacy. It is only through such instruments that we will be able to carry out effective operations that do not lead to new problems or to a new ideological or patrimonial feeling in relation to human rights, operations that might spread all over the world. The Pinochet case, in my opinion, shows that it is only through this international legitimacy, which must be achieved by consensus, that we will be able to progress.
Mr President, in the suffocatingly short time allotted to me for so broad and critical a subject, I can only stress one point in the detailed and pragmatic report by Mr Roubatis.
Article 31 draws attention to the fact that universal principles concerning fundamental rights should not be sacrificed on the altar of the economic, strategic or political interests of the Union or any of its Member States. It is precisely such priority which is given to all sorts of interests, and that is why, whilst we celebrate the fiftieth anniversary of the historic international declaration and agreement, we close our eyes to the flagrant and continual violations of that declaration even in our own back yard. But our continued tolerance not only does nothing to teach respect for human rights to countries that are historically distanced from democratic models, but allows those countries to accuse us of hypocrisy and discriminatory political treatment.
The European Union can and must become a protagonist in the worldwide imposition of respect for these existentialist values. A prerequisite for this, however, is that it must cease adulterating them with other short-sighted and selfish criteria.
Mr Lambrias, I will take this opportunity to repeat a recommendation which I am always making to the political groups, namely not to allocate less than two minutes to very worthy speakers who wish to put their views to the House. It is impossible, and I consider it an affront to the dignity of MEPs, to give them less than two minutes. And personally, I have stated that I am not disposed to cut off speakers after one minute, because I consider that both harsh and offensive to their dignity.
Mr President, when a state puts one of its citizens to death, most of us in this House view that act as a serious violation of human rights. We therefore welcome Bulgaria's recent decision to abolish capital punishment. Looking at the countries seeking membership of the EU, only Latvia, Lithuania and Turkey now retain this deeply unjust penalty in their legislation.
As President Gil-Robles said earlier today, it is of particular importance that countries wishing to join the European Union demonstrate a commitment to human rights. Let us launch a joint appeal to those applicant countries genuinely wishing to accede to the Union, rallying them behind our shared effort to consign the death penalty to the annals of history - as an ugly, but ever paler and more distant memory.
Mr President, we are talking about human rights today, and it behoves us to consider the following facts. The three richest people in the world have fortunes which surpass the combined GNP of the 48 poorest countries. The past two decades of neo-liberalism have led to a spectacular increase in unfairness and inequality around the planet. The average income in more than 70 countries is lower than it was 20 years ago. One third of the 4.5 billion people living in developing countries have no access to drinking water. Is this a matter of fate? Of course not. UN calculations show that the basic food, water and health needs of everyone on this earth could be satisfied if a wealth tax of just 4 % were to be levied on the 225 biggest fortunes. It would cost 13 billion dollars - the amount spent every year on perfume in the USA - to provide food and health care for the world's most needy.
Thirty million individuals die of starvation and 800 million struggle on in a permanent state of malnutrition - not as a result of natural disasters, but because hunger is wielded as a headline-catching political weapon. In Somalia, Liberia, Sudan, North Korea, Burma and Afghanistan, we have seen governments and local warlords use the innocent as hostages. Climatic conditions and natural disasters play but a marginal part in mass starvation. The truth is that human beings starve out their fellows.
Today's human rights violations contain the seeds of tomorrow's conflicts. UN Secretary-General Kofi Annan has said that this vicious circle of violation and conflict can and must be broken. Fifty years on from the Universal Declaration, human rights are now firmly enshrined. It is high time we took the next step; so let us make the next ten decades the century of prevention. We can no longer claim that a shortage of resources keeps us from acting. This vicious circle of violation and conflict can and must be broken. Human rights thrive on peace and security, on economic development and social justice. The EU is ideally placed to provide leadership in the phase of consolidation that must follow.
Mr President, today we are celebrating 50 years of the Universal Declaration of Human Rights. We are also celebrating ten years of the Sakharov prize. I should add that celebrating is a misnomer, because since 1948 human rights have been seriously violated on innumerable occasions. And it is a good thing that the Sakharov prize today has gone to Mr Rugova, because this focuses attention on the unjust situation obtaining in Kosovo and on the people brave enough to denounce it. The Sakharov prize does not always mean that things actually get better, as is apparent from the position of Aung San Suu Kyi, still held under house arrest in Burma. It is also apparent from the position of Taslima Nasreen who is still under threat in Bangladesh, Leyla Zana who is still in prison in Turkey, and Salima Ghezali who still cannot return to Algeria because of the killings there. The situation worldwide is still extremely serious. One of the reasons why we in the European Union can do so little about it is really that decisions on human rights in the European Union still require unanimity - action on human rights, at any rate. In this context, I have once again tabled an amendment to these reports urging the Council of Ministers to abolish that unanimity rule. I think that might be one of the best anniversary presents we could give to the United Nations and the Sakharov prize.
Mr President, I think that after 50 years we can take stock with a critical eye. Looking back into the past, we can say that progress has in fact been made in the world: communism has disappeared from Eastern Europe, apartheid from South Africa and dictatorships from South America. However, if we look around us our disappointment is considerable, because we realise that human rights are still being infringed on a daily basis in a large number of countries.
Much still remains to be done, therefore, as is stated very clearly in our reports and documents. Yet I do believe that we can take some comfort from the recent extraordinary arrest of General Pinochet, for which the initiative came from a Spanish judge and which was carried out by the UK authorities, in our European area of freedom. This could mean that, in future, tyrants and dictators can no longer consider themselves safe as long as they remain at home. Perhaps, from now on, justice will be able to cross borders without hindrance, unlike in the past.
This does not of course mean that the task is almost complete; much still remains to be done. I believe that the key to overcoming the enormous gulf between words and deeds must be for human rights, originally a solemn universal declaration, to become a political programme. National governments, our European Union and governments around the world should incorporate respect for human rights into their political programmes. In this way, perhaps, optimism really might develop into well-founded confidence in our future.
Mr President, ladies and gentlemen, every human life is unique and irreplaceable. All human beings are born free, with equal dignity and equal rights. There can be no doubt that respect for human rights and the duty to perform humanitarian deeds constitute the fundamental values of a society which naturally considers itself free, civil, democratic and just.
Every individual enjoys so-called basic rights, which guarantee the fundamental elements of life and personal development. Apart from being fundamental, these rights are described as inviolable, in that nothing and no one may infringe or jeopardise them, in other words harm, restrict or remove them.
The European Union strives to place the protection of human rights at the heart of its policies, but still has a good deal of ground to cover. Coordination of prevention and monitoring activities is still vital and should be implemented through an effective common foreign and security policy. This - partly through preventive diplomacy - should make it possible to avert conflicts caused by serious political crises, which lead to instability, xenophobia, genocide, ethnic cleansing, reprisals, torture, abuse of power, social tension and the infringement of fundamental human rights.
Appropriate institutional structures must be established and endowed with sufficient powers and financial resources to guarantee respect for the rights of men, women and children. I would refer in particular to the human rights of children, the protection of minors and human dignity in audiovisual and information services including the Internet, the fight against child sex tourism, the creation of a permanent international criminal tribunal and the implementation of the social clause. Respect for human rights must, however, begin here at home.
Mr President, I wish to express my congratulations to the three rapporteurs whose reports are before us today and to say that we should not be too pessimistic that so much remains to be done fifty years after the Universal Declaration of Human Rights. Despite the fact that huge violations of human rights have continued to occur, there are now accepted world standards of human rights, infringement of which is internationally condemned.
While it is tragic that discrimination, imprisonment, ill-treatment, torture, injury and death in flagrant contempt of fundamental human rights still occur, such acts are now widely regarded as criminal and many tyrannical regimes have in fact fallen. The proceedings against individuals for their actions in the former Yugoslavia and against General Pinochet of Chile demonstrate that accountability for human rights violations is now seen as transcending national frontiers.
The Universal Declaration states that the rights to an adequate standard of life, housing, medical care, social security, education and employment are also human rights. A recent development report of the United Nations detailed the prevalence of world poverty and stated that 358 billionaires owned capital equivalent to the annual income of nearly half the world's population. This illustrates how great the challenge still is to us if we are to achieve basic human rights for the world's poor and deprived.
Despite all the shortcomings, the European Union and Parliament have made a most valuable contribution to the promotion of human rights. The consideration of these, engendered by human rights clauses in agreements, reports, urgency motions and other means in countries across the world is of great importance and, as I well know, is welcomed by democrats in those countries. In supporting the reports before us now, I hope that we shall all pledge ourselves to continue and further enhance our work on human rights, which is in the interests of all humanity.
Mr President, ladies and gentlemen, may I begin by echoing the many words of appreciation which have been addressed to the three rapporteurs for their very thorough reports. I think we all agree that the drafting of a report of this kind is an extremely complicated affair, because we are talking about a subject which is virtually limitless. That is the very nature of the human rights issue. It has very many facets, and discussion of it has to be very broadly based when we are trying to find and shape a policy which we can constantly adjust to take account of results.
The Commission too thinks that this dialogue, which is in effect a continuation of the discussion we had with Parliament at the last part-session in Strasbourg, is a very timely one, certainly coming as it does immediately after the commemoration of 50 years of the Universal Declaration and on the same day that the Sakharov prize was awarded in a ceremony this morning to Ibrahim Rugova, a man who must try to lead his people towards apeaceful political solution and a better future. That is no mean task, and the Commission is very pleased that Parliament has awarded the prize to this man.
Last week in Austria, in Vienna, your President Mr Gil-Robles delivered an impressive speech and you are familiar with what he said. May I in any event take this opportunity of endorsing, on behalf of the Commission too, his call on that occasion for prisoners of conscience, political prisoners, to be set free before the millennium. I think that was a particularly appropriate call, certainly a fitting one at present as we move towards the new millennium and thus round off a period in which the efforts made by Parliament to secure the release of these people certainly entitle the House to make a call of this kind.
And it is against this rather broader backdrop that I wish to consider the proposals in the European Parliament's four reports. We are now going to look at those of Mr Roubatis, Mr Barros Moura and Mr Torres Couto and afterwards the report by Mrs Schaffner, but we regard these reports as a single whole, each one highlighting different facets of human rights policy.
A few comments first, if I may, on the two reports on the strategic aspects of human rights, then on Mr Torres Couto's report on instruments for that strategy and after that, as I said, we shall look at Mrs Schaffner's report. The Commission is very happy with most of the recommendations and shared ideas expressed in the first two reports. To start with, I agree with Mr Barros Moura that the European Union has made the greatest progress on human rights when there was consensus between Parliament and the other institutions. Thanks to Parliament, the Council, the Commission and the Court of Justice all pulling together, it was possible to formulate and implement a pro-active policy on human rights and fundamental freedoms. And I willingly stress and acknowledge that Parliament has played a pioneering role here by constantly denouncing gross violations of human rights. Hardly one part-session of Parliament goes by at which the subject of human rights is not raised on one agenda or other, either in the plenary or in one of the committees.
Thanks to initiatives taken by the institutions, the Union's human rights policy has taken on a more profound dimension over the years. Human rights are now a priority objective in our external relations and our development cooperation. And most importantly, without doubt, they are also a prime precondition for Union membership, so human rights play their part in the enlargement process too. I have, moreover, heard one or two honourable Members say that ideally our agreements with third countries ought to include a human rights clause. You will doubtless be aware that for a number of years now, every new agreement concluded with a third country has indeed included a clause of this kind.
The Union's partners in carrying out all these initiatives are of course above all the Member States themselves, which bear prime responsibility for the upholding of human rights. Other partners include the international organisations. I am thinking of the Council of Europe, with which we are working more and more closely in this field. I am also thinking of the OSCE and the United Nations. The Union supports the International Criminal Court and the special tribunals on the former Yugoslavia and Rwanda. The Union has helped to ensure the active participation of developing countries and non-governmental organisations in the diplomatic conference which led to the establishment of the International Criminal Court.
A very important and parallel area of the Union's human rights activities is the giving of aid to non-governmental organisations which seek to uphold human rights in third countries and also provide practical assistance to the victims of human rights violations. These victims naturally include minorities, children, and women. Violation of their rights in many instances leads to violent conflict, as witness the tragic events we are now seeing in Kosovo.
Concerning the proposals made in the Barros Moura and Roubatis reports, which are specifically addressed to the Commission, I would comment as follows. In line with the rapporteur's suggestion, the Commission has promised in its 1999 programme to provide the Council and Parliament with a communication on a general strategy for human rights and democratisation. That strategy will obviously have to dovetail with the proposed approach in the draft regulations for our human rights programmes which, as you know, are currently under discussion.
The Commission will also be giving the Council and Parliament a review of the use made of Chapter B7, Article 70 of the budget, better known as the European initiative for democracy and the protection of human rights, together with a review of activities in the period 1996-1998. This review will be compiled in accordance with the guidelines adopted in the report by your Vice-President Mr Imbeni.
The Commission is also being asked to prepare a general Union report on human rights worldwide. The possibility of a report of this kind is allowed for in the Vienna declaration and will be studied by the Commission. I should like to take this opportunity, Mr President, of saying that care must be taken to ensure that the facts of human rights situations are of course constantly updated. So constant follow-up work is needed. On this too we are ready to debate with Parliament at any time, on any country. We already do this in fact in the plenary and the urgent debates, and in our replies to your written and oral questions. And we must also bear in mind that there are other sources of information which already include data of this kind. So we will also endeavour, given our limited human and financial resources, to avoid any duplication of work here. I am thinking of the wealth of material available here in reports of Amnesty International, for example, or Human Rights Watch. And we know that the US Administration publishes an annual human rights report covering virtually the whole world, but of course they have the huge resources to do that.
We are also asked to prepare a review of measures in support of democracy. We shall do that as well. In addition to providing a general report on actions taken to promote human rights in the period 1996-1998, the document will include details of Union activities concerned with the monitoring of elections, and of course other aspects of human rights policy as well.
Then there are the suggestions which the reports make concerning logistics and management. I refer here to Mr Roubatis's report, and I already made a number of comments about this at last month's part-session. I said then which measures had been taken to ensure sound management or secure better management. I thought I also said that Mr Santer, the President of the Commission, intended to draw up an account next year of how the Commission would be organised from the year 2000 onwards with regard to external relations. Then, as now, it was suggested that a proposal should be made to appoint a vice-president with responsibility for external policy. I can well imagine, and Mr Roubatis's report suggests this too, that there might also be a separate Commissioner horizontally responsible for human rights. As Mr Roubatis will be aware, this is already the case, since the Commission President is the Commissioner with responsibility for human rights, and your humble servant here is responsible for day-to-day implementation, although I admit that, with our present internal structure, horizontal coordination is not always easy. The next Commission will certainly need to try to improve matters there.
Last month, I also pointed to the need for the relevant 1999 budget lines to have a budgetary remark which would enable the Commission to draw on outside assistance in carrying out its programmes. It looks as if that will be done for 1999, but I think provision should be made for this too in the legal base, that is to say in the draft regulations currently being processed.
That brings me to Mr Torres Couto's report and the proposed amendments to the proposal for a regulation based on Article 130b, perhaps starting with the question of this outside assistance which is dealt with in Amendment No 16 to Article 3. The Commission believes that the proposed ceiling on expenditure to be set annually should refer solely to the activities listed in Article 3 (4), with the understanding that this includes an explicit reference to assistance to the Commission in administering its programmes, as well as to the Commission and beneficiaries together.
The Commission is happy to accept many of the other proposals, but cannot of course agree to amendments which challenge the powers of the various institutions, and here of course I am talking of existing powers. The Commission is happy with the amendments which are consistent with the original proposal, for example concerning the creation of an advisory committee, the removal of the time limit on the regulation's applicability and the deletion of the financial reference amount.
The Commission notes Parliament's wish to be briefed on the committee's work but as far as following up on this amendment is concerned, we would refer to the institutional practice adopted in other cases. That consists of oral briefings to Parliament, since the Commission is cautious about making that committee's discussions public because this would jeopardise the confidentiality of project selection.
The Commission is not opposed to the amendments relating to the programming or annual assessment of measures and relaxing the criterion of experience for potential beneficiaries, but would like to have a number of points clarified.
The reference to an interinstitutional working party, something we have previously discussed, is problematic. If these proposals were acted upon, it would mean an infringement of the powers of management and implementation and could lead to a breach of the regulation or to it being impossible to apply. This working party, which is also mentioned in the Barros Moura report, cannot be a new interinstitutional structure charged with investigating the Commission's activities in identifying projects either before or after the event. What I am more than willing to do, and we have made this offer before, is to hold a debate with Parliament or its committees twice a year on human rights policy, the topics, the approach and the situations in different countries in a more general way.
I also talked at an earlier stage with the chairman of the European Parliament's Committee on Foreign Affairs about an informal structure. I think it was Mrs Lenz to whom I spoke, and the offer I made just now was made on that occasion too.
Lastly, I should say as regards the three reports that interinstitutional cooperation and dialogue has enabled the Commission over the past year to develop its policy for promoting and protecting human rights further. It is a long-term undertaking which demands a solid legal, administrative and budgetary foundation. I think the Vienna declaration gave us a number of guidelines here, but your suggestions too are a valuable contribution. And we must take account of the expectations of Europe's citizens. Dialogue and institutional cooperation are necessary if we really want results. The Commission is hopeful of the European Parliament's support in framing a Union policy on human rights. We maintain, and we shall work to ensure, that human rights are central both to the internal policy and the foreign policy of the Union. To that end, we look forward with pleasure to an ongoing and close dialogue with the European Parliament on policy for the protection of human rights.
Mr van den Broek has tried really hard to answer the points raised by many speakers and in three reports, and we must recognise that. I cannot in all honesty complain because he spoke for some considerable time.
The joint debate is closed.
The votes will be taken tomorrow, at 9.30 a.m.
Human rights in the Union
The next item is the report (A4-0468/98) by Mrs Schaffner, on behalf of the Committee on Civil Liberties and Internal Affairs, on respect for human rights in the European Union (1997).
Mr President, at the end of 1998, the free world is celebrating the 50th anniversary of the signing of the Universal Declaration of Human Rights in splendour.
Although in almost all countries around the world the concept of human rights has been written into constitutions, international treaties or political discourse, the day-to-day reality proves that such virtuous proclamations are far from the facts.
Parliament never fails to point out such shortfalls, sometimes displaying certain heavy and recurrent leanings, but also some worrying short-sightedness. Could this be seen as a lack of objectivity for the sake of political correctness? Our credibility is at stake here.
In the same way, if Parliament does not want to fall into the trap of appearing to be a mere preacher, then the Member States of the Union have a duty to be beyond reproach and we cannot turn a blind eye to the failings we see there.
But in this report, it is our duty to highlight the progress that has been made in certain countries. We were keen to criticise so we must also acknowledge their efforts. Did we have anything to do with it? I do not know whether we did or not. I simply welcome the result. We cannot fail to be pleased that the draft Treaty of Amsterdam has now added greater weight to respect for human rights as the ethical and political basis of all action taken by the Union, both at home and abroad.
This European approach to human rights should lead to progress in a number of areas. The first of these rights is the right to life. All Member States of the Union have abolished the death penalty and we must welcome this. But this right also involves the right not to be subjected to inhumane treatment, the right to have access to care and the right to a dignified death. The problem of euthanasia is more than a social debate. We cannot contemplate authorising active euthanasia without considering all the possible problems. However, we must allow people to end their days with dignity and peace, through the establishment of palliative care units, through the latest methods for relieving suffering and without medical treatment.
The right to life also leads to the right to security and therefore to the condemnation of terrorism. The Member States must collaborate closely in this field, but this unending struggle must go hand-in-hand with respect for the rule of law. Whether it be for terrorism or crime in general, respect for the rule of law involves the presumption of innocence, the right to a fair and just trial, respect for the rights of the defendant and, if a prison sentence is handed down, respect for the rights of the prisoner.
In this area, a number of Member States are far from having a spotless record, be it in the field of pre-trial detention, the length of trials or the accusatory procedure, or the detention conditions in overcrowded prisons. This last point will also be discussed later by my colleague, Mr Pradier.
Privacy, and freedom of expression, of religion and of conscience must be scrupulously respected and protected, as these are fragile values and the balance of power among them is often very delicate. Although there may still be a few problems, we must applaud the fact that Greece has adopted a law recognising the right to conscientious objection.
As regards economic and social rights, there is one success and one regret to note. The success comes from the United Kingdom signing the 1989 Charter on Fundamental Social Rights. The regret is that the Council has not adopted the programme of measures to combat poverty.
Despite the fact that the Member States agreed to include provisions for combating all forms of discrimination in the draft Treaty of Amsterdam, the reality of the situation is that we still see a number of distortions occurring between the principles and the facts, for example, in terms of women's rights, the rights of the child, protecting the family, as well as in the fight against racism and xenophobia.
Such violations of essential rights are even more intolerable when carried out by state or local authority personnel: administrative agents, teachers, police force representatives, legal or prison staff and sometimes even social workers. That is why there is a call for training programmes.
In this report and in some amendments that have been tabled, there are a few sticking points on asylum and immigration problems. For my part, I would like everyone to avoid extreme, not to mention provocative, views. I think, in particular, that the proposal to give immigrants the right to vote in local elections is premature, even for those with legal status or who have lived in a Member State for more than five years. Although it is true that this decision could help integration, we must also be aware of the danger of provoking clearer demonstrations of racism and xenophobia against these foreigners.
I am now convinced that this subject must be addressed by each Member State, at its own pace and depending on the political situation and on the influence of extremist parties.
If Parliament approves our annual report by a wide majority, if it avoids both the hazards of some past reports and a rather cautious vision of the universal nature of human rights, then it will be able to hold its head high.
Mr President, the report we are discussing today is of extreme symbolic importance. The specific context of the 50th anniversary of the Universal Declaration of Human Rights will refresh the memories of our fellow citizens and political leaders on the content of this Declaration, which our Member States are committed to respecting. In the light of its 30 articles, we can assess the list drawn up today by Mrs Schaffner, with the balance between civil and political rights on the one hand, and economic, social and cultural rights on the other. Like the Universal Declaration, a large part of the Schaffner report is given over to the latter: it states that poverty and exclusion have no place in wealthy and democratic societies and calls on the European institutions to rectify such anomalies.
Nonetheless, the report does not give us reason to believe that all is well as regards so-called fundamental rights. This phrasing is unsatisfactory as there is no hierarchy in terms of human rights. Due to a lack of time, I will only give one example, but a highly significant one, which is also taken from the Amnesty International report. It involves police brutality, serious cruelty and degrading treatment inflicted by members of the public police forces, during arrests or detention in custody, which, more often than not, are inflicted upon foreigners or people of a different skin colour. However, I should first like to point out that there should be no generalisations. The mistakes of a small minority must not cast suspicion on law and order forces as a whole, who do an increasingly difficult job. In France, some police trade union members are also alarmed by the growing number of incidences of brutal and undemocratic conduct, conduct that tramples both laws and the Declaration of Human Rights underfoot, even though it is displayed in all French police stations. It is therefore vital for every country to show its unequivocal rejection of all cruel, inhuman and degrading treatment. Those who have not yet ratified the UN Convention against Torture must do so and must recognise the powers of the Committee against Torture while ensuring that all abuse is punished effectively, which is rarely the case at present.
It must also be said that such actions, which bring shame upon the police forces of democratic countries, are encouraged, supported and pardoned by the totalitarian and racist ideologies held by movements of the extreme right. It is not by chance that certain French police stations display Le Pen's photo rather than the Declaration of Human Rights. In a recent interview, Mr Le Pen stubbornly refused to acknowledge any form of obligation to the Declaration of Human Rights of 1789, even though it is included in the preamble to the French constitution. This gives us an insight into the regime he dreams of imposing. The discourse of the extreme right, which is widely disseminated by the press, promotes discrimination, exclusion, intolerance and a fundamentalist moral order that encourages racism and anti-Semitism. This can naturally only lead to violence and the reintroduction of the brutal use of force. However, due to the right to freedom of expression, democratic societies experience problems in opposing it, and in this respect it is interesting to follow Belgium's current attempts along these lines. Such is the freedom of expression. But this is at least one human right fiercely claimed by extreme right-wing parties. Using our principles, they demand the same advantages that, on the basis of their principles, they would refuse us, preferring to ignore the limits included in the various declarations, limits that represent legal measures, the rights of others and the general interest.
To conclude, I should like to explain the position of the Socialist Group on the amendments tabled in the House. I believe it is essential that this report be voted through. It would be a disgrace if, only a few days after 10 December, we could not agree on this. Mrs Schaffner's report, in its current state, seems to me to be entirely positive and balanced. It is probably not what we would have done, but what does that matter? This type of text should not come from one group, from one political persuasion, but should be a strong message, addressed to the Member States so that they become aware of an unsatisfactory situation and pay more attention to making the major principles they have adopted a reality. This message will be even more effective if the report is voted through with a wide majority, which is possible if each group is willing to take the other groups' reservations into account. For our part, we will reject many amendments that we do basically agree with but that would make it difficult to adopt the final text. I hope I can count on a similar effort from the other groups so that, tomorrow, we can send a very clear message to the Council, to the Commission and to the Member States, a message that reflects the symbolic anniversary we celebrated last week.
Mr President, I am going to speak on behalf of my friend and colleague Laura de Esteban who has had to leave.
I should firstly like to congratulate Mrs Schaffner as rapporteur for this report. Once again, we are dealing with an annual report on respect for human rights in the European Union, which, in its original version, contains an excellent and well structured explanatory statement with reliable data from the European institutions, and which focuses on the legal and real aspects of the respect for human rights in the Union.
The motion for a resolution is also consistent with the explanatory statement and contains 62 paragraphs whose legal basis is the European Convention for the Protection of Human Rights, a fundamental guide for the respect of human rights in the Union, as established in our Treaty.
However, the final report, following the vote in committee, has distorted part of its structure and coherence. This is because, as in previous years, it responds to the introduction of amendments that include other aspects that are not related to the traditional concept of fundamental rights, and these amendments are probably a response to political motivations that are different from those that should govern the objectives of this document.
Our duty as Members of this House is to ensure that European Parliament resolutions rigorously respect ideological impartiality and the law in its broadest sense. And this is all the more important this year since the adoption of this report coincides with the 50th anniversary of the Declaration of Human Rights.
Those of us in the Group of the European People's Party would like to reaffirm our tradition of being at the forefront in defending human rights. We should like to reiterate our absolute respect for the dignity and value of human beings and equal rights for men and women, as well as reasserting that all human rights are universal, indivisible and independent.
That is why we shall be voting in favour of those paragraphs in the report that truly reflect the problems relating to human rights. These include issues such as individual freedoms, the rights of defendants, the right to life and the dignity of individuals, and the right to have our private and family lives respected along with our home and correspondence. We also support respect for the protection of personal data, the freedom of expression or limitations in respect of the law and the freedom of thought and association - with the exception in this last case of sects or dangerous movements - in the strict defence of victims.
We share concern for the promotion and protection of the rights of children and wish to guarantee protection for the rights of those who are particularly vulnerable to ill treatment or abandonment, including the young, the disabled and the elderly.
We are in favour of absolute respect for the rights of prisoners and should like to stress the importance of rehabilitation and reintegration measures.
We should also like to reaffirm our condemnation of racism, xenophobia and all forms of discrimination.
Moreover, we are in favour of restoring the rights of citizens unfairly dealt with by the judicial system, especially in cases - which are all too frequent in Member States - where legal proceedings are slow. We also uphold the general principles of law that underpin the Member States' legal systems, such as the principle of non bis in idem or the presumption of innocence.
However, we are obliged to vote against those paragraphs in the report that do not respect the concept of human rights, those that go beyond our competences or those that contravene Community law. I am referring here to paragraphs that advocate the introduction of civil rights into Member States' national legislation - this is not part of the Union's competence - and those relating to nationality. In this connection, my group is tabling an amendment that reminds us of a fundamental principle, namely, the principle stating that Member States are competent to recognise and regulate nationality and that exercising civil rights is linked to having that nationality.
I hope that with sufficient support from Parliament we can finally adopt a resolution that is worthy of this institution on the important occasion of the commemoration of the 50th anniversary of the Declaration of Human Rights.
Mr President, on behalf of my group, I should like to congratulate Mrs Schaffner on her report, in which she has worked hard on a very sensitive subject.
This report is one of the annual exercises that remind us of the best possible way of ensuring respect for human rights within the European Union. The rapporteur presents us with a detailed study. In my brief speech, I will only be able to mention the general points and would firstly point out that human rights are an end, not a means. Therefore, if we share this opinion, it is important to do all we can to prevent not only the most flagrant and direct violations, but also the more underhand threats that risk undermining human rights.
It would be deceptive to believe that democracy alone could guarantee respect for human rights. Democracy is a means, which can lead to the best practices, but which can also trigger the worst practices. By way of example, I should like to point out that Hitler came to power by means of an electoral, and therefore democratic, process.
So, as human rights are an end, their application should be as far removed from realpolitik as possible, which, here, represents the area of compromise, pragmatism, concessions, the balance of power, give and take, cunning, constraints and even complicity.
Our political action must mean that we question what measures need to be implemented to ensure that human rights are respected. And, in addition to the many tools already available, we should question how well our societies, which are anxious to protect human rights, can withstand economic shocks, social disturbances or ideological poison that promotes exclusion, racial hatred or anti-Semitism.
This is the fundamental question that politicians must be concerned with and their actions cannot afford to be seen as indifferent or passive by millions of European citizens who feel abandoned or betrayed by their company, their social environment, their party or their trade union. In short, they cannot be seen in this way by those who feel excluded and who, as a result, are extremely receptive to false prophets, who are always willing to ask a society teetering on the brink to take a decisive step forward.
Of course, we have not yet reached that point, but history and the past are there to highlight the fact that turbulent stock exchanges and millions of people whose lives no longer have any meaning are not necessarily the best way of ensuring that human rights prevail and making them the priority above all others.
Mr President, I must begin by complimenting Mrs Schaffner on her major efforts and excellent work, for which we thank her. But we must also acknowledge that, regrettably, we have been obliged yet again this year to confront the usual high-profile issue of human rights and their role in all the serious problems which bedevil these European countries of ours. We have likewise been obliged this year, as in the past, to witness the usual politicisation of human rights, based on ideological divisions and on the fact that responses to infringements of these rights can change according to political positions. This is most regrettable. I am not very enthusiastic about this debate, but I am of the opinion that the indivisibility of human rights - the Universal Declaration - should apply within as well as outside of the European Union, and should also cover social, economic and cultural rights. Clearly, however, we need to agree what all of this means. It is unthinkable that the fight against poverty or even unemployment could trigger sanctions, in that a right exists if a sanction exists. So I wonder what can be done with those Member States which currently have 12, 13 or 14 % unemployment? What should we do? Haul them before the Court of Human Rights? I see no point in discussing this matter any further.
In my opinion, human rights really are being infringed within our own countries; this raises the question of justice - we claim to teach non-European countries about the rule of law - and of the withholding of the right to proper defence, individual guarantees and prison conditions. Nothing is being done to rehabilitate prisoners, which obviously increases the social burden on all the EU countries. This is what we should be focusing on, and we should apply sanctions to infringements occurring in our countries - and there are many of them.
Mr President, if only one picture from the commemoration of the 50th anniversary of the Universal Declaration of Human Rights sticks in my mind, it will be that of the Place du Trocadero in Paris on Thursday, 10 December. It was an empty square, devoid of all human presence, surrounded by metal barriers and the French riot police, the CRS, to stop illegal immigrants, the jobless and the homeless, along with lawyers and elected representatives, approaching the Palais de Chaillot , where the commemoration ceremony was taking place and where grandiose resolutions were followed by speeches.
I am worried that this one sinister image of the 50th anniversary will stick in my mind: a few showy speeches and a great deal of cynicism from our governments.
Lionel Jospin could have used this commemoration to begin regulating the situation of illegal immigrants. He did not take this long-awaited step, which is needed to break the current deadlock. I support what Robert Badinter said in an interview in the newspaper l'Humanité , that we have enough speeches on Sunday, and then realpolitik on Monday.
This comment refers to all our governments as shown once again by the report by the Committee on Civil Liberties and Internal Affairs, which condemns the all too frequent violations of human rights in the European Union. To commemorate is not only to declaim, but also to assess. We simply have to read a few articles from the 1948 Declaration and compare them with the reality in our countries to realise that the situation here is dire. Article 1 states that 'All human beings are born free and equal in dignity and rights'. Illegal immigrants, the jobless and the homeless do not have any rights. But, in their struggle, they teach us about dignity. Article 13 states that 'Everyone has the right to leave any country, including his own, and to return to his country'. War and poverty force some people to leave their countries. All too often, the host countries become countries full of obstacles. People are forced to return with no rights, and they are crammed into aeroplanes where they suffocate or die. Article 22 states that 'Everyone... has the right to social security'. Yet illegal immigrants and those with no residency permits are excluded from this right. Article 23 states that 'Everyone has the right to work, to free choice of employment ...'. There are 17 million unemployed in the European Union. And Article 25 states that' Everyone has the right to a standard of living adequate... for himself'. There are 57 million poor people in the European Union.
I will obviously not list all the articles. There would be a great deal to say, but what we really need is a greater political will on the part of our governments to put their own house in order and rid themselves of all the inhuman dregs that cause many citizens to turn their backs on politics. And this is a very real threat to our democracies.
It is for all these reasons that I am still outraged and why I continue campaigning for human rights, for the regulation of the situation of illegal immigrants, for women's rights, but also for an increase in social rights and the introduction of the 35-hour week, without, of course, making it synonymous with flexibility. How strongly I agree with and try to make others agree with Albert Camus' beautiful words, how strongly I believe in the words 'I rebel, therefore we are'.
Mr President, my sincere thanks to Mrs Schaffner for her very thorough report. I am sure that the annual reports presented to Parliament on human rights in the European Union since 1992 make for greater consistency in what the Community does. We all know that the Amsterdam Treaty once again emphasised the fact that the Union is based on the principles of freedom, democracy, respect for human rights and fundamental freedoms. Noblesse oblige , and of course the instruments at our disposal can certainly be improved upon. On the other hand, we are also parties to the European Convention on Human Rights, by which we are all bound, the European Social Charter and the European Convention for the Prevention of Torture and Inhuman or Degrading Treatment.
I should like to mention once again the recent setting-up of a new permanent court. It was inaugurated a few days ago and will undoubtedly, in the context of the Council of Europe, help to ensure that the rules on human rights are more effectively enforced in Europe.
Regarding topical issues such as intolerance, racism and xenophobia, it was good to see that our Heads of Government in Vienna again underlined the importance of combating these and once again asked the Commission to draw up more detailed proposals on how to take action against crimes of this kind.
A lively debate is currently under way on policy concerning refugees and asylum seekers. Very recently, the Council of Ministers decided to set up a task force on asylum and migration matters which will try to devise an integrated policy based on the Union's policy and on foreign and security policy and the third pillar, which will concentrate on these issues of asylum policy but also primarily address itself to asylum seekers' countries of origin.
I turn next to the rights of national minorities. We are reminded daily of violations of the human rights of these groups. We must of course set a good example within the Union and provide the best possible protection for these rights.
Touching next on other problems such as the sexual exploitation of women and children, a number of initiatives have been developed, and I will simply refer here to the Commission's communication on the subject to the Council last May.
Mr President, in our earlier debate on the three reports, I had the chance to state our position on the requests made in the reports by Mr Barros Moura, Mr Roubatis and Mr Torres Couto. Many of those themes recur in Mrs Schaffner's report too. As regards the suggestions and proposals she makes on these matters, perhaps I could refer you to the answers I gave in the previous debate. The only point I will repeat, and I shall end on this note, is that the European Union and its Member States owe it to themselves to set an example if they wish to go on being a credible commentator on the human rights situation across the world.
The debate on the report (A4-0468/98) by Mrs Schaffner is now suspended so that we can move on to Question Time. It will be resumed at 9.00 p.m.
Question Time (Council)
The next item is questions to the Council (B4-0713/98).
I would like to apologise to you all, and particularly Mrs Ferrero-Waldner, because we are beginning Question Time seven minutes later than planned.
Ladies and gentlemen, in today's questions to the Council there are several groups of questions. I am giving you prior warning of this so that when we come to those particular questions, in order to make our job slightly easier and prevent them from becoming the sole topic of debate, I shall first give the floor accordingly to the President-in-Office and then - only if there are supplementary questions - to the authors of the questions. If a substitute has been appointed in line with the Rules of Procedure, the floor will be given to the substitute. I am giving you advance notice of this, ladies and gentlemen, because if we were not aware of it we might spend the whole period set aside for Question Time on one question.
Question No 1 by Felipe Camisón Asensio (H-1051/98)
Subject: Possible replacement of insulating materials in passenger planes
In view of the accidents which have occurred recently, does the Council intend to take any specific action to ensure that metallised insulating materials such as Mylar or Tedlar are replaced in passenger planes? I give the floor to Mrs Ferrero-Waldner to answer Mr Camisón Asensio's question.
Mr President, ladies and gentlemen, on the first question, the Council attaches great importance to air safety and, as regards the air transport sector, I would refer you in particular to the very recent Community proposal on safety checks of third-country aircraft, to the proposal to create a new European authority responsible for passenger flight safety, and to the current activities in relation to reducing aircraft emissions and noise.
But let me point out that air safety in the Community depends on cooperation between the national authorities, international organisations and the industry. It is also self-evident that both the aviation industry and the national authorities must very carefully investigate all accidents and incidents in order further to improve air safety by means of their own controls and binding official measures. On the subject of insulating materials in passenger planes raised by the questioner, I can add the following comments. As far as is known at present, metallised insulating materials such as Mylar have recently been investigated as one of several possible causes of aircraft accidents. Amongst others, Canadian and US aviation officials, and also the aircraft manufacturers themselves, have been examining the question. Should it turn out that this material can represent a risk, it is primarily up to the responsible national aviation authorities to issue the necessary directives and instructions in order to deal with this situation.
But at present, although the investigations are at a very advanced stage, no evidence has actually emerged to indicate that the insulating material used was the cause or catalyst of an accident. We are not expecting further findings until the near future. Only then can and should we take the appropriate measures.
The Council will be aware that there are some 12 000 commercial aircraft operating worldwide, the majority of which have been fitted out with 'mylar' or 'tedlar' insulation which, as recent events have shown, burns far more easily than had been predicted. This appears to have been corroborated by the recent Swissair accident in Canada, which brought to light a problem that had already been suspected.
As the Council knows, this issue has given rise to calls from throughout the world for urgent modifications to be made to this system of insulation that tends to ignite at high temperatures.
I notice that the Council is aware of the issue, but the FAA, the United States Federal Aviation Administration, is leading the way in this matter, and my particular question relates to whether or not research is continuing in this respect in Europe as it is in the United States.
Mr President, Mr Camisón Asensio, things are not quite as simple as you suggest. Let me explain again. In view of the importance the Council attaches to passenger safety in civil aviation, it is of course self-evident that it will give priority to considering any proposals on the matter that the Commission might submit to it. As I am sure you know, under the provisions of the Treaty, which are the basis for any European Union action, it is in general up to the Commission to draw up the proposals which it considers necessary in fulfilment of its tasks.
At present, there is no Commission proposal or communication on the matter before the Council. But let me add this: as you said, and as I of course agree, the actual background to this question is the Swissair plane crash in Canada. But as I said, the cause of this disaster has not yet been established. The investigations are concentrating not just on materials such as Mylar and Tedlar, but far more on three other aspects.
The first is the insulation of cables in the cockpit area with Kapton, the insulating material made from Mylar and Tedlar, and the aircraft's interactive audio-video system. The parts of these insulating materials which have so far been recovered do not suggest that thermal action could have caused the accident. The US Federal Aviation Authority investigated and certified the heat-resistance of these materials before authorising their use in civil aviation. These tests are now being tightened up, and of course the insulating material must certainly be looked at closely so that it can be excluded as a risk factor.
But let me repeat: at this stage, it is too early to exclude any particular material as the cause of the accident, and nor should one do so, because every possible cause must continue to be investigated so that we do not come to any over-hasty conclusions and thereby disregard other potential sources of risk.
Mr President, Madam President-in-Office, you have just given us some very interesting information. So let me return to one of my ancient hobby-horses, which is the danger of too much hand luggage in the aircraft. I know you are preparing certain measures to finally make flying really safe throughout Europe. We kept hearing that this required national or airline company decisions. But these do not address the fact that too much hand luggage represents the greatest danger to passengers in the event of a crisis. So it would be important finally to implement the provisions that were once discussed in IATA, and to restrict hand luggage to one piece.
Mr President, Mr von Habsburg, let me reply as follows. Of course all of us frequent fliers know that you are quite right here, because excess luggage can naturally be a great risk. But I can in fact tell you that both the airlines themselves and the various international organisations concerned with flight safety are devoting constant attention to this particular issue, which means that it is still being examined and in future things will no doubt go in the direction you are advocating, although of course for all us frequent fliers that could make life more difficult.
Question No 2 by Alexandros Alavanos (H-1053/98)
Subject: Further violation of human rights in occupied Cyprus
The Turkish Cypriot 'authorities' plan to privatise one of the two Greek Cypriot schools - attended by 30 Greek pupils - which have continued to operate throughout occupied Cyprus.
Having regard to: -the judgment of the European Court of Human Rights in the Loizidou case, -Parliament's resolution No B4-0286/97 which 'condemns once again, and in the strongest terms, the serious and persistent violations of human rights and fundamental freedoms suffered by the persons in the enclave which have been committed by the illegal occupying regime, and the intransigence on the part of the latter', -the Council's answer to question E-0233/97 (4.7.1997) to the effect that 'The Council has taken due note of the European Parliament's resolution No B4-0286/97 and follows with the utmost intention the efforts made by the UN to ameliorate the living conditions of the enclaved persons and to restore their fundamental rights'.
What measures will the Council take to prevent further violation of human rights in occupied Cyprus?I give the floor to Mrs Ferrero-Waldner to answer Mr Alavanos's question.
Mr President, let me answer this question as follows. The Council is concerned about the case referred to by the honourable Member. However, as pointed out in the earlier reply to the honourable Member's written question, the Council is not competent to monitor the judgments of the European Court of Human Rights.
The Council is of the opinion that the best option, with a view also to preventing further human rights violations, would be to seek a solution under the auspices of the United Nations. For here the Council's objective remains a federation consisting of two ethnic groups and two zones, based on a comprehensive political settlement in compliance with the UN Security Council resolutions. The Union also takes the view that progress towards EU accession and progress towards a just and lasting solution to the Cyprus issue will by their nature be mutually reinforcing. It deeply regrets that it did not prove possible to bring about a political solution in good time, before the start of the negotiations, but believes that the accession of Cyprus to the EU would benefit all ethnic groups and contribute towards internal peace and reconciliation on the island.
Furthermore, the European Union continues to call on both sides to take confidence-building measures in the framework of a comprehensive overall solution and to begin a process of progressive disarmament.
The Council also points out that the fourth financial protocol basically also pursues the aim of supporting the efforts to find a political solution to the Cyprus question. So far, however, the practical financing has not always proved possible, because the attempt at a resumption of talks between the two ethnic groups failed.
As regards the role of Turkey, in the light of the conclusions of the Luxembourg European Council, there is general agreement in the Council that closer relations between Turkey and the European Union also require a positive approach on the part of Turkey and its active cooperation on the Cyprus question.
Mr President, I thank the Minister. Her answer was very extensive and covered all the necessary points, and perhaps that is why it is difficult for me to put a second question. Nevertheless, I will insist on the political issue. Can the Council tell us whether it agrees with what Mr van den Broek and the Commission as a whole have said, namely that the government of Cyprus has made all the constructive proposals that it could concerning the participation of the Turkish Cypriot community in the accession negotiations, that responsibility unfortunately rests with the Turkish Cypriot community and Turkey, and that the procedures and talks on the accession of the Republic of Cyprus cannot ultimately become hostage to an intransigent attitude by Turkey.
Mr President, let me say to Mr Alavanos that in principle we are glad that the Greek-Cypriot Government made constructive proposals regarding participation by the Northern Cypriot delegation in the accession negotiations. It is of course regrettable that this failed. Our aim, let me repeat, is membership of an undivided island. To be an EU Member State, we want a Cyprus that has achieved a lasting political solution. Any other option would be less good.
Question No 3 by Anne McIntosh (H-1060/98)
Subject: Accession of Cyprus
Can the President-in-Office of the Council please indicate the proposed timetable for the accession of Cyprus to the European Union? I give the floor to Mrs Ferrero-Waldner to answer Mrs McIntosh's question.
Mr President, as the honourable Member knows, the European Council decided at its meeting of December 1997 in Luxembourg to open accession negotiations with Cyprus. That is a component of the accession process, based on a global, inclusive and developing approach embracing all the countries that are seeking accession and which includes Cyprus and the ten Central and Eastern European countries. The applicant countries are judged by the same criteria. The speed at which this process advances is of course determined in each case by the level of preparation of the applicant state.
The accession negotiations with Cyprus and the other applicant states began on 31 March 1998. At the second ministerial meeting of the Accession Conference, on 10 November 1998, substantive negotiations began, with Cyprus as with the other five applicants, on the first seven chapters of the European Union's acquis on which the screening was completed. They were science and research, telecommunications and information technology, education and training, culture and audiovisual policy, industrial policy, small and medium-sized enterprises and the common foreign and security policy. It was found at the conference that no further negotiations are needed with Cyprus on five of these chapters, although they will certainly have to be looked at afresh at a later stage. But two chapters, telecommunications and the CFSP, remain on the table and will still have to be discussed in due course by the conference. Since acquis screening is still going on with regard to all 31 negotiating chapters, and the European Union cannot therefore formulate any common positions regarding the negotiations at this stage, it is not possible to set a timetable for the conclusion of the negotiations, and certainly not for accession. That applies to Cyprus as it does to all the other applicant countries.
I welcome the President-in-Office's reply. However, in answer to the previous Member's reply she herself said that the Council hoped to bring about membership of an undivided island. Clearly it is in the Union's interests that the accession should be of an undivided island. If that is not possible, is the President-in-Office of the Council admitting today that, for this reason, there may be a delay to the accession of Cyprus? Would that prevent Cyprus from being one of the first wave of new members? This has important implications for the citizens of Cyprus and also for those of our citizens who wish to do business or possibly to live in Cyprus.
I wonder whether she can confirm that lack of an internal settlement will not be a barrier to Cyprus's membership in the next wave and that they will keep to the original timetable?
Mr President, Mrs McIntosh, my positive words still stand. Our objective is indeed the accession of an undivided island. At the same time, it must of course be clear that no third country can have a veto in the EU enlargement process. If no political settlement can be reached, we will probably have to ask ourselves who is mainly responsible for that. At present that is all I can say in reply to your question whether there may be a delay. At the same time, at present there is still some hope of working towards a solution based on a political settlement - and we encourage both sides to do so - under the United Nations process.
Mr President, in essence I wish to return to the supplementary by Mrs McIntosh. The Minister answered - the fact she mentioned is interesting and I would like her perhaps to repeat it - that account will be taken of who is responsible in the event that the island as a whole, or more specifically the Turkish Cypriot community, does not take part in the accession procedures. I think this is important, and I should like to ask the Minister: if a political solution is set as a condition for accession, then would that not constitute an incentive for Turkey - which does not want accession - to do nothing towards finding a political solution for the Cyprus problem, which it might have done under other conditions?
Mr President, Mr Alavanos, I can only repeat what I have just emphasised, that of course no third country - which means not Turkey either - can have a veto in this EU enlargement process. We have always regretted that it did not prove possible to find a positive political solution to the division of Cyprus in time for the beginning of the accession negotiations. The General Affairs Council of 5 October 1998 pointed out again that the European Union's objective must remain the establishment of a federation of two communities and two zones based on a comprehensive political solution in compliance with the United Nations resolutions. That political solution would then make it possible to implement the provisions of the accession agreement throughout the island.
As I said in my initial reply, progress towards accession and a just and sustainable solution to the Cyprus problem would, of course, be mutually reinforcing. At the same time, we have always confirmed that the European Union unreservedly supports the efforts to find a solution under the auspices of the United Nations. The European Council also confirmed its support for the UN Secretary-General's efforts to bring about a comprehensive settlement in Cyprus, and particularly the endeavours of his special emissary to ease the tensions and bring about progress towards a just and lasting settlement.
Question No 4 by Patricia McKenna (H-1066/98)
Subject: Electronic and electromagnetic security of EU institutions
Does the Council receive ongoing information on the state of development of electromagnetic weaponry, as used for example against the US Embassy in Moscow in the Soviet era , technologies which are by now much more highly developed and more widely dispersed? Does the Council carry out checks or permanent monitoring to ensure that such weapons are not used against any of the Institutions of the EU or against Members of Parliament, Commission, Council, Court of Justice and Court of Auditors or key officials in their private lives?
If this does not already exist, will the Council agree to a general security consultation process with the Commission, European Parliament, European Court of Justice and other institutions on this matter, which should also include the electronic surveillance problem recently highlighted by revelations about the ECHELON system, to inform the institutions of the level of all such security risks, to establish various forms of permanent monitoring as required, and to consider issuing key personnel, including those dealing with such matters, with some form of personal monitoring devices to guarantee their safety against electromagnetic radiation from any such weapon systems, in the admittedly unlikely event that they are used? I give the floor to Mrs Ferrero-Waldner to answer Mrs McKenna's question.
Mr President, Mrs McKenna, on this most interesting question let me point out that of course the Council is aware of the need for extreme vigilance and constant checks to ensure a very high level of security for the personnel, property and buildings of the European institutions. The Council is also aware of the existence of a considerable number of electromagnetic and other hi-tech devices that can, either by design or as a side-effect, cause people physical or psychological damage.
But nobody should think that the use on a large scale of systems of this kind could go unnoticed. They are technically complex and very expensive, and many of the results that could be achieved by using them could also be achieved more simply and cheaply. There is no evidence of such systems being used comprehensively against administrative structures. And to my knowledge, systems of this kind, although of course they must certainly not be underestimated, have not led to any incidents hitherto.
Naturally, the Council attaches the utmost importance to increasing the security and safety of its communications networks and of all its staff. It will consider all proposals to that end. But I would also ask you to understand that this is a field in which the first effective counter-measures also call for a certain amount of discretion.
I should like to thank the President-in-Office of the Council for her answer. It is quite interesting that you recognise such potential actually exists. When you talk about such things it is difficult to believe that they can happen but without monitoring or checks you cannot be quite sure that they do. It happened as far back as 1976. This is confirmed by Henry Kissinger himself in correspondence to the US embassy in Moscow, where he confirmed the permanent ill effects of these weapons on staff at the embassy.
I believe it is possible. I believe it is difficult to say that there is no danger or threat there, without some sort of monitoring and assessment of the situation.
Mr President, Mrs McKenna, as I indicated earlier, these are of course very technically complex and expensive systems. However, I think there is a great difference between what happened when Mr Kissinger was tackling this problem and the present situation. That case was concerned with what was happening in a building inside the Soviet Union, surrounded by many other buildings, where it was certainly easier to install devices of this kind. Now we are concerned mainly with European buildings in European countries, and the situation is quite different. That is why we must take account of this different situation, which I would certainly describe as less dangerous.
As they deal with the same subject, Questions Nos 5 to 14 will be taken together.
As I have already pointed out, I shall only give the floor for supplementary questions to those authors of questions who are present and who ask to speak.
Question No 5 by Magda Aelvoet (H-1073/98)
Subject: European Union observers at the Western Sahara self-determination referendum
In accordance with the conflict-resolution plan for Western Sahara and the Houston Agreements, the presence of independent observers during the self-determination referendum will provide a fundamental guarantee for conferring credibility on the process, which should be free, transparent and democratic.
Having regard to the tradition of delegating European Parliament and Commission observers to other similar processes (Namibia and South Africa), what ways and means will the Council adopt in order to guarantee a constant presence on the occasion of the last decolonisation process on the African continent? Question No 6 by Pierre Pradier (H-1074/98)
Subject: EU aid for the return of refugees at the time of the self-determination referendum in Western Sahara
In the run-up to the forthcoming referendum on self-determination in Western Sahara, is the Council aware of plans for the return of thousands of Sahrawi refugees to their own territory?
Given the scale of the exercise, involving the movement of whole families, what material and human resources is the EU planning to contribute?Question No 7 by Francisca Sauquillo Pérez del Arco (H-1075/98)
Subject: Cooperation with Western Sahara
Has the Council any plans for drawing up a future programme for long-term cooperation to assist the comprehensive development of Western Sahara once the referendum on self-determination has been held, as called for by Parliament in its recommendation of March 1998?
If so, would the Council say what the main features of the programme are?Question No 8 by José Mendiluce Pereiro (H-1076/98)
Subject: Council response to the European Parliament recommendation concerning the referendum on self-determination in Western Sahara
What action has the Council taken in response to the resolution adopted in March by the European Parliament's Committee on Foreign Affairs, Security and Defence Policy and by its plenary on the referendum on self-determination for the people of Western Sahara?
What policy and practical measures does it intend to take in order to ensure that the referendum on self-determination is free, democratic and transparent?Question No 9 by Carlos Carnero González (H-1077/98)
Subject: EU Council support for a peaceful solution in Western Sahara
In view of the recent encouraging developments relating to the forthcoming holding of a referendum on self-determination for the Saharan people, such as the visit to the region by the UN Secretary-General and the successful negotiations involving mediation by James Baker III, what action is the Council intending to take (along the lines suggested in the recommendation adopted by the European Parliament) in order to help secure a peaceful, lasting settlement in Western Sahara which complies with international resolutions?Question No 10 by Ludivina García Arias (H-1078/98)
Subject: Need for a European foreign policy initiative for Western Sahara
In association with the OAU, the UN is providing firm backing for the holding of a referendum on self-determination for Western Sahara, involving effective mediation by James Baker III, the former US Secretary of State. So far the European Union has not demonstrated any definite public support for the final process of decolonisation in Africa.
Does the Council not think that, once again, responsibility for solving problems which, in geographical terms, are so close to Europe is being delegated to other countries and international bodies, owing to the lack of a European foreign policy initiative for Western Sahara which could help to bring peace, development, justice and stability to that part of the world?Question No 11 by Angela Sierra González (H-1082/98)
Subject: Union support for the peace plan and the referendum to be held in Western Sahara
In March 1998 Parliament adopted a recommendation to the Council which referred to the need for the Union to lend its active support to enable a free referendum to be held in Western Sahara.
Can the Council therefore say whether it has begun to draw up a plan backed by the human and material resources required to enable the referendum to take place with all the necessary guarantees?Question No 12 by Laura González Álvarez (H-1083/98)
Subject: Union support for the peace plan and the referendum to be held in Western Sahara
In the light of the need for the EU to play an ongoing active role in promoting the peace plan for Western Sahara and of the recommendation to the Council (A4-0066/98) adopted by Parliament in March 1998:
Has the Council begun to draw up a plan to organise the Union's involvement with a view to providing the assistance required for the referendum to take place and the support needed to enable refugees to return home?Question No 13 by Arthur Newens (H-1088/98)
Subject: Western Sahara
Would the President-in-Office make a statement indicating the steps which are being taken by the European Union to provide aid and assistance to the peoples of the Sahara during the course of the referendum on the future of the Western Sahara and the plans in hand to provide assistance during the subsequent period?Question No 14 by Wilfried Telkämper (H-1092/98)
Subject: Referendum in Western Sahara
Is the Troika prepared to give active support to the UN's proposal that a referendum be held in Western Sahara?
If so, what specific measures has it taken to date for the holding of a referendum, and what measures will it be taking in the near future?Mr White and Mr Smith have asked to raise points of order.
Very briefly, Mr White, you have the floor.
I want to clarify what you just said in terms of the way you were going to deal with this. You said you would accept supplementaries from questioners who are present. I take it, however, that the Rule enables those of us who are not actually the questioners to ask supplementaries anyway. Otherwise we would not have come here today. The point of coming here is to ask supplementaries on the questions that have been tabled. I assume, therefore, that you will allow us to do that.
I have already explained - and you were not present at the start of Question Time - that purely because of the time constraints, I am only going to give the floor to the questioners themselves should they wish to ask supplementary questions. If for every ten questions we allow 20 supplementaries to be asked, we will not be able to make any progress. The Chair has taken this decision owing to the special circumstances that have arisen in this debate. I am therefore telling you that, under my responsibility, with the authority the present situation gives me to interpret the Rules of Procedure, I am only going to give the floor to the questioners if they are present and if they specifically request it.
Mr Smith wishes to speak on a point of order.
Mr President, you have said that you have made a decision using your own discretion rather than applying the Rules to the letter.
Whilst I appreciate that grouping these questions together is sensible in terms of efficiency and quite a number of the questioners themselves are not here, I see no reason to rule out supplementary questions by Members who have an interest. Think about the precedent you are setting. Instead of 14 questions being tabled tonight, you would have 24 because we know we will not get a supplementary unless we put a question. If that really an efficient precedent to be setting?
I ask you to reconsider, at your discretion, the right to give supplementary questions to those of us who have not tabled questions but have an interest in this subject and want to raise supplementary questions based on the answers we will receive from the Council.
Mr Smith, I am no longer going to give people the floor for points of order. All those who disagree with the decision taken by the Chair are perfectly within their rights to refer the matter to the Committee on the Rules of Procedure for consideration. But I do not wish to continue the debate here and now, precisely so that I can hear the questions put by the eight Members present who have the right to ask a supplementary question. If you cared to do a simple calculation, you would realise that we could not progress any further in this Question Time, which is the last one in which we shall have the opportunity to hear Mrs Ferrero-Waldner's opinion on other issues.
I therefore give the floor to Mrs Ferrero-Waldner, and while I fully understand the reasons you are giving - reasons that the Committee on the Rules of Procedure may possibly agree with - at the present moment in time I accept my full responsibility in this matter and I would ask Mrs Ferrero-Waldner to respond jointly to the eight questions put by the Members present.
The large number of questions on Western Sahara reveals the importance Members of the European Parliament attach to this subject, while at the same time showing that it is an enormously complex subject, involving a great number of historical, political and humanitarian aspects. I am happy to respond to these questions with all due brevity. Of course the Council is carefully monitoring developments in the region and is endeavouring to contribute towards finding a peaceful, comprehensive solution to this long-standing issue. The Council fully endorses the peace plan accepted by both parties and approved by the Security Council, which involves the holding of a free, just and impartial referendum on self-determination for the people of Western Sahara.
At the recent 53rd meeting of the United Nations General Assembly on 13 October 1998, the European Union reaffirmed its full support for the United Nations plan. It noted the progress made, for example the identification of more than 147 000 people in the identification process for participation in the referendum, while at the same time expressing its concern that the question of the three tribal groups has not yet been resolved. The Council also shares the concern expressed by the United Nations General Assembly about the delay in implementing the plan, which is largely due to poor cooperation by the parties concerned with the United Nations High Commission for Refugees - the UNHCR - but also to the delay in signing the agreement on the legal status of the troops, known as SOFA.
The European Union has also advised the parties concerned to work closely together with the High Commissioner for Refugees, and in particular to enable him to carry out all the necessary preliminary work for the return of the Sahrawi refugees.
Furthermore, the Union has paid tribute to the work of the United Nations mission for the referendum in Western Sahara, MINURSO, which will continue to play a decisive role in the peace process. It should be noted that the EU Member States have made their contribution by visiting the region several times during the identification process, as an expression of international support for the peace plan. Meanwhile, the Council presidency is in close contact with the UN Secretary-General, Kofi Annan, with a view in particular to considering possible EU support measures, which, so far at least, have not been determined in any detail.
I thank the presidency for its reply, but I think that it has focused too much on the time when the referendum takes place. The question that my colleague, Mrs Sauquillo, is asking relates to a different issue, namely, that once the referendum has taken place, whatever the outcome, a substantial development and cooperation plan with the Sahara will be needed.
In my opinion, the presidency has been too vague and I would like to know whether it really does intend to introduce such cooperation and, as a consequence, complete the overall plan being developed by the Humanitarian Aid Office. Therefore, what future additional plans exist for after the referendum?
Mr Izquierdo Collado, let me answer as follows. It does seem a little early at this stage to discuss future measures when we all know how difficult it will be even to hold the referendum and when we are all, at this moment, struggling to ensure that a referendum is held at all. It is quite clear that of course there will be a range of aid projects and measures following the referendum, and indeed a range of such projects already exists. I myself am Minister for Development Cooperation, and all I can say is that apart from the European Union's official programmes there are of course also the ECHO bilateral programmes. But it really is too soon to speculate on what will happen later. Let us wait for the results of the referendum, and here we must support the United Nations by doing all we can to ensure that the referendum takes place at all. We all know that there are still some obstacles in its way; once they have been overcome, we will gladly consider and also be in a position to propose a practical programme.
Very briefly and without wishing to take sides apart from expressing my support for the United Nations resolutions, I should like to ask the Council if it is aware that there are omissions, negligent actions and absences in international policy which, on occasions, hide undisclosed political positions and give the impression that the absence of the European Union as such in terms of breaking deadlocks and in the process of negotiating conflict resolution forms a part of such negligence.
Is the Council aware that maintaining the status quo is tantamount to favouring one side, that, due to the lack of sufficient pressure to resolve the impasse, it is condemning a population to continue living in exile, deprived of its rights, and that, out of all the potential voters, this situation only affects those who are in favour of independence?
Mr President, Mr Mendiluce Pereiro, let me respond as follows. It is certainly not the case that the European Union is absent here. I am intentionally highlighting this point, because it allows me to say something in the debate. During the last General Assembly, I myself addressed this question in talks with the UN Secretary-General, whom I in fact know very well from my earlier post at the United Nations, and I also urged that the United Nations, the Secretary-General and, where appropriate, the special envoy James Baker should take joint action. Unfortunately, I have to say that the time was not yet ripe. But you know that the Secretary-General himself has recently visited the region - at the time he considered that more useful, and we were happy to endorse his view, since after all we want to see some positive developments in the situation - and held detailed talks with the conflicting parties.
His report on that visit is now available and yesterday, on 15 December, it was debated in the Security Council. This procedure was entirely expected, given that of course the United Nations has overall responsibility for the proposed referendum; now the European Union will contact Kofi Annan again in order to discuss this question in depth with him. On that occasion, questions such as the usefulness of an EU declaration on the Western Sahara issue and the best possible time for making it will also be discussed.
Let me also say that after the identification process had come to a standstill some time ago because of the Moroccan-Sahrawi disagreement on the identification of tribes H41, H61 and J51 and J52 - who make up about 65 000 individuals - the UN Secretary-General put forward a compromise proposal, a kind of package. The Polisario, Algeria and Mauritania accepted the package, while Morocco initially questioned it. In a letter and a memorandum addressed to the UN Secretary-General on 20 November this year, Morocco raised a number of questions on which it asked for clarification. In a further letter of 15 December this year, Morocco expressed its opposition to regarding these 65 000 candidates as candidates in a second list. But Morocco has not yet formally replied to the UN Secretary-General's compromise proposal.
The extension of the MINURSO mandate to the end of January 1999 which the Secretary-General has now proposed is to be used for UN consultations with Morocco. However, the prospects of success seem fairly slight, and let me quote verbatim from a United Nations report we have just received: '...unless Morocco gets what it wants'. There is no sensible reason to wait until end of January for the personal envoy, James Baker, and the Secretary-General to intervene again. And I believe that James Baker must clearly intervene on this issue again. That is my answer, Mr President.
The Austrian Presidency's answer naturally fails to make reference to the recommendation adopted by this very Parliament. Bearing in mind that this recommendation is so old, it is all the more 'striking' that neither the conclusions of the recent Vienna European Council nor the strategy on external action it adopted made any reference whatsoever to the situation in Western Sahara.
I should like the President-in-Office to answer three questions.
First, will the Austrian Presidency pass on to the next Presidency of the Council of the Union, namely, the German Presidency, the concerns being voiced by the European Parliament in relation to the conflict in Western Sahara?
Second, does the presidency not think that the European Union should hold talks and meetings with both sides, that is, with Morocco and the Polisario Front?
And third, could the presidency confirm whether or not the country responsible as the former colonial power, in other words, Spain, has ever raised the issue of the Sahara within the Council?
Mr President, Mr Carnero González, on the first question, it is quite clear that of course the Austrian Presidency is not the only one to discuss this important issue and, as I said, things do not always have to be done in public. So here we have determined on a confidential basis and in continuous contacts with the United Nations where we can take supportive action. I am sure I can say the same for the German Presidency, because this is indeed a question that concerns us all very much and where we must finally see some progress. In reply to the other questions, all I can really do is repeat the following: the reason why this issue did not feature in the Vienna conclusions is that it was quite deliberately decided not to list every political issue where there is a conflict, a problem, in the conclusions. In Vienna we were concerned with efficiency, and please note that this was also true of the Spanish member of the Council. Mr President, I hope that answers the question. Thank you!
Madam President-in-Office, you have given a very detailed answer, which is proof of your personal interest and that of your country in this particular matter. We only wish that such interest could be passed on to the German Presidency. But as this is the occasion of the 50th anniversary of the United Nations, and in the face of the last pending decolonisation in the African continent, it is difficult to forget about the generation lost in terms of development, that is to say, the Sahrawis currently in exile and living in the territories occupied by the Moroccan authorities. I also want to voice my concern, Madam President-in-Office, because there have already been too many occasions when we have come across American mediators: in Bosnia, the Middle East, Kosovo, and now in the Sahara.
We are talking about 15 countries here and you must all endeavour to further your commitment and participate more seriously in this process.
Mr President, Mrs García Arias, may I say that we certainly are concerning ourselves with this conflict. I would like to read out the figures on the humanitarian aid that has already been provided for the Sahrawi refugees, because that needs saying too: on 1 March 1998, ECHO released another ECU 7.2 million, and on 2 October of the same year ECU 10 million. These two sums are earmarked primarily for food aid, medical and health care and for improving the water supply in the refugee camps in the Tindof region of Algeria. There, a total of 150 000 refugees are entirely dependent on international aid. Because the planned referendum was postponed, ECHO has not taken any decisions yet on support for the efforts to secure the return of the refugees, although of course plans to that effect have long since been prepared and ECHO has also contacted the UNHCR on the subject, through its representative on the ground, with a view to coordinating further measures. As I have said, we ourselves have a number of bilateral projects that we have been carrying out there for many years.
The second point I wished to make is that my country, the country holding the presidency, now has a force of 260 soldiers standing by for deployment in the Tindof region in the run-up to the referendum, in order to prepare for the referendum there and then, of course, ensure a smooth transition. So we have these troops waiting - which of course costs a fortune - and we will have to keep them on stand-by. However, and I come now to the third point you addressed, we already have an American mediator, appointed by the United Nations, and I must say that James Baker has achieved something positive in managing to create the preconditions for Morocco's agreement to this referendum. So however much I am in favour of us Europeans playing a global political role, something we always advocate, I do not believe it is useful for us to intervene in questions where good mediators already exist, because any duplication here would mean different personalities being involved. I do not think that is very useful in terms of resolving the issue in question.
That is what I wanted to say. One final comment: I am of course responsible for development cooperation, and at the most recent Development Cooperation Council I myself raised for the first time the question of conflict-prevention in general as also being a development issue, and at that Council we were able to adopt conclusions to that effect for the first time. I believe that the initial development aid which we give, the many years of work, can be brought to nothing the moment a conflict breaks out. So in principle I quite agree with you, but in cases where good mediators already exist - and I believe that James Baker was a good choice of personality and has achieved a great deal, which is also appreciated by the conflicting parties - we should primarily play a supportive role, which is what we are doing.
I am sorry you have had to get up so many times, but I just wanted to ask very briefly for greater clarification as to which specific political and humanitarian measures the Council is taking to ensure that the referendum on self-determination in the Sahara is free, transparent and democratic and to ensure that it is not postponed indefinitely, which would only be detrimental for one of the sides in the conflict.
Mr President, Mrs Sierra González, I have in fact just discussed the humanitarian aid that is being allocated through ECHO and also by many countries on a bilateral basis. But let me point out once again that the overall process for creating peace in the Sahara is taking place under the auspices of the United Nations and that at present it is within that framework that the Member States make their material as well as their political contribution to overcoming these difficult problems. In any case, I can assure you that the European Union continues to be present in this part of the African continent, which has of course had special relations with Europe for centuries and which is of the greatest strategic importance to this continent. That is what I have to say in reply.
The President-in-Office should be aware that when there is a barrage of questions like that, some of us feel bad about asking further questions, but I am sure that the President-in-Office will not have failed to notice that it is precisely through such questions that we were attempting to have a debate on the Sahara.
Such a debate is, I feel, absent from the European Union, so that is why we are being particularly insistent in this case. Instead of asking you a question, since you have already answered several, including some that focus on what will happen 'after' the referendum, I am more concerned about what happens 'before'. That is because some of us, since 1992 - the year in which the referendum was supposed to have taken place -, have followed the fate of the Sahrawi people and visited the camps where we saw the difficulties this race is experiencing in trying to survive and educate their children. And their children are educated, since they leave school at the age of 16 with a high level of education so that they might continue with their studies. We also witnessed there the efforts needed to feed themselves and survive, so we wonder whether or not the European Union can continue to tolerate the obstacles erected by Morocco.
Morocco has always tried to prevent this referendum from taking place because what it really wants is to annex the Sahara. Let us be perfectly clear about this.
What we would like - and this is my last point - is to see a united and energetic stance taken by the European Union, which says to Morocco, because it is in a position to: 'look here, the referendum should take place now and it is not only the United Nations that is calling for this, but also the European Union, which historically has close links with the Sahara.'
Mrs González Álvarez, let me say that I too consider this question at least as important before the referendum as after the referendum. I said that a moment ago, for the difficulties will remain so long as we have not had a referendum at all. As I have just tried to explain, we are of course fully aware of Morocco's attempts to delay matters here by constantly raising new questions. But I believe that nevertheless at this point we must continue along that road.
On the basis of the identification lists that already exist, it is most likely that the outcome of the referendum will favour the Polisario. There is, of course, the risk that Morocco will not accept that. That means that if this whole process does not move forward by the end of January then, as the UN Secretary-General proposes in his latest report: 'Should the prospects for completing the identification process remain uncertain by that time, it would be my intention to revert to the Security Council and to ask my personal envoy - James Baker - to reassess the situation and the viability of the mandate of MINURSO'. So if there is no success by the end of January, the question will also arise of whether the international community is interested in extending MINURSO's mandate.
Members of the American Congress will also ask whether this venture is of any use. So other political considerations will perhaps also have to be taken into account at that point, although it is too soon to do so today.
I thank the President-in-Office of the Council for the numerous detailed replies and appreciate both the close contact maintained with the United Nations and the crucial role of James Baker. However, while recognising the need to avoid duplication of effort, is the Council maintaining close and continuous contact with both the Moroccan authorities and the Polisario in order to press for the resolution of any difficulties which arise? As we have a particular interest it may be that, by maintaining that contact, we can support the process in a very constructive way. Would the President-in-Office comment on our contacts with both parties?
Mr President, Mr Newens, of course the presidency is in full contact with the conflicting parties, but, as I said, on an extremely confidential basis. I myself, as I said at the outset, told the UN Secretary-General that we were prepared at any time to conduct a joint mission either with him or with James Baker. At the beginning of our presidency I thought perhaps the moment had come for that, but in view of these identification difficulties it was not feasible at that stage.
But let me say that the UN Security Council deliberately only extends the mandate of the MINURSO operation on a very short-term basis, normally by only six to eight weeks, so that it can monitor the progress made in the peace process at regular intervals and thus exert a certain amount of pressure on Morocco and put it on the spot. That forces the conflicting parties to continue their efforts to resolve the peace process and keeps them on their toes. So I really do still believe that we must continue along this road and, as the UN Secretary-General says himself, if it turns out not to be viable by the end of January, then we will probably have to seek other political solutions, which will have to be put up for discussion again and would of course also have to be discussed in the Council.
Mr President, Madam President-in-Office, I am disappointed at your answer to my question. You said the presidency will support the measures and initiatives taken by Kofi Annan of the UN. I had asked whether the troika is prepared to give active support to the UN's proposal that a referendum should be held. You said that no measures had been taken and nor were any in prospect for the future. I think we must plan for the referendum now - one year is not a very long time - and I hoped you would say that you had made provision for peace observers in the form of an EU contingent of 2 000 or 3 000 troops or of an infrastructure. I think the people deserve that. They have been living in refugee camps for years. This area has been occupied! After the Spaniards left, the EU - Mr President, do not look at the clock yet, because this concerns my question, which was not answered. My supplementary question is as follows: next year a new fisheries agreement is to be signed with Morocco. Is the presidency prepared to lay down conditions here, for example that if Morocco does not allow the referendum to be held, there will not be a new fisheries agreement either? Where is the frontier, at which degree of latitude does the coastal region belong to Morocco and at which to Western Sahara? That is my supplementary question.
Mr President, Mr Telkämper, I fear you were not here earlier, when I explained that in fact Austria, which currently holds the presidency, has had a contingent of 260 troops on stand-by for the past year, with the approval indeed of Parliament, so that they could be deployed as quickly as possible - in fact six months before the referendum - and make optimum preparations for that referendum. Unfortunately, that did not prove possible because of the poor progress made with the identification process. But I have already said all that.
Why was there no troika mission? As I said in my first statement, I myself have had extremely close contacts with the UN Secretary-General on this question since the last General Assembly. After all, the UN is an institution that is recognised worldwide and which, moreover, really has done good work on this particular issue - I am thinking here of the special envoy, James Baker, whom I also referred to earlier. We considered whether we should conduct a joint mission with the United Nations and with James Baker. At the time, the UN considered the time was not ripe. I said we do not want to duplicate our activity, because that would achieve nothing, but wish to make a real contribution to resolving the question.
As regards the fisheries agreement, I must say that the next presidency will probably have to decide that. It is too early to answer that question.
Thank you, Mrs Ferrero-Waldner.
I shall now close the discussion of this group of ten questions which have occupied 40 minutes of our Question Time.
As the author is not present, Question No 15 lapses.
Question No 16 by José Valverde López (H-1090/98)
Subject: Action by the Council to promote the use of permanent paper and protect consumer rights
The Council resolution of May 1989 on the promotion of books and reading stressed the importance of using permanent paper to prevent the continued publication of millions of books carrying within them the seeds of their self-destruction.
In November 1991 the Council and the culture ministers examined a report on the conservation of books using acid paper and the use of permanent paper.
What action has the Council taken to initiate the use of permanent paper in its sphere of competence and to promote it among the Member States and in the interests of consumer protection? I give the floor to Mrs Ferrero-Waldner to answer Mr Valverde Lopez's question.
Mr President, Mr Valverde López, let me reply as follows. Community measures in the cultural field come under Article 128 of the Treaty establishing the European Community. That means the cultural sphere is no exception to the rule that the Council can only act on a proposal from the Commission. To date, the Council has received no proposals on the matter raised by the honourable Member in his question.
I thank the Council for its answer, but the issue of paper, the use of permanent paper and the creation of a European standard for the manufacture of permanent paper, its use in books and consumer protection are not cultural issues. Rather, they relate to internal trade, raw materials and book marketing, which, then have a direct influence on cultural programmes. For 12 years I have been trying to make the Council and the Commission aware of this issue. I managed to have it placed on the agenda of the 1989 Culture Council and again in 1991, but it relates to the internal market. The Council could also take measures on its own initiative regarding the use of this paper, for example, for its records. For history to preserve them, these measures must be taken and we here at Parliament should do likewise.
Can you do anything to ensure that our concern for these issues is passed on to your successors, so that maybe we can do something about it within 10 years?
Thank you very much, Mr Valverde. I hope that future election results will enable you to follow this matter as closely as before for a further five years, or at least allow you to see that it is successfully achieved.
Mrs Ferrero-Waldner, you have the floor.
Mr President, Mr Valverde López, of course the Council is aware of the importance of the conservation of books, which have until now been the primary medium for the transmission and dissemination of cultural matter. That is all the more true in that today's books will of course become the collective memory of the next generation.
In the light of that, I am sure you will allow me to refer you to one of the basic principles of European Union action. On the basis of the distribution of responsibilities among the various Community institutions laid down in the Treaty, it is for the Commission to make proposals which it believes could usefully be implemented. We, that is the Council, take the view that it should be left to each institution to fulfil its obligations in the way it considers best, with a view to achieving the objectives it has set itself in the framework of a particular task. Nonetheless, Mr Valverde López, I am happy to take up your suggestion and at least to pass it on to the Commission, since after hearing that you first raised the matter in 1989, I do of course appreciate your concern.
Question No 17 by Karl Habsburg-Lothringen (H-1094/98)
Subject: Implementation of the Dayton Agreement
How does the Council assess the implementation of the Dayton Agreement hitherto? I give the floor to Mrs Ferrero-Waldner to answer Mr Habsburg-Lothringen's question.
Mr President, Mr Habsburg-Lothringen, in the past year Bosnia-Herzegovina has taken great strides forward. The essential political and economic institutions are now assuming concrete form. Important laws have also been adopted on foreign investment and on privatisation. There have been substantial improvements in freedom of movement within the country. The basic reform of the media is now under way, and that is helping to build up a democratic society. At the most recent elections in September, a trend towards increasing pluralism and tolerance emerged. The international community as a whole and the European Union in particular must, however, continue their efforts to bring about a genuinely lasting peace.
Much remains to be done. Peace in Bosnia-Herzegovina still has feet of clay and would, unfortunately, not hold fast without the current international support. There are three main risk factors that need to be addressed: the lack of integration between the ethnic groups, the need for a full and exact demarcation of the responsibilities of the state and of the regional entities, and the existence of party monopolies on the means of production.
When the phase of consolidation comes to an end, the next few years will be crucial for the strengthening of democracy. At present, Bosnia-Herzegovina is one of the most heavily supported countries in the world. The international aid, of which the EU continues to provide the lion's share, has reached its peak and will inevitably have to be reduced very soon. Bosnia-Herzegovina must therefore use the remaining time to prepare itself to survive without foreign aid and to meet the challenge of transforming the economy in such a way as to create jobs and raise the standard of living. At the same time, the local authorities will have to assume ever more responsibility. The Peace Implementation Conference is being held in Madrid on 15 and 16 of this month and will examine the progress made in implementing the peace agreement.
It will have determined what still needs to be done to ensure that peace is maintained without outside assistance. The Peace Implementation Conference, the PIC, will no doubt use the next, decisive phase to encourage the return of refugees and exiles, to strengthen Bosnia-Herzegovina from within and without, and to establish solid relations between the institutions of Bosnia-Herzegovina and of Europe.
For the rest, the High Representative helped ensure that substantial progress was made in the Dayton peace process. We must also highlight the positive role he plays as the final authority for interpreting the civil aspects of the agreement and as coordinator of the civil implementing measures. Without his efforts and his authority over the past 12 months, we would have achieved much less progress.
Madam President-in-Office, thank you for your account of the situation in Bosnia-Herzegovina. I would like to put two brief questions. The first concerns the refugee problem to which you referred briefly at the end. Of course the refugee problem is also closely bound up with the corresponding legislation, not just in Bosnia-Herzegovina but also in the neighbouring countries. For instance, I know that Croatia has already revoked certain laws relating to housing that was allocated to refugees for the long term but to which other refugees now want to return, and I do hope that there will soon be legislation in place in Bosnia-Herzegovina that allows them to do so. Do you know whether there are any indications that the legal situation will be adjusted accordingly?
With reference to the countries that are co-signatories to the Dayton Accord - which also include Croatia - my second question is this: what do you think the situation in Croatia is at present, and what must Croatia do so that the PHARE programme can be fully implemented there again and so that Croatia is able to follow an orderly European course?
Mr President, Mr Habsburg-Lothringen, on your question about the legal situation in Bosnia-Herzegovina, I have to say that unfortunately not everything was done that should have been done. That is why, in particular at the Peace Implementation Conference, the President-in-Office of the Council, Mr Schüssel, criticised the poor cooperation by the Bosnian authorities on this question as well as on the question of the return of refugees. He said that the return home of Bosnian citizens, especially of course those from minority groups, is still being hampered by a lack of willingness to cooperate at all administrative levels and in particular by the generally poor security situation. He also expressed disappointment at the lack of progress in this area and hoped to see substantial improvements in 1999. We must manage to ensure that a critical mass of minority-group refugees return, so that this becomes an irreversible process. That is the heart of the matter.
On the question of Croatia and the PHARE programme, let me tell you that Croatia must fulfil the conditions laid down under the regional concept if it is to be fully eligible for the PHARE programme and if it is to be included in the negotiations on a trade and cooperation agreement as a preliminary step towards a Europe agreement. As I am sure you are aware, as early as April 1997 the Council adopted an overall strategy, what is known as the regional concept, for relations with the western Balkans, namely Croatia, Bosnia-Herzegovina, the Federal Republic of Yugoslavia, the Former Yugoslav Republic of Macedonia and Albania. In an endeavour to consolidate peace and stability in the region, to contribute to its reconstruction and in particular to support its European aspirations, it was decided that the EU would progressively build up its relations with these countries too.
To that end, as you will know, the European Union laid down political and economic conditions that must be fulfilled with a view to the attainment firstly of autonomous trade preferences, then of membership of PHARE, and finally of treaty relations. The Council is monitoring the progress on fulfilment of these conditions on a regular basis, and adopted its most recent conclusions on the subject on 9 November.
Mr President, Madam President-in-Office, many thanks for the expertise with which you have answered not just this question but all our questions over the past six months. Nevertheless, let me make one critical observation, addressed not to you personally but to the Council. I regard the term 'western Balkans' as a most unfortunate one. It is a quite artificial concept and refers to something that has never really existed. Croatia was never Balkan, Macedonia is Balkan. There never really was a 'western Balkans', and it is a totally artificial concept.
I tend to believe that we should develop a kind of democratic, positive domino theory and stabilise one country after another. If we want to stabilise Bosnia-Herzegovina, we must first stabilise Croatia, and as far as the PHARE programme and the trade and cooperation agreement are concerned we cannot rank it lower than, say, Albania. There is no objective reason whatsoever for doing so. I believe that the Council should rethink these criteria and try to break through Croatia's isolation, since no progress can be achieved through isolation.
Mr President, Mr Posselt, let me answer as follows. I believe the name western Balkans derives from the idea that we need a regional concept. Perhaps one can follow your interpretation and say that it never existed historically. But one can certainly also interpret it positively by saying that we need to create prospects for the entire region, and in that respect this is a positive approach. At any rate, I can tell you that the European Union is firmly resolved to achieve full implementation of the Dayton Accord, and also to get all the forces concerned to declare their support for its implementation. Of course, that is also closely bound up with the question of what more can be done in Croatia.
May I also say that the Peace Implementation Conference in particular has continually committed Croatia to creating certain conditions, with a view in particular to promoting the safe return of the refugees. You will know that since the expiry of the UN transitional administration's mandate in eastern Slavonia - i.e. Danube and Theiss - violent attacks and bureaucratic harassment against Serbs have unfortunately led to a continuous wave of emigration, mainly to Bosnia and the Federal Republic of Yugoslavia, but also to Western Europe. Sadly, we have to say that it was only as a result of sustained international pressure that Croatia finally adopted an acceptable and comprehensive plan for the return of the refugees. Nevertheless, it remains to be seen how that plan is implemented.
A while ago I quoted Foreign Minister Schüssel, who took part in yesterday's PIC conference in Madrid, and unfortunately I have to say that even a country that has always been very well-disposed towards Croatia, namely my own country Austria, has had to voice criticism, because there was simply not enough headway being made on this issue. Regrettably, the international community also greeted President Tudjman's speech at the HDZ Congress of 21 February with strong criticism, deploring both its tone and content as clearly inconsistent with the undertakings under the Dayton Accord. That is why I do not take the view that certain EU circles are systematically pursuing a policy hostile to Croatia, but believe that Croatia itself has very far to go before it fulfils all the objective criteria which have been laid down, knowing of course that some government members are more open here than a number of others.
Thank you, Mrs Ferrero-Waldner.
Since we have now come to the end of the time set aside for questions to the Council, Questions Nos 18 to 45 will receive written answers.
Ladies and gentlemen, this is the last time Mrs Ferrero-Waldner will be here to answer questions to the Council. Let me thank her for the attention, rigour and care she has shown during the five part-sessions we have held - we did not manage a sixth - during this half of the year. And on behalf of the presidency, I would like to thank her for her attention, rigour, willingness to communicate and spirit of debate, and for the complementary nature of the institutions that Question Time represents in terms of the relations between the Council and Parliament.
Thank you very much, Mrs Ferrero-Waldner. Given the time of year, allow me to wish you a Merry Christmas with your family and a happy New Year on the Mediterranean, as I know how much you love the Mediterranean, that being just one of many things we have in common.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)
Human rights in the Union (continuation)
The next item is the continuation of the debate on human rights in the European Union.
Mr President, I should like to congratulate Mrs Schaffner on a very fine report to which the Green Group can lend their support. I should also like to draw my colleagues' attention to Amendment No 58 relating to public access to official records. Such a principle, when it functions properly and protects the source, is an effective weapon with which to combat fraud, giving the public, as well as politicians and the media, the right to scrutinise, to access information and to exercise democratic control. Had such an arrangement existed, the Commission's shortcomings, for instance, would have been discovered much sooner, or might never have arisen.
It is gratifying that the recognition of homosexual partnerships found support in committee. I hope that this will contribute towards finally putting an end to discrimination against homosexual couples in some Member States and EU institutions.
In the free market era in which we live, the protection of trade union rights, including the right to strike, is very important for people as well as for democracy, and this is also highlighted in the report.
We are also concerned about the large number of databanks which is constantly growing. A source of particular concern is the Echelon system, which we regard as totally unacceptable.
The Swedish members of the Green Group are definitely voting against the amendment relating to the liberalisation of drugs, as well as the one that is critical of the right to free abortions.
Mr President, Commissioner, every year, like a time-honoured ritual, the report on the respect for human rights in the European Union is brought before the House. As 1998 was the year of the 50th anniversary of the Universal Declaration of Human Rights, it was important that the report should be responsible and credible. Indeed, this is precisely what our colleague Anne-Marie Schaffner aimed to do. And, as occurs every year, a large number of amendments have been tabled, some of which we feel are irrelevant and highly ideological, with no real connection to the issue of human rights. Our position on this report will therefore depend on whether they are adopted or rejected by the House. However, I must draw attention to the importance of Amendments Nos 35, 36 and 37, tabled by our colleagues Mrs Colombo Svevo and Mrs de Esteban Martin, on behalf of the PPE group. In general, we support the amendments tabled by that group, as well as those tabled by the rapporteur.
In truth, it is clear that the issue of human rights, which should be a matter that unites us, is seen in different lights depending on the various political persuasions. Moreover, I find it quite strange, even amusing, that the same people who are hurling abuse at General Pinochet are praising Fidel Castro, who has ten times as many deaths on his conscience. Those who claim to be driving out alleged right-wing extremism never show any interest in left-wing extremism. Carlos, who we know was paid by Ceaucescu, was by no means innocent, no more than Bader and his gang. Yet it is true that some people in this House have been guilty of sympathy towards these terrorists. They admired Mao during the cultural revolution, which cost the Chinese people the small matter of 10 million lives. And the readers of a major French evening newspaper found it hysterical to read the front page headline 'Phnom Penh freed', when the Communist Pol Pot seized the Khmer capital. Some defenders of human rights should bring their behaviour into line with their professed passion for human rights.
Mr President, Mrs Schaffner's report paints a clear picture of the human rights situation in the European Union. Such rights cannot just remain declarations of principle but must be part of daily reality because, as the report shows, human rights should of course be invoked in extreme circumstances but should also belong to everyday life and become integrated into our consciousness. Let me give a few examples: women's rights must be protected by combating sexual abuse and violence, but also by finally ensuring equal access to the world of work and the right to fair pay; children's rights should be directed against sexual exploitation, but also against child labour and towards the right to education; the same applies to the disabled, who need not only proper social and health-care assistance, in order to feel equal and fully integrated into society, but also the right to work.
There is one thing missing, however, when we speak of the right to life. Reference is rightly made in this context to combating the death penalty, terrorism and euthanasia, but the problem of abortion has been overlooked. I do not of course want to conduct an anti-abortion crusade here and now, but quite frankly I find it rather too much that the European Parliament goes so far as to deplore the fact that certain Member States forbid or merely limit information concerning voluntary termination of pregnancy, as stated in paragraph 56 of the report.
The right to life and the right to abortion cannot be put on the same footing. In a report which quite correctly attaches so much importance to protecting the rights of all human beings, especially the most defenceless and disadvantaged, a few words should be devoted to protecting the most defenceless of all human beings: embryos. I would conclude by saying that many pregnancies would not be terminated if the Member States and the EU as such were to offer women alternatives to abortion, in other words adequate economic and social support and a proper policy of information and prevention.
Mr President, congratulating the rapporteur is a matter of course. However, I feel that the balancing act undertaken by Mrs Schaffner deserves not only our respect, but also our support. Moreover, I think that this report will be enthusiastically adopted, because it aims to draw attention to the rights of those who are not generally very well defended, notably foreigners. It is true that the obligation to respect the Geneva conventions and their additional protocols is extremely important. The report highlights the need for the right of asylum and the right to temporary protection due to the tragedies that have occurred in our own continent in the last few years, and these issues fully deserve our support.
Drawing up a report on human rights, which enables us to put our own house in order before giving lectures to the other nations of the world, is a valuable exercise. The problem is that to a certain extent it makes us slaves to reaching a degree of consensus. I have tabled an amendment; the Radical group has tabled an amendment, and it is unlikely that they will be adopted. Prostitutes, both female and male - at the moment, the number of male prostitutes is increasing almost as fast as that of female prostitutes -, deserve to have legislation and regulations put in place to protect their freedom and their dignity. This does not exist in all countries, but should be seriously considered.
Another issue is that of secularism and respect for religion. With regard to new religions, it seems that there is a disturbing confusion between the criminal code and obvious infringements of the law, and the witch-hunt that is currently being organised against them. In my view, homosexuals and drug users, who are currently still considered to be criminals, are also people whose rights should be defended. Unfortunately, I do not have time to discuss this.
Mr President, I shall try to set out a few thoughts for the benefit of the many Members still in the Chamber. Traditionally, we publish a report each year on human rights in which we look at the situation elsewhere in the world and a report in which we look at ourselves, in which we ask how human rights are shaping up within the Union. Traditionally too, Mr President, we always find it easier to agree on the report which looks at the rest of the world than on our view of ourselves. I hope it will be different tomorrow, and that we can be unanimous tomorrow in supporting Mrs Schaffner's report, because I think we shall only be taken seriously if we are brave enough to take a critical look at the situation within the Union. That would be progress compared with other experiences we have had.
But thinking about it, I find there is often something artificial about this division into human rights elsewhere and human rights within the Union. It is not really good enough any more. I have the feeling that, very often, the crux of the matter is the confrontation between the prosperous part of the world in which we live and the rest, and that human rights violations are increasingly concentrated around that confrontation.
Mr Pradier has already spoken of these things, of asylum and migration. It is of course logical that when you live in a part of the world which is so outstandingly prosperous compared to the rest that people will come to you. That may cause problems, but it is hardly surprising. When we cannot grant their requests, these people do not all go back but acquire the status of illegals, people who do not actually exist. Well, if we are looking at human rights violations, then once again we should take a look at this group. These people are exploited as a result of their illegal situation, and that is wrong. It also happens, and we have discussed such cases, that people do indeed have to go back and are forcibly returned to their country of origin. Then too, unfortunate things often happen. But this difference between rich and poor has other consequences as well. One need only think of trafficking in human beings, and in women, a specific form of this. We are fortunate this evening in having with us the Commissioner who has put in a great deal of effort on this subject - and has just done so again, and I congratulate her - which is a very important one to be considered, especially this evening when we are discussing human rights.
Lastly, Mr President, a word of appreciation for all those NGOs which work so hard on these issues - not just Amnesty, the UNHCR as well, and ECRE, and I am no doubt forgetting quite a few more. It is good that we increasingly pay serious attention to the reports and accounts that emanate from the area of these NGOs. I think that is a good thing, and once again I must thank all the people who keep these NGOs going, often at no personal benefit to themselves. I think our policy, our greater effectiveness, is thanks to them.
Mr President, Commissioner, I would also like to begin by thanking Mrs Schaffner for making a serious attempt to get to grips with respect for human rights in the European Union. I would not like to thank or give recognition to those who, as in previous years, have used the pretext of human rights to formulate every conceivable political idea and ideological wish and introduce them as amendments. Unfortunately, in doing so they have distorted Mrs Schaffner's report.
There are other amendments to come which are in my opinion unacceptable, at least in the context of a discussion on human rights. I would like to single out a few points here, such as the call for the legalisation of drug-taking, on which there are totally different views, or the demand for immigrant workers to be given the right to vote and to stand as a candidate in local elections. Another point concerns granting homosexual couples equal status to that of the conventional family, which implies the recognition of homosexual couples as a family and even their right to establish a family. What I find serious is the fact that calls are being made to remove the regulations protecting young people from homosexual approaches and to lower the age of consent. I am against all forms of discrimination, but the demands made here are in my opinion absolutely unacceptable. Protecting the young, protecting children should always be given priority over the desire to give expression to individual sexual orientation. The protection of the young, ladies and gentlemen - those of you who call for it - is in my view a human right. Human rights are too valuable to be used, and abused, as a vehicle for ideologies.
Mr President, once again we are dealing with the annual European Parliament report on the respect for human rights in the Union, and I first of all welcome the fact that the report continues to consolidate social and economic rights, as well as cultural rights, as an integral part of fundamental rights.
With this in mind, I would like to draw attention to a contribution that our group made to the report in requesting that regional languages be recognised and promoted, and that the Member States ratify the European Charter for Regional or Minority Languages.
We cannot forget that we are debating this annual report on the 50th anniversary of the Universal Declaration of Human Rights, which is the indisputable framework of reference within which all national and international institutions and bodies should conduct their public action.
Nor do I want to forget the commendable work undertaken by the various non-governmental organisations - to which my colleague referred in the previous speech - in fighting for human rights to be established and respected in our societies. The constant work of these organisations in criticising and making demands has contributed greatly to ensuring that the Universal Declaration of Human Rights is better applied.
Finally, I would like to discuss a point that was included in the report on the initiative of our group, that is, the need to set up a high authority, which is independent from public authorities and which citizens can approach directly, that is responsible for ensuring that all of the security forces respect codes of ethics. The existence of this high authority would mean that, in cases such as those that took place a few weeks ago in Melilla, where two local policemen were arrested, accused of raping a Moroccan woman, or in Toulouse, where a Maghrebi citizen was killed by the local police, the responsibility of the security forces could be better determined.
Mr President, when we talk about human rights we have to talk about the right for everybody to be treated equally, both before the law and in society itself. This is an extremely important report because the European Union has to look at its own faults and problems before it can actually point the finger at other parts of the world.
Each year we have reports in Parliament on this issue but the rights of certain sections of society continue to be ignored. For example, gays and lesbians are still discriminated against in many European countries because of their sexual orientation. Women, despite the fact that they make up over 50 % of the population, are still discriminated against. When we look at the legal systems in many countries, we find the actual application of law is unacceptable. In my own country, Ireland, we have special criminal courts which have been condemned by the UN Human Rights Committee. They are still being used, not only for what was justified as terrorist offences but also for ordinary offences. We have the situation in some European Union Member States where people can be detained for very long periods of time without being charged. This goes against the European Convention on Human Rights. We have to look at these issues and decide that these countries should not be allowed to operate in this way. Everyone should respect international covenants on human rights and each Member State in the European Union has serious questions to answer as regards the application of law.
Mr President, human rights are without doubt the pride of our century, as emerges clearly if we revisit certain questions which punctuate human history, from the one over which Socrates pondered during the night preceding his execution: 'What is just? To respect the law?', to that of St Augustine: 'What distinguishes the State from a well-organised criminal association?', to the one arising from the Nuremberg Trials in the middle of this century, when the Nazi criminals defended themselves by saying 'We were applying the law'. 'That is precisely why we are sentencing you, ' replied the judges.
So what is just? Half-way through our century, the Declaration of 1948 gave an answer, not so much in its articles as in the preamble: 'recognition of the inherent dignity and of the equal and inalienable rights of all members of the human family is the foundation of freedom, justice and peace in the world'. The European Union has a link with human rights; its true source of pride is neither the euro nor the market, but human dignity. But it is precisely when re-reading the preamble to the 1948 Declaration that we realise that a turning-point with tragic consequences has been reached: the entire theory of human rights is liable to collapse like a sandcastle if we do not know who is the holder of these rights. In other words, here at the very heart of the Union, the ultimate question needs to be asked, one which is more worrying than those of Socrates, St Augustine and Nuremberg. The ultimate question is this: who is man, who is a member of the human family, and in what does dignity consist?
Surely humanity's most desperate moments - marginalisation, handicap, birth, death, moments when we have been embryos or on our deathbeds - are those when the fundamental question arises: who is man, who is the holder of human rights? It is therefore regrettable that the report, admirable in other respects, refers to the death penalty but not to the death sentence imposed on those who can only be presumed innocent; it refers to children but not to the youngest of them all. We shall therefore attempt to improve the text, so that it may offer protection to all and receive the vote of as many Members as possible.
Mr President, ladies and gentlemen, Mrs Gradin, this year the European Parliament's annual report on respect for human rights in the European Union is of particular significance. After all, this year we are celebrating the 50th anniversary of the Universal Declaration of Human Rights. I am particularly pleased that on the occasion of this anniversary we have today been able to deal directly with human rights inside and outside the Union.
This also makes it clear to the public that the Members of the European Parliament demand respect for human rights throughout the world. The effect of this signal must not be underestimated. Too often, Member States are themselves accused of violating human rights within their own borders, while at the same time trying to compel their trading partners to observe them by including human rights clauses in their trade agreements. In this report we also make it clear that the personal rights of vulnerable and socially excluded persons are being violated. It is in accordance with the intellectual tradition of Europe that the European Parliament, despite all hostility even from its own ranks, will not allow itself to be deterred from pointing out the flaws in our democracy.
I therefore consider it to be particularly important that the report on human rights deals with the situation of refugees and foreigners, children and minority groups. In general they have no voting rights, and cannot therefore be involved in electing government. If they are subjected to human rights violations these often go unpunished. We then say it is their own fault, they themselves are to blame, they do not fit in. These are the excuses that are given all too often for extreme incidents. But whether people are foreign, whether they are normal or not, they are still human beings, they still have rights and they therefore deserve respect. It is precisely this that our report aims to bring home to the governments of Europe.
Mr President, Commissioner, ladies and gentlemen, can the right to life be compared with the right to holidays? Is there not a difference in terms of dignity between fundamental political rights and economic and cultural ones? Nowadays, human rights are part of the diplomatic dialogue, but in the form of fundamental rights, such as the right to a fair trial, to protection of life and limb, the right to vote and to equality before the law.
Economic rights are based on finite resources, and should be regarded as a worthwhile goal rather than an indispensable requirement for the majority of the world's population.
In some EU countries, it is hypocritical to claim that everyone has a right to work. When the UN Declaration was drawn up, the Soviet Union tried to confuse the various rights in order to conceal from people the fact that they were being deceived as to their basic rights. Such tactics threaten to undermine the very foundations of the rule of law.
When economic rights are used to conceal shortcomings and vagueness in promoting political rights, then we have reached a sorry state of affairs. Political rights such as democracy, freedom of expression, property rights and freedom of trade are preconditions for the development of enterprise, employment and well-being - goals we are all striving to achieve.
Human rights have nothing whatsoever to do with paid holidays. Let us go back to the basics: it began with John Locke and his concept of human rights based on life, freedom and property. This was translated by the Americans into life, liberty and the pursuit of happiness and taken up by the United Nations in its call for life, liberty and security of the person.
Abortion, cohabitation laws for homosexuals and the requirements they have to comply with in order to adopt children - all these are matters for national family legislation. We therefore intend to vote against discrimination, but we shall abstain on family issues which are the concern of individual Member States. Even though we are only able to offer very limited support for this report, we should like to praise Mrs Schaffner warmly for undertaking so competently what is a virtually impossible task.
Mr President, human rights belong to all of us. That is what we think, anyway. Unfortunately, very often this is just talk. We have already heard that, as far as homosexuals are concerned for example, not everyone would necessarily agree with us. In the same way I would ask us to look in our own backyards regarding the fate of the Romanies in Europe. There is room for improvement in every country in this respect. Their human rights are not being fully respected.
Article 13 of the Treaty of Amsterdam will allow us to take action to produce a framework directive prohibiting discrimination, and a directive to combat racism. This would be the sort of concrete action our citizens will expect of the Commission, Parliament and the Council. At the Vienna summit, which debated Article 13, great hopes were also laid on Parliament in this connection.
Mr President, if today we are discussing the annual reports on human rights in the context of the 50th anniversary of the Universal Declaration of Human Rights, then it is not without good reason that the issue of improved institutional and legal protection of human rights within the European Union also features more prominently than ever on the agenda. This question was made topical both by the High-Level Group and by the Austrian Presidency, and now also in this House at the initiative of my group.
The Treaty of Amsterdam has admittedly brought about some progress in the legal protection of human rights within the European Union, as several people have mentioned today. Article 13 in particular could represent a certain amount of progress despite all the procedural obstacles that it incorporates. At a conference in Vienna this article was described as a sleeping child. I believe it is our task to wake it. However, even the traditional human rights are not yet firmly enshrined in the law of the European Union. This is particularly upsetting and alarming as the Union is taking on more and more tasks that are particularly likely to affect fundamental rights, especially in the area of the third pillar, for example the development of a joint asylum and immigration policy, joint measures to combat organised crime, new monitoring procedures and EU-wide police and judicial cooperation.
These policies must be accompanied and restricted by fundamental and human rights that are based directly on EU law. As we know from our own difficult experiences, a policy area can only be established for the long term if corresponding institutional guarantees are provided. We are therefore proposing in an amendment that each Member of the European Commission with responsibility for freedom, security and justice should also in future be very much responsible for ensuring respect for human rights within the European Union, and that the European Monitoring Centre on Racism and Xenophobia that was set up in Vienna should be extended to become a general monitoring centre for human rights.
Mr President, Commissioner, we fully agree on the need for the Member States to strengthen their provisions and practices in terms of the respect of human rights in the European Union.
Similarly we do not accept the idea that we should throw stones at others when we ourselves live in glass houses. When it comes to human rights we should not forget or underestimate the importance of social rights. The rapporteur does admittedly refer to them, but the references seem to us to be inadequate. In Europe we need to abandon the defensive position we have adopted towards social rights, as if they were excessive and as if globalisation and competitiveness meant that they need to be 'realistically reviewed'.
Two positive points on two proposals: the proposal that 1999 should be the European Year for fighting violence against women, and the proposal to step up the fight against international networks and traffickers in clandestine immigration.
Finally, talking about particular cases of glasshouses, we hope that Portugal will stop contributing to the incidents of torture and inhuman treatment of people in prison or in police custody carried out by members of the police or armed forces.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Prison conditions
The next item is the report (A4-0369/98) by Mr Pradier, on behalf of the Committee on Civil Liberties and Internal Affairs, on prison conditions in the European Union: improvements and alternative penalties.
Mr President, Commissioner, I am very honoured to be speaking to you today, as I think that the Council, the Commission and Parliament will all have to take important decisions on the subject that we are discussing. Indeed, this subject is not incredibly popular. It is no good for winning votes. Nevertheless, let me tell you that today, at this very moment, at 9 p.m., 400 000 of our fellow European citizens are in prison. If only some of them have the misfortune, or perhaps the fortune, to have a partner, one or two children, or elderly parents, that means that between one and a half and two million Europeans are directly affected, at this very moment, by prison conditions. Today, prison is a necessary evil. Its role involves depriving a certain number of criminals of their freedom, that is, its punitive role, and this must obviously be accompanied by preparation for release, rehabilitation and re-education. Is it worth saying to you, ladies and gentlemen, that European prisons are not fulfilling that role or are doing so very badly, apart from in a few countries, which we will have the opportunity of praising?
Who is in prison? I will tell you who is in prison. There is no room for fairy stories here. Those who are in prison are guilty and have been convicted, and therefore maybe it is a good thing. But who are they? They are poor people, and most of them are below the poverty line. They are illiterate, or obviously poorly educated. They are people with no ethical, personal or family points of reference, they are also unemployed, and were victims of crime before becoming the perpetrators. Finally, they are people whose physical and psychological health is seriously compromised. Of those currently in prison, 95 % fulfill at least three of these criteria.
It is true that the prisons are overcrowded. They are overcrowded because we are giving out increasingly heavy sentences. We have discussed the need to build prisons. Maybe we should build prisons, and that may even be a necessity, not in order to increase the numbers, but in order to provide better living conditions for those who inhabit them. There are two or three aspects that I see as important. The first is that we should give more importance to alternative penalties to prison. Spending two years in prison makes no sense. There, a petty, small-time criminal will meet big-time criminals who know how to turn him into one of them. In order to prevent this, some countries have been able to use alternative sentences, community service and day fines to provide a punishment that is more efficient than imprisonment.
A second aspect, which I consider to be at least as important as the first, is compensation. When a criminal has caused injury to someone, compensation should not involve the State. No-one cares about the State, in the same way as no-one cares about prisoners. On the contrary, direct compensation involves establishing a specific link between the criminal and his victim, and this is probably one of the issues on which we should make progress.
I would like to draw your attention to two aspects that are going to be subject to amendments. The first is that today there are still some Member States where consuming an illegal substance is enough to send you to prison. This is wrong, and we need to rectify that situation. On this issue, I think that the meeting in the Commission, which was extremely interesting and lively, enabled us to reach a relative consensus. The second aspect is the privatisation of institutions. The institutional violence that comes with the deprivation of freedom is and must remain within the domain of the State. It is the State's authority that must ensure discipline, order and security within institutions. Some countries have felt that it is a good idea to dissociate themselves from this responsibility and to delegate it to private companies. There is no doubt that I am in favour of private enterprise, but this is a matter for the State, and it should not let go of it. In any case, keeping it for the State is the noble thing to do.
Mr President, Commissioner, ladies and gentlemen, if there is one place where the risk of human rights being violated is very high, that place is prison, because supervision there is very limited, and because as Mr Pradier has said, it is not a popular subject because prisons are overcrowded. So I think it is a good thing that we are holding this debate in conjunction with the debates on human rights. The fact is that, despite 50 years of the Universal Declaration of Human Rights, the record of human rights in prisons in the countries of Europe is currently anything but respectable. I must thank Mr Pradier most warmly and sincerely on behalf of my group for his report, and thank him too for his readiness to take on board our amendments. I must also tell him that his report is currently the subject of full-page campaigns being mounted by the Belgian League for Human Rights, for example. And that is quite something, I think.
On behalf of my group, I should like to focus on two things which are most important to myself and to the group. Firstly, and Mr Pradier has in fact said this already, custodial sentences are just one of the possible reactions of society to delinquent behaviour. Mr Pradier speaks of a necessary evil. But ethically and socially and in terms of effectiveness it is not the most successful way. Those who call for more and longer prison terms as an answer to crime grossly exaggerate the individual and collective deterrent effect of prison sentences. They forget that this does not remedy the damage done to those concerned, and they forget too that it is of no benefit to society, the society into which the offender, stigmatised by his prison sentence, must return. This therefore means that sentencing policy and implementation must, if possible, opt for different, alternative punishments which put more emphasis on making good the damage and socially rehabilitating the offender.
My group believes, for example, that prison is not the right place for people picked up just for being in possession of drugs. We also think that prison is not the right place for young people. We remain convinced that being locked up in prison has adverse effects on young people, although of course we are not blind to the great problems which exist with some extremely young offenders. But we are also in favour of a set of constructive and humane penalties for young people, which make them accountable but at the same time give them every chance of being reintegrated into society.
Secondly, custodial sentences must be carried out in a humane manner, and for us this means not only that Member States must adhere to the code of the Council of Europe, but also to the very specific recommendations issued by the European Committee for the Prevention of Torture. It means too that countries such as Belgium which have not as yet drawn up a basic law defining the rights and obligations of prisoners and have not put in place any independent machinery for monitoring human rights violations must do so without delay. If Member States already followed the recommendations of this committee and the Council of Europe and those listed in Pierre Pradier's report, that report would not have needed to be written and we would not have needed to be sitting here today. So I must compliment him once again on his report, and I hope that this initiative of the European Parliament will be acted upon.
Mr President, if we adopt this report today, the main reason will be its political foresight and its success in picking up on what is essential and setting aside rigid ideological considerations, so as to grasp the opportunity of having a report which rallies a broad consensus.
I believe that we should reflect first and foremost on one fact: according to all the surveys - national and European - carried out in Europe, the question of safety and security is of considerable concern to our citizens, who wish for peaceful coexistence. This report is therefore at odds with their legitimate desire.
My first point is that not just some of us, but all of us are concerned about our citizens' safety. The citizens know, however, that good organisation of prisons, with transparency of sentencing, secure establishments and clear alternative sentences which are comprehensible to the general public, also forms part of this peaceful coexistence. To refrain from asking questions about prison conditions, which are often harsh, cannot enhance the safety of our citizens; rather, harsh sentencing often covers up for a political inability to guarantee peaceful coexistence.
Secondly, we should not forget the original aims behind this report. In view of the diversity - and also the positive changes - in judicial legislation, and out of concern for certain rights which are still being denied, for example the misuse of preventive detention and prison overcrowding in some countries, this report was intended to home in on some of the approaches already being followed in certain countries, bringing them to the attention of the others. We could define it as an exercise in best practice, which neither impairs nor diminishes national sovereignty but gives the European Parliament a clear objective.
We regret that the vexed question of drugs has crept into this report, threatening to jeopardise the unanimity which I hope may return. I would stress that all the amendments which I have examined, in particular my own and that of Ana Palacio, sought to remind this House that drug-users do not need prison but need alternative penalties, for example recovery in the community or in specialised centres. That was the thrust of our amendment.
I note that various amendments have been put forward: in my opinion, these will help common sense to prevail and the right balance to be struck among the groups. If this balance can be found on the basis of one of the amendments, we shall have attained our common goal, namely to achieve maximum political convergence on this report.
Mr President, time is so short and Mr Pradier's report so well drafted, so rational and so far-sighted that I shall make just two points. First of all, it is true that this is not an electoral debate, but there is one mistaken idea here which must be rebutted, namely the idea that throwing people into prison can somehow solve their problems and ours as well. Nothing could be more incorrect because, my dear Pierre, you take for granted what cannot be taken for granted: a large number of prison inmates are not guilty but innocent, and are placed in preventive detention for unacceptably long periods. What happens is that those who suffer this misfortune - as well as those who really are guilty - simply learn in prison how to be bigger and better criminals, because many of our prisons have now become colleges of crime, where people learn how to be stronger, cleverer, sharper criminals who are more of a danger to society.
My second point, Pierre, is that we do not have two societies here, comprising those in prison and those on the outside. You have rightly given figures for all the European citizens who are in some way affected by the problem because they are related to prison inmates. The European people should be told once and for all that rehabilitating prisoners who are currently incarcerated, in order to reintegrate them into civilian life, benefits all of us, benefits society and helps to make society more fair and just.
Mr President, in its descriptive aspect this report has two sides. It looks for clues, explanations and causes, and it denounces the problem. However, when it moves on to concrete proposals it goes off the rails slightly because it goes into fields which are not part of its remit. Any social, political or economic argument could be invoked for defending the decriminalisation of the use of illegal drugs. Now the argument is that decriminalisation would help to relieve the overloaded prison population - and that is not acceptable because that is another debate that belongs elsewhere.
The media only react sporadically to the weaknesses and flaws in the system when there is some spectacular event such as a violent riot or when a famous person is imprisoned. But rarely do they dig deeper to comment on the alarming rates of HIV contamination, or outbreaks of hepatitis or TB. Rarely do they see prison overpopulation as dramatic, and its effects on bad sanitation, the prevalence of violence, the few attempts at social rehabilitation or the monitoring of young people, mothers, the mentally ill, alcoholics or drug abusers in prison.
Nor are we told the number of suicides that are covered up, of people lost in the despair of the very pits of human dignity. As a Portuguese, I am embarrassed by the fact that Portugal tops the table for abysmal prison conditions. On 15 August this year Portugal had a prison population of 14 592 including those sentenced, on remand or those who could not be classified. The capacity of the 52 prisons in Portugal is only 10 763. When we think that 4 111 of those prisoners are being held on remand, many of them for periods longer than is desirable or stipulated by the law, then we must agree with the rapporteur when he talks about abuse of remand by the judicial system as one of the main causes of prison overpopulation, a measure that ought to be an exception but has actually turned into the rule.
Mr President, our colleague Mr Pradier has presented a report which naturally deserves very serious attention, since the subject in question is an important one.
As we debate it, I should like to focus on one specific point, which is paragraph 35 of his report. The original text states one reason for not putting someone behind bars, namely overcrowding. I have to say that in my country at least, and I think probably in most countries, you have to have chalked up quite a few offences and been fairly wild before you end up in prison. You have to have committed a good many human rights violations. I do not think you can say that overcrowding is a reason not to put someone in prison.
If you say that drug addicts should not be in prison just for using drugs, I would agree that that makes sense, although not because of overcrowding, but for other reasons. It would seem very strange to me to use inappropriate methods for rehabilitating people. The original text gave overcrowding as the reason, as do some amendments, which I find very odd. The only amendment which does not mention this is that by Mrs Colombo Svevo and her associates. This simply says that a drugs user should not be in prison simply because he is a user. That is consistent with a position which we in the Netherlands have long maintained: a drugs user is primarily a patient, and the dealer is a major criminal who must be severely punished. So I think it is logical to find dealers in prison, but not someone who has committed no criminal offence and has simply smoked or used drugs. Even so, the prisons are of course full of people who have used drugs or still do so. That is because they subsequently committed other criminal acts. But that is quite another matter. I should like to have seen this distinction clearly made in the report.
I should also like to have seen an answer to the question of how you can keep a prison or a prison wing free of drugs. These are important issues. Regrettably absent is any penetrating description of what in fact is and must remain a national responsibility and of what we can do as the European Union. What we can do is primarily, I think, to pool our experience and so on, but I do not think we should be drawing up European legislation on prisons. I do not think, culturally, that that is the right thing to do.
Mr President, the Commission welcomes Mr Pradier's report and his proposals for improvements in prison conditions in the Union.
We agree with the rapporteur that more attention should be paid to the approximately 400 000 persons who are in prison in the different Member States. A strong effort is needed to achieve the rehabilitation of prisoners and particular attention should be paid to respect for human rights. Compliance with the standard rules for treatment of prisoners adopted by the Council of Europe must be ensured. This is also outlined in the 1997 report on respect for human rights in the European Union.
With the Amsterdam Treaty the European Union will have the possibility to approximate rules relating to prison conditions. This includes a possibility to strengthen cooperation concerning the enforcement of decisions. It could also include early or conditional releases and integration of prisoners. This is important to ensure equal treatment of prisoners within the Union.
These possibilities for stronger cooperation between the Member States in the field of prison conditions are one important component for the achievement of a high level of safety within the area of freedom, security and justice that we all - Parliament, the Commission and the Council - now have to implement.
The Commission will consider this report very carefully in the context of its post-Amsterdam powers in this field.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Sale of consumer goods and associated guarantees
The next item is the recommendation for second reading (A4-0469/98), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (C4-0533/98-96/0161(COD)) with a view to adopting a European Parliament and Council Directive on certain aspects of the sale of consumer goods and associated guarantees (Rapporteur: Mrs Kuhn).
Mr President, ladies and gentlemen, all the European institutions talk about the Citizens' Europe. In this vote on the directive on guarantees, Parliament has an opportunity to show how citizen-friendly it is. The common position is to be welcomed, and it is a good basis for the second reading. The Council has accepted some important amendments introduced by Parliament, though unfortunately not all of them, but it has also included some new provisions. The Council's adoption of the two-year guarantee period is positive. The amendment for used cars was in my opinion quite defensible. According to this amendment, the Member States can provide that buyers and sellers may agree a shorter period, though this must not be less than one year.
The Council has also confirmed that the burden of proof is reversed in the first six months following purchase. This means that where a product is not in conformity with the contract it is assumed that the defect existed at the time of purchase unless the seller can prove otherwise. It was also accepted that the seller should be liable for public statements that are product-related, for example in advertisements, if he cannot prove that he was not aware of these. Although the Council is proposing a less stringent rule for the commercial guarantee provided by the manufacturer or seller, this will in future be more transparent. What is stated in the guarantee declaration must be observed. It is important that reference must be made to the fact that the consumer has legal rights that cannot be affected by the guarantee, which is what Parliament wanted.
The Council has accepted the hierarchy of remedies requested by Parliament for defective goods, although in my opinion it has worded it in such a way that it is difficult to understand. The consumer can request repair, where possible or reasonable, or a replacement, where one is available. If neither of these is possible he can insist on the cancellation of the contract or a price reduction. This is acceptable thus far. However, what Parliament should not accept is that in the event of a minor lack of conformity the buyer cannot insist on the cancellation of the contract. In practice this means that if a defective product cannot be repaired and a replacement is not available, the buyer will admittedly be given a price reduction but will still be left with a faulty product. I consider this to be unacceptable.
In addition, the question arises as to who defines a minor lack of conformity. The directive should not really serve to create work for lawyers. I would therefore urge that Parliament should delete Article 3(5). Also, in paragraph 4 of the same article there is a translation error in the German and English texts. It should read 'within a reasonable time or without any significant inconvenience', as it does in the French version, and not 'within a reasonable time and without any significant inconvenience'.
The Commission, Parliament and the Council aimed to achieve a minimum level of harmonisation of the consumer goods guarantee with this directive. On one point, however, the Council seems to have forgotten this in its discussions. The common position wants to allow Member States to provide that, in order to exercise his rights, the consumer must notify the seller of the lack of conformity within a period of two months of detecting it. This is inconsistent with minimum harmonisation. Very few Member States wish to introduce this obligation to notify a defect. It was simply a sweetener for one Member State so that it would approve the common position, which it then did not do. A two-month obligation to notify a fault in some EU Member States is inconsistent with harmonised internal market rules, invites the informed consumer to lie - after all, how does the seller know when the defect was detected - and confuses the consumer when buying in another EU country. A Frenchman who is not familiar with the obligation to notify a fault in his own country, buys a product in Germany and for reasons of time or distance does not report the defect in time and tells the truth out of ignorance, forfeits all his rights. A buyer who buys his goods locally and discovers a defect will immediately inform the seller because he wants to use the product. This is generally what will happen. The committee therefore asks for this rule to be deleted without replacement, and I also ask Parliament today to approve this.
The Council is requesting 36 months for transposition into national law, we are requesting 24. There will be greater price transparency with the introduction of the euro, and I hope therefore that consumers will make greater use of the internal market. Minimum harmonisation of the consumer goods guarantee needs to be introduced at the latest along with the introduction of the euro as cash, so we should keep to our 24 months. The committee has also retabled other amendments from the first reading. We have already adopted Amendment No 25 several times in other directives. I know that one group is now against this. The same applies to Amendment No 27, which was adopted by an overwhelming majority in Parliament in the report on consumer access to justice. Like myself, you have all received letters from credit institutions concerning Amendment No 17. However, Amendment No 17 states clearly that it concerns payments to the seller by instalments, as agreed by the seller, which should be able to be suspended until the defect has been rectified by the seller. It does not concern bank credit, which of course cannot be interrupted because of a defect.
Unfortunately, because of the time available I cannot justify each amendment. But I can assure you of one thing: at first reading both the committee and Parliament ensured that a balance remained in place between buyers, sellers and manufacturers. Now, in conclusion, I would like to thank everyone, the Commission, the British and Luxembourg Presidencies and Members who have supported us.
Mr President, I would like to congratulate my colleague, Annemarie Kuhn, whose last major report in Parliament this may well be. She has followed it through from the beginning and we have now reached a point where we can truly say that we have been mindful of the old principle 'caveat emptor'. We have given the buyer/consumer appropriate access to the means of redress, of complaint and of information in this matter.
There has been a very sustained lobby of this Parliament by people saying that the common position is fine as it stands, that there should be no change and that it would be very tiresome at this stage if we had any sort of codecision phase. Of course, if there was a codecision phase, it is perfectly logical that it would take longer. However, it might also make some marginal improvements to what is now a fundamentally good piece of legislation, which has set a new balance in the relationship between producers and consumers. The bulk of the amendments moved by the rapporteur do, within that margin, improve this directive. I particularly commend those deleting sections relating to the consumer's obligation to notify any fault within two months, because there is a clear problem of practicability here; the renewal of guarantees for any goods supplied to replace faulty goods, because obviously the same conditions should apply; and the removal of Article 3(5) of the common position, which prevents the consumer having the contract of sale rescinded if a fault is minor, because a minor fault might be repeated time after time throughout the guarantee period.
I have rather more doubts with regard to the situation in the United Kingdom, about one or two of the other amendments, particularly those which allow a consumer to suspend instalment payments unilaterally in any circumstances, which may result in difficulties in some cases. There is also the Liberal Group's amendment which would establish joint liability between the producer and the seller who has ceased trading or does not know of the claimed lack of conformity. If this is passed, it will provide us with an opportunity for further thought and reflection at the codecision stage.
Finally, I would like to mention the amendment that I have moved with Mrs Jackson and a number of other Members right across the spectrum of Parliament. This concerns the exemption of auction houses which are selling by auction where a price is fixed only by that auction, and usually acting as agents for antiques and works of fine art. Our Amendment 34 on this matter, which I hope will be allowed, relates specifically to some provisions which are already in the common position. I commend that to the House.
Mr President, may I begin by thanking Mrs Kuhn most warmly for the truly loyal cooperation which she has always given. I mean that most sincerely, and we shall miss her as a colleague when she is no longer part of this House and no longer fighting the good fight on consumer affairs.
Secondly, there is the question of lobbies. I think I have had less trouble over this than Mr Whitehead. Looking at lobby activities, I simply note that today, for example, an amendment is being discussed on the subject of guarantees for consumer goods and that the amendment was put down by Sotheby's, no less. On the question of lobbies, I do not think we can claim to be whiter than white here. Our group will be supporting this amendment, but I still do not think it is necessary.
What we are seeking with this directive is a stronger position for the consumer, who in the internal market is increasingly shopping across borders for luxury consumer goods. It means that when you buy something you can count on having guarantees and that you are no longer dependent on the manufacturer's warranty alone, but have guarantees for a period of two years in the case of new products and one year in the case of second-hand products.
There is a restriction on this, and that restriction is set out in Article 3(3), which determines the form of recompense if something is wrong with a consumer product. It means that if a cheap second-hand car with a one-year guarantee is a car in the 500-guilder price range, then in all fairness and reasonableness the form of recompense is deemed disproportionate if you ask for a further year's guarantee on it. Anyone concerned about this will, I think, have found a number of things in this directive which certainly regulate the consumer's rights effectively but also avoid problems for the retailer, the seller.
Something new in this directive is the reversal of the burden of proof. I am happy at the way in which this has been formulated.
I should like to raise another point, namely small and medium-sized enterprises. We have regulated quite a few things for small businesses through the right of redress against the hard-pressed retailer. This is an amendment tabled by our group. What we do not want for the small business is that the sometimes hard-pressed retailer is forced to hand out lists of service points in the various countries every time a customer buys something. We do not think that is necessary. If you buy a nice Philips or Siemens appliance or whatever, the manufacturer himself does that and the purchaser then has that list. But you must not expect to get it everywhere. I think rather too much has been demanded here.
I have some reservations about Article 3, the nub of the legislation, and Article 5. I am concerned because I was told that I would be undermining the rights of the consumer. What I have done is to table an amendment to Article 3(3) on behalf of the PPE Group. I have also tabled an amendment to delete Article 3(5). The point at issue is the difference between 'a reasonable time' and 'without any significant inconvenience' and 'an appropriate period having regard to...' I still feel that my 'appropriate' is stronger than 'a reasonable time' as required in this very poor wording of the legislation. I would ask the Socialist Group, if they are willing to support us on deleting Article 3(5), to take on board the other point as well.
Mr President, Commissioner, ladies and gentlemen, our group does not think that we succeeded at the first reading in reaching a proper balance between the interests of the consumer on the one hand and that of sellers and manufacturers on the other. We are therefore asking for thought to be given to the consequences which the positions of the Commission, the Council and Parliament may bring.
We have thus redrafted a number of amendments, most importantly concerning second-hand goods. We had favoured excluding them altogether, but since this is no longer possible at this stage in the procedure, we are proposing a mandatory limitation for a period of one year, with the option of further exemptions based on the individual contract.
Secondly, the Council text on ways of redress is unclear. No one benefits from a woolly legal text, except the lawyers. We think our text indicates a clear hierarchy and is expressed in clearer language.
Lastly, in a limited number of cases we are advocating that the manufacturer rather than the seller should be liable. The proposed legislation gives enormous protection to the consumer, but no one seems to be concerned about the same consumer who buys something abroad and cannot then go back to the seller or shopkeeper.
If a better balance cannot be found, then the Liberal Group will be voting against. After all, what good does it do the consumer to have an excessive level of protection, if in the end he probably has to pay for it himself through higher prices?
Mr President, ladies and gentlemen, we in the Green Group would have liked to establish even broader consumer protection at first reading. We had requested a five-year guarantee period in order to increase the incentive to produce durable products, as it should be clear that we need to embody the principle of durability in consumer protection also. We therefore regret that there was not a majority for this at the time.
But I think that a two-year guarantee period is at least better than six months, as is the current situation in Germany, which unfortunately ranks lowest in this area. I think that it is fundamentally important that we should give consumers greater protection here, and this includes providing the consumer with this guarantee. However, it should not lead to a situation a minor defect is viewed as a further violation of the principle of durability. For example, if there is a small stain on a carpet it should not mean that the whole carpet must be disposed of, which would also not guarantee that the environmental aspect would be taken into account.
We also consider joint liability of the manufacturer and the seller to be fundamental, and this really must be included in this directive. Of course it is also essential that the period of obligation to notify a fault is not reduced, so that the rights of the buyer and the consumer in this area are not restricted.
We would actually have liked these rights to be extended, but on the whole, I think, we are reasonably pleased with the report. I would like to mention one final point. I would have preferred to have an obligation to label a product with the length of its total useful life so that the consumer really can determine policy with his shopping trolley, so that he can exert pressure in this area to ensure that genuinely durable products are made. That is our concern, and it is clear that we must make sure that these aims are realised by linking environmental and consumer protection.
Mr President, I have to say, unfortunately, that my views on this proposal have not changed much since Parliament discussed it in March this year. I am still very sceptical as to whether harmonisation is necessary, and I strongly object to the fact that the present directive represents a deterioration of consumer rights in several countries, including Denmark, where it directly undermines the provisions of the Danish Sale of Goods Act. We should focus on the rights of European consumers, instead of concentrating on how the EU can stimulate people's willingness to make purchases when they visit other Member States. A number of the directive's provisions should be removed in order to protect consumers. These include Article 1(2)(b), the last part of Article 2(2)(b), the first part of Article 2(4) and Article 3(5). The basic shortcoming of this directive is that it only concerns the relationship between the consumer and the seller, and does not include the liability of earlier links in the chain of sales of faulty products.
The fact that there is no equitable duty to provide information on the part of the seller is also a problem, and it is unreasonable that consideration for consumers is only included as one of many other considerations. Consumer considerations should always have top priority. In addition, there are many ambiguities in the proposal which time does not allow me to list in more detail. I do, of course, support the amendments in the report which attempt to rectify the shortcomings and ambiguities, but they are not enough, and unfortunately I cannot support the proposal as a whole.
Mr President, I believe that the idea behind this directive is a good one. We know that in the European Union an increasing number of consumers buy goods in each other's countries and this is likely to increase with the use of the single currency. We also know that when they do so, consumers are often under-informed and confused about the nature of the guarantees that go with the goods that they buy.
I have great sympathy with the point of view put forward by Mrs Sandbæk. The easiest way of dealing with this problem would have been to introduce a simple measure saying that consumers must be informed as to their rights regarding guarantees in the country where they are purchasing goods at the time of that purchase. If they are buying something in Denmark they know they are in Denmark. They can look out of the window and see Danish people walking up and down speaking Danish. They are not going to get a French guarantee, they are going to get the Danish guarantee. I believe that simple move would have been a great improvement on the situation as it is at the moment in many Member States.
The difficulty of that would have been that it would put the Consumer Directorate out of a job in the European Commission. The lure of a harmonising directive has proved too much for them. So in this draft directive the Commission has sought to harmonise the nature of the guarantee offered in all Member States and consumer rights under that guarantee.
The Commission's association with the directive has not been happy. The original text was very badly drafted and the impact statement said simply: 'Compliance costs are negligible'. This was roundly contradicted by the economic impact statement produced for the Commission by the Wilhelm Consulting Group, which found substantial increased costs likely to arise in some retailing sectors. The Council has now improved the texts. We have to say that the common position is preferable to the original and to what I describe as the rapporteur's 'tinkering' with the text.
The Commission has also extended the scope of the directive to cover all second-hand goods. How realistic is this? Would it apply to goods sold, for example, in charity shops and car boot sales? If the sellers here had to offer a minimum one-year guarantee, as the directive states, surely this directive would threaten their future operation? Neither the Commission nor the Council of Ministers has thought through the implications of extending a minimum one-year guarantee to second-hand goods. Article 7 makes it quite clear that this guarantee would cover all second-hand goods for at least one year. Do they know about that at Oxfam? Are they happy about that at your neighbouring car boot sale?
In opting to cover second-hand goods the Commission has inadvertently included within the scope of the directive sales of art, antiques and collectibles. Three of the four remedies provided in the draft directive could not possibly apply to them. How does one replace or repair a Canaletto? Reduction in price would be very difficult to agree. Amendment No 34, which I am moving with Mr Whitehead, offers the possibility of excluding the seller's liability for any lack of conformity in such cases. I hope this commonsense amendment will find favour.
Finally, the directive and the rapporteur show a touching faith in human nature. The directive tries and fails to clarify the rights of the ignorant consumer but, in fact, it offers aid and comfort to the unscrupulous consumer who will be only too happy to use all legal loopholes created in order to demand replacement of goods or reimbursement of the purchase price. Mrs Kuhn has made things much worse.
To sum up, there is one and only one group of people who will benefit from this directive: Europe's lawyers. If it is adopted, this directive, I can confidently predict, will encourage legal uncertainty and increasing litigation. Europe's consumers have very little to gain from it and Europe's small businesses will pay for it. Mr Santer promises less law but better law. This is more law and worse law.
Mr President, one aspect of our work is to mediate between the requirements of the market and the laws needed to regulate it. This is true more than ever now that a large-scale market of 370 million consumers is being launched. We are working on behalf of consumers who are demanding new or recycled products and services, but who are also looking for assurances concerning products which have always satisfied them in the past, consumers who at the same time are calling for more information on what they are consuming, simpler and less dangerous packaging, clearer labels and less pollutant, more eco-friendly materials. In the final analysis, consumers are calling for greater certainty and more guarantees, and these are precisely the issues addressed in the document under discussion today.
I am convinced that the Commission's draft has been improved, thanks to Parliament's contribution, even though it still contains some questionable provisions, such as the one concerning second-hand goods. We do not perhaps need to back all of the amendments because they would probably disrupt the market, causing more confusion for consumers and traders, and would generate additional costs for commerce and industry without being of any practical benefit to the final consumer.
Lastly, voting for further difficult amendments, or just changes, would delay the conclusion of the legislative process. Rather, it is time to put an end to the uncertainties of the end-user, avoiding a conciliation procedure which would undoubtedly be long and arduous. I believe that the common position has taken on board the main wishes of the House at first reading. Perhaps it would be better to adopt the common position straight away and ensure that the directive is adopted before the end of this parliamentary term. That would be our rightful contribution to consumer protection.
Mr President, the proposal for a directive now being presented for second reading is particularly important for the operation of the single market and the protection of consumers. I would like to thank the rapporteur, Mrs Kuhn, who as in the first reading has done a very thorough, intelligent and extensive piece of work. In this context, I would like briefly to clarify the position which the Commission took at the Council meeting on consumer affairs in April this year with regard to the Council's common position. In the end, the Commission accepted the political agreement which reflected a general compromise among a qualified majority of the Member States. Before the Commission established its position, it took stock of the positive and negative points in the proposal in question. The most significant positive points include a harmonisation of the concept of 'a lack of conformity of the goods with the contract', a workable system of consumer rights adapted to the current market situation, a single guarantee period of two years, a change in the burden of proof, and the first provisions on commercial guarantees which ensure consumers some degree of protection in connection with matters of openness.
One negative point is that Member States will have the option of imposing an obligation to notify on consumers as a condition for being able to exercise the rights in question. It is difficult to square this provision with the idea of a common minimum level of consumer protection. It is clear from the above that there were more positive points than negative ones in the common position, which was the reason why the Commission accepted it.
As a result of this position, the Commission can accept Amendments Nos 7, 8, 9, 19, 20, 24 and 25, as well as Amendment No 26, subject to a change of wording. The Commission is also able to accept Amendment No 15 with a minor alteration to take account of the problem raised by the Council. The Commission cannot accept Amendment No 1 in its present form, and proposes to turn it into a recital reflecting the substance of the new Article 153, which replaces the previous Article 129a of the Treaty. Among the changes which are acceptable to the Commission, I would like to emphasise the importance of Amendments Nos 7, 8 and 20, which was also underlined in the debate here this evening. They remove the option for Member States to impose an obligation to notify on consumers as a condition for being able to exercise their rights. This amendment will thus help to make the contents of the directive compatible with the concept of the single market and the objective of establishing a common minimum level of consumer protection through the directive.
As regards the future progress of this proposal for a directive during the second reading and a possible conciliation procedure, I am very glad to say that, in the light of the amendments the rapporteur has presented and the reasons for them, the fundamental positions of the Council and the European Parliament on the issues involved are not so different. I therefore think there is a good chance that this proposal will be adopted in the very near future, so that European consumers can be guaranteed a number of appropriate and necessary rights.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
CO2 emissions from new passenger cars
The next item is the report (A4-0492/98) by Mrs González Álvarez, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Decision establishing a scheme to monitor the average specific emissions of carbon dioxide from new passenger cars (COM(98)0348 - C4-0425/98-98/0202(SYN)).
Mr President, perhaps one of the greatest challenges of the next few years for the world and for the European Union is to reduce emissions of gases that affect the climate. This proposal, which is partial and modest, is concerned with measuring CO2 emissions from new cars.
The report therefore recalls the commitment made - so long ago now - at the Rio de Janeiro Conference, to stabilise CO2 emissions at 1990 levels by the year 2000. It also recalls the commitment made in Kyoto: an 8 % reduction in emissions of 6 greenhouse gases between 2008 and 2012. We felt that, although it was a timid proposal, it was the best one.
Taking into account that CO2 emissions from passenger cars account for 50 % of CO2 emissions from the transport sector and 12 % of all CO2 emissions in the European Union, we should remember that the 1996 Council position already proposed the reduction of CO2 emissions by 2005 or by 2010 at the latest, to 120 g/km.
The document presented by the Commission states that, at present, CO2 emissions are at a level of 170 g/km, while Eurostat figures show a level of at least 186 g/km.
The report points out the need for fiscal incentives, fuel economy and labelling and consumer information, which we feel is essential, and which is also covered by another report that was being debated at the same time, for which Mr Fitzsimons was the rapporteur.
The report welcomes the proposal for a monitoring scheme, although I do not entirely understand the insistence that the schemes in various countries should not be harmonised, as it would seem that a certain amount of harmonisation is necessary.
The report also highlights Parliament's reservations concerning voluntary agreements, although I know very well that the Commissioner defends them, in my view, as a lesser evil. It also welcomes this scheme because, whether it is on the basis of agreements or with regulations, this scheme for monitoring CO2 emissions from new cars will be necessary.
We believe, as we have stated in the explanatory statement, that the diversity of proposals and directives makes them more complex for citizens to understand and also means that their transposition into the legislation of the various countries is more complicated: there are a large number of directives that refer to subjects that are inter-related.
The report states that if measures are not taken and monitoring is not carried out, emissions will increase by 40 % in the next few years.
It emphasises the need to have legislation in place, in case no agreement is reached with the car industry.
It expresses concern that an evaluation is not guaranteed before 2003 and therefore proposes bringing it forward a little.
The report considers the problems that could be presented in the future by cars that use electricity and other fuels such as gas, and we see that in the proposal, the Commission considers the possibility of including those cars in the future. We disagree with the exclusion of cars registered outside the European Union, which is a growing sector that would be outside our control. We therefore accepted an amendment to this effect that was tabled by Mr Lange.
I will now conclude, Commissioner, by saying that some of the amendments tabled by Mr Lange that we accepted relate to the inclusion of light industrial vehicles in the monitoring scheme, and bring the deadlines forward somewhat. The representative from the Commission stated clearly in the meeting of the Committee on the Environment, Public Health and Consumer Protection that it was not going to be possible to bring forward the deadlines, but as there are always delays in meeting them, we insisted that they should be brought forward a little. We would stress the fact that it would be necessary - and we tabled two amendments at the last minute - to evaluate the quality of data, and if the data is not good enough to carry out rigorous monitoring, the Member States would have to be told to change their method of collecting data. In addition, more powerful cars with more cylinders should also be included in this monitoring scheme.
All in all, Commissioner, we realise the difficulties that the Council and the Commission may have in accepting some of our amendments, but you are well aware, Commissioner, that Parliament always insists on its political proposals and its proposals to bring forward deadlines, as it knows very well that it is possible that there will be delays if it does not do so.
Mr President, Commissioner, ladies and gentlemen, I think it is nice that we can discuss this legislation in such an intimate context. Perhaps it would be even nicer if we could do it elsewhere over a drink, but unfortunately that is not possible. Recently I have found the attitude of the European automobile industry to be much more proactive than in the past. This has been seen in the Auto-oil legislation but also in the question of CO2 reduction in cars. I was surprised by the offer of a voluntary reduction to 140g by 2008, even if it was not quite what we had in mind. I do not want to sound like Lenin by saying that trust is good but control is better, but in this respect we must of course take action to ensure that this voluntary reduction is also observed.
We need an objective, logical data system in order to be able to carry out this monitoring. For this reason I fully support the report by Mrs González, which considerably improves upon some of the points in the Commission proposal. We need data relating to average consumption for individual manufacturers and individual models so that if the voluntary reduction is revised we could still say, if necessary, that it is not acceptable. We need to introduce statutory regulations, and I would like to invite the Commission to indicate what form such regulations could take. Traffic is an example here. We are not supposed to drive at a speed of over 50 km/h, but some of us drive faster. A policeman comes along and tells us this is not allowed, and then we pay attention to what we are doing. I believe that it must be clear from the outset that there is a fine or a driving ban or similar for driving at a speed of over 50 km/h. If we are to monitor the situation we also need to know what happens if we have to say that our data indicate that something is not allowed.
We should also include light commercial vehicles, because of course they also emit CO2 and they are fairly heavy polluters particularly in urban areas. There is also a small loophole, however. In a large Member State that I know quite well there is a voluntary standard, but at a certain point it was noticed that this did not work as it stood and certain vehicles were excluded, vehicles that are also authorised for use as light commercial vehicles. We should at least bear this little loophole in mind. It is for these reasons that we ask in our amendment that light commercial vehicles be included for monitoring purposes and request that Directive 70/156 be amended.
Mr President, Commissioner, ladies and gentlemen, it is clear to everyone who is interested in the health of the environment that the Kyoto Protocol established essential framework conditions for curbing CO2 emissions. The European Union agreed with the other parties to the Convention to set legally binding reduction targets for the emission of carbon dioxide. The fact that emissions from passenger cars account for 12 % of all CO2 emissions in the European Union means that all responsible people involved in environmental policy are compelled to take rapid action.
The Community had set itself the target of reducing specific CO2 emissions from new passenger cars to 120g/km by the year 2000. However, today we still do not have a system at EU level to monitor properly whether this target is being achieved. But in order to be able to identify the effectiveness of the various measures as quickly as possible and to introduce guidelines if necessary, an appropriate monitoring system is absolutely essential. As proposed in the present report, this can only be achieved by officially recording the specific consumption levels, net weight, maximum net power and engine capacity of newly registered passenger cars. The advantages of this are not just about being able to measure the success of consumption-reducing measures, but also about identifying the main trends in transport policy.
The measures proposed in this report go a considerable way towards implementing the Kyoto Protocol, as targets alone are not enough to prevent negative effects on the world climate. It is also essential to lay down monitoring standards and to control these very closely. It is only in this way that the European Union can play its undoubtedly important role in ensuring that the Kyoto Protocol is more than just fine words.
Mr President, our group's spokesman, Mr Eisma, is unable to be present here today, so I shall speak on his behalf. With regard to Mr Lange's comment, I hope that he - and I know he is here with his daughter, among others - is able to have the drink that the rest of us may be missing at the moment here in the plenary.
But I shall also begin on his behalf by commending the rapporteur, who has proposed some important amendments on behalf of the committee. The Liberal Group has always been uneasy, not to say unhappy, about the fact that we have a voluntary agreement between the European Commission and the vehicle industry, but now that we have it, the least we can do is ensure that it is properly monitored. The voluntary agreement entails a reduction in emissions to 140 g of CO2 per km in 2008. Parliament has always believed that it should be 90 g per km in order to be able to meet the Kyoto targets. At most this is a reduction of 25 %, but much more is needed when, at the same time, we know the greatest challenge for the environment in the coming years will be the development of transport.
We therefore agree with the rapporteur that it would be desirable to have some fallback legislation in case the agreements are not adhered to, and we would like to support the rapporteur in this way of thinking. I shall conclude, Mr President, by saying that voluntary agreements can be excellent, and that we would also like to commend the vehicle industry, but we also know that for these agreements to be successful, it is very important to have measurements and sanctions, if they are to succeed in the long run.
Mr President, it is quite right that the rapporteur should be calling for light commercial vehicles to be included in this agreement. It is just as my colleague Mr Lange said a moment ago: there is a loophole here. Light commercial vehicles have been left out, even though they are responsible for substantially high levels of carbon dioxide emissions. We firmly support the rapporteur's amendments. I would also like to stress that the objectives of this voluntary agreement are very modest. Can it really be possible that, because the average car in 1986 consumed seven litres of petrol for every one hundred kilometres, the Commission accepts the notion that the car industry is heading for a target of six litres per hundred kilometres over a period of twenty-two years, in other words by the year 2008? We can see from the statistics that we in Europe are manufacturing cars that are just too big. We must be able to do something about this.
Mr President, let me first thank the Committee on the Environment and in particular its rapporteur, Mrs González Álvarez, for the excellent piece of work carried out in connection with this proposal. It is correct, as both the rapporteur and Mr Lange have said, that this is a part of our climate strategy, while at the same time it is a continuation of the Auto/Oil programmes and thus an improvement of air quality in Europe as a whole. The Commission agrees with several of the constructive amendments which the committee has tabled. The Commission is able to accept Amendments Nos 1 and 2, No 6 as regards the part which stresses the need for monitoring, Nos 7, 8 and 27 in principle, No 29 with a change of wording, Nos 33 and 35, Nos 42 to 45 as regards the parts which increase the number of data categories for large vehicles, and lastly No 46 in principle.
Then there is a group of amendments which, unfortunately, the Commission cannot accept. This is not for political reasons, but because of technical limitations. These are the parts of Amendments Nos 9 to 26 and 36 to 45 aimed at including commercial vehicles in the monitoring scheme. In principle, we have nothing as such against including such vehicles in the monitoring scheme, and environmentally too, of course, it is a sensible idea. But the fact is that measuring the CO2 emissions of these vehicles is not part of the EU's type approval procedure, and so we simply cannot include them at the current time. We appreciate that Amendments Nos 47 and 48 seek to strengthen the Commission's role by ensuring that Member States provide us with reliable data. However, we cannot accept the amendments. This is because, in our opinion, the existing wording provides the right balance between an effective role for the Commission and the continued right of the Member States to use their own systems. Nor can we accept the parts of Amendments Nos 28 to 30 which are aimed at bringing the implementation forward. The dates the Commission has proposed already give the Member States very little time to implement the decision.
There is also Amendment No 31, which brings forward the date for the report on the implementation of the scheme. We cannot accept this amendment either, because we would like to have enough data available to draw up a report of sufficient quality. Nor can we accept Amendment No 34. Then there are Amendments Nos 12, 14 and 38 which are also unacceptable to us. We do not think it is appropriate to include vehicles which are registered for a second time, even if this takes place within six months of the first registration. It would only make the data more difficult to use.
As regards the future indication of the exact format for the transmission of data, the Commission is unable to accept these parts of Amendments Nos 28 and 38. This is because we actually have the exact format in Appendix 4 of the proposal. Amendment No 32 concerns the selection of the year 2002 as the reference year for monitoring the environmental agreement with the vehicle manufacturers. However, the agreement is based on a fixed numerical target, so it is not necessary to have a reference year. If the agreement had been based on a percentage reduction, a reference year would have been of crucial importance. That is the reason why we cannot accept this amendment. On the other hand, I would like to reassure Parliament that the progress of the agreement will be closely followed every year.
It can hardly be a great surprise to Parliament that the Commission is unable to accept Amendments Nos 3, 4 and 5, which criticise the agreement. I had the opportunity to discuss this not so very long ago, in a very lively fashion, I might add, with the Committee on the Environment. For similar reasons, the Commission is also unable to accept the part of Amendment No 6 which would entail the Commission beginning the technical work with a view to presenting a legislative proposal. We also had the opportunity to discuss that part in depth at the same meeting.
But to sum up, it may be said, Mr President, that the Commission is able to support a number of the proposed amendments, and that we are of course very pleased that in general our proposal has been positively received by the rapporteur and the Committee on the Environment.
Commissioner, I would like to ask a question concerning light commercial vehicles. Of course we know that, in the context of type-approval under Directive 70/156, no standards exist as yet for recording CO2 emissions for light commercial vehicles. But naturally such standards can be created. So if we say we need them, Directive 70/156 must be amended. Incidentally, in the Auto-oil legislation, a recital in the new Directive 98/69 calls for just this. So what is to prevent the Commission from submitting a proposal for an amendment to this effect?
Mr President, I am sure that Mr Lange noted that I said we could not include these vehicles at the current time, and that is of course because I share his view that it would be extremely useful to include them. We shall therefore start on the technical work which this requires. I shall not pretend that I know how long this technical work will take, but it will take some time. However, we shall do what we can, and we agree that it would be good if we could get these changes implemented.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Consumer information on fuel economy of new passenger cars
The next item is the report (A4-0489/98) by Mrs Kestelijn-Sierens, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive relating to the availability of consumer information on fuel economy in respect of the marketing of new passenger cars (COM(98)0489 - C4-0569/98-98/0272(SYN)).
Mr President, Commissioner, ladies and gentlemen, this measure which we are looking at now must also be seen in the context of the commitment which the Union gave in Kyoto to cut emissions of CO2 and five other greenhouse gases by 8 % from 1990 levels in the period 2008 to 2012. As has already been pointed out in the previous discussion, private cars are responsible for some 12 % of total CO2 emissions in the Union.
The Commission's three-pronged strategy for reducing CO2 emissions includes the proposal that people buying a new car should be provided with information on fuel consumption. So what does this information system consist of? There are four instruments. First and foremost, the windscreen of every car offered for sale must carry a label or sticker showing the following data: fuel consumption, CO2 emission level, and a warning of the link between CO2 and world climate change on the one hand and fuel efficiency and driver behaviour on the other.
A fuel consumption guide must also be available free of charge which lists the above data for all models of car currently on the market. This guide must also list the most energy-efficient cars.
Thirdly, the Commission wants a poster to be displayed at the point of sale giving the fuel consumption of all the cars on sale in the showroom. Lastly, fuel consumption information must also feature in promotional literature.
On 8 December, the Environment Committee unanimously approved my draft report with one or two valuable additions by my fellow committee members. Our proposals are designed to make the system of information to consumers even clearer, better and more efficient. Let me explain them briefly.
We advocate that the indication of estimated fuel costs should be deleted, for the following reasons. In all Member States except the United Kingdom, diesel enjoys a tax advantage. Consequently, the fuel costs for a diesel-powered car are significantly lower than for a comparable petrol-engined car. However, we know that diesel engines are not kinder to the environment, because diesel contains particulates and also nitrogen oxides. An explicit indication of the fuel costs might wrongly induce the consumer to choose a diesel-engined car which would in fact be counterproductive both for the environment and for health. Sweden, where an information system has been mandatory for years, recently gave up displaying fuel costs. As long as there is a price differential between diesel and petrol, there is no point in indicating these costs.
Moreover, estimated fuel costs may vary according to how the car is driven, whether it is travelling in town or on the open road, or how the car is serviced and maintained. Lastly, there are also the possible fluctuations in fuel prices.
My second raft of proposals was aimed at introducing a system of labelling which is as clear and simple as possible. Fuel consumption should therefore be indicated in one way only. A distinction must also be made between consumption inside and outside urban areas. We also advocate having a warning about the effects of CO2 which will strike more of a chord in the consumer's mind, and we approved an amendment which mentioned that air conditioning and other options can also influence fuel consumption.
Another important proposal concerns the list of the ten most energy-efficient cars in the fuel consumption guide. I favour having a top-ten list for each category, because fuel economy will only influence the consumer to choose another car in the same category of car fulfilling the same function; it will never induce intending purchasers of a large car or station wagon to buy a mini car or a smart car, for example.
As far as advertising is concerned, we think that printed publicity material must show not only fuel consumption but CO2 emission levels as well. It is true that consumers are still not familiar with concepts such as CO2 emission, so it is really high time that this was changed. We also want advertising on the Internet to be covered by the directive.
Finally, a fifth proposal concerns evaluation. I should like the Commission to look at whether there is a need for further harmonisation after three years.
I hope that these proposals will be acceptable to everyone so that this directive can enter into force on 1 January 2000 as planned.
Mr President, Commissioner, the directive we discussed earlier refers once again to the voluntary undertaking by the automobile industry to reduce CO2 emissions by technical measures. What we are now discussing has more to do with a change in consumer behaviour, in other words additional measures. I also consider it to be only right that we should aim to achieve this by means of information rather than legislation, because after all we do not want to dictate people's needs; we want to provide information so that people can decide for themselves. I find it very exciting to think that in car manufacturers' showrooms we will see large signs on the cars that no longer say how much horsepower a car has or what speed it does or other attractions, but that say that one car's fuel consumption is 3 litres and that of another the same size is 15 litres, perhaps signs on a strong background, yellow, black, red or green - I do not wish to determine that, as colours are not the concern of politics - but on a striking background, and then the buyer will surely react differently.
I believe that, as the rapporteur has already mentioned, more information should of course be provided in order to ensure honesty, because the test cycle, which unfortunately does not exist yet for light commercial vehicles, does not take into account any extra equipment such as air conditioning or pre-heating systems, which may increase fuel consumption by as much as 20 %. I believe that the consumer should be told about this honestly, not in detail but in the form of a note to the effect that, if something like this is included, consumption will increase accordingly. I also think that, in order to make things a little more transparent, we should authorise and demand that more information should be available on this issue via the Internet, so that a consumer who wants to buy a new car can find out simply by sitting at his PC at home that a certain car with extra equipment has a certain level of fuel consumption, and from this he will know the level of CO2 emissions. It should also be possible to see the fuel consumption of a specific model in the showroom. This is also quite important, as the third pillar of the strategy is still tax measures to promote cars with low fuel consumption. To this extent, the consumer should also know exactly how much fuel a car consumes and what tax advantages he might gain from it. In this respect, I welcome the rapporteur's amendment, and I fully support it in order to achieve a little more transparency for the consumer.
Mr President, ladies and gentlemen, the present proposal for a system of consumer information on the fuel economy of new passenger cars includes some important aspects. It is above all an important component of the Community strategy to reduce CO2 emissions from passenger cars. This idea is not a new one. In my country there have already been voluntary agreements for several years to state fuel consumption explicitly in promotional literature. This idea is also willingly taken up by manufacturers, particularly by those who can supply economical cars, of course. I firmly believe that a label that is not only displayed for sale purposes but that is also to be displayed on vehicles on the road will in future have a much greater effect on consumer choice.
I would therefore hope that we can increase the use of incentive systems rather than penalties in such strategies. The market could regulate itself very well in precisely these areas. It would regulate itself more quickly if the state were to offer encouragement in the form of bonus schemes or tax incentives that would favour consumer information and prompt industry to provide it. In addition, this consumer label will help to support the vehicle manufacturers' efforts. The main aim in this is to reduce harmful emissions in order to fulfil the commitments of the Kyoto Convention.
But I also welcome in particular the voluntary undertaking of the umbrella organisation of car manufacturers to meet the guidelines for CO2 reduction in a phased plan over the next few years. This declaration helps manufacturers as well as consumers and in particular the environment. However, a secondary aspect is that it also contributes significantly to simplifying the law. After all, it was experts who fixed binding rules, and incidentally the aim is similar to what we are planning under the bus construction directive in the Murphy report. It is crucial that those who protect the consumer, for example the testing organisation Stiftung Warentest , the ADAC, draw up this benchmark so that the consumer receives reliable information not only from the vehicle manufacturer but also from associations that specialise specifically in this area. We have seen this before in the case of the Green Paper on efficient pricing in transport.
Most problems are caused by traffic jams in towns. Here consumption is particularly high, and the effects of traffic jams must of course be given appropriate consideration especially in conurbations. We must therefore work very hard in this area to eliminate these problems, and I also believe that there should be no cross-subsidies, as mentioned in the Green Paper 'Towards fair and efficient pricing in transport' , because we have enough problems with cars, so the priority should be to work towards making cars tolerable for the environment and for towns.
To begin with, I should like to thank the Committee on the Environment and especially its rapporteur, Mrs Kestelijn-Sierens, not only for having produced a report of high quality but also for dealing with the proposal so quickly. The Commission agrees with several of the constructive amendments proposed by the committee, and we are able to accept the following amendments in full: Nos 1, 2, 5, 7, the first part of 15, 18, 20, 22 and the second part of 23. Amendments Nos 9, 12, 14, the first part of 19 and the first part of 23 are acceptable in principle and, lastly, Amendment No 17 is acceptable as far as the effect of extra equipment is concerned.
I shall now give the reasons why we cannot accept some of the other amendments. Since the purpose of the proposal is consumer information - I agree with Mr Lange who said something on the lines of the proposal being a piece of transparency to the benefit of the consumer - we cannot accept Amendments Nos 10, 11, 16 and 21, or those parts of Amendments Nos 19, 23 and 24 which are aimed at deleting all mention of figures for fuel costs associated with driving 10 000 km. In the Commission's opinion, such figures are a clear signal which could persuade consumers to modify their behaviour. The Commission is aware that in many Member States diesel is taxed less heavily than petrol, but Member States are free to include different taxes in the cost figure, and we are currently holding talks with the Council about a breakdown of this in the directive itself. Since the Commission intends to keep information about fuel costs in the proposal, we are also unable to accept Amendment No 3. In addition, the Commission cannot accept Amendment No 8. We do agree that Internet advertisements should be covered by the term 'promotional literature', but it must be up to the Member States to decide whether an Internet advertisement is considered to be an advertisement on their territory. Then there are Amendments Nos 4 and 6 which extend the scope of the directive to cover nearly-new vehicles. We cannot accept this. Initially, the directive should cover only new passenger cars, but it is conceivable that used cars could also be included at a later date. These amendments are also aimed at including cars which have only been registered for a single day. However, the directive's current definition of new passenger cars already covers this eventuality.
Then there are the parts of Amendments Nos 15, 18, 24 and 28 which deal with a simplification of the format in which fuel consumption should be shown, in other words that it should always be given in litres per 100 km and not in either litres per 100 km or km per litre. This is not acceptable because each Member State has its own traditional way of showing fuel consumption, so it is important to be flexible if we are to achieve acceptance by consumers in the various Member States. The changes of wording in Amendments Nos 17 and 25 are not acceptable. We think the current wording regarding cars and climate change is a suitable compromise between drawing attention to the problem and at the same time explaining to drivers what their role is.
To sum up, the Commission is able to support a large number of the amendments. We are pleased with the quick handling and positive reception which the Committee on the Environment and its rapporteur have given to the proposal.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Depletion of the ozone layer
The next item is the report (A4-0465/98) by Mrs Graenitz, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Regulation on substances that deplete the ozone layer (COM(98)0398 - C4-0580/98-98/0228(SYN)).
Mr President, Commissioner, ladies and gentlemen, the ozone layer, which protects people, animals and plants on earth from harmful ultraviolet rays from the atmosphere, has been depleted by 10 % since measurements began in the early 1980s, although in the northern hemisphere over Scandinavia and Siberia depletion is up to 45 %.
Over ten years ago, with the Montreal Protocol, we found a way to control the phasing-out of ozone-depleting substances. A few weeks ago, the 12th Conference of the Parties to the Protocol marked the start of the section of the Protocol in which the developing countries also committed themselves to reducing production of HCFCs. In the European Union, production of fully halogenated chlorofluorocarbons was halted as early as 1995. We are now beginning to reduce production of HCFCs.
I believe that the Commission proposal is a very good and very sensible one, and will help us to begin this reduction more quickly than provided for the EU in the Montreal Protocol.
In my report I have made some amendments to the Commission's proposals because I think that in certain areas production can be halted even more quickly, alternative substances are available, and it is necessary to have a certain degree of standardisation in halting production so that there are not several different deadlines for individual product ranges. In addition, we need a phasing-out of HCFCs so that industry can prepare itself to slow down production gradually. I believe this is also what the industry wants.
In my report I have also tried to address other problems by means of amendments. One is the question of illegal trade, which is becoming more and more urgent. In old installations there are supposedly closed systems from which substances are still disappearing. Even small amounts, such as 20 or 50 litres of CFCs, are enough to keep these old installations in operation for a number of years, and this is why illegal trade in CFCs takes place. I hope that these amendments on stricter controls and help for factories to halt production sooner, will also be useful.
I also believe that we need regulations for the export of substances that are already banned in the Union. I have proposed a certain transitional period so that in particular the developing countries, which under the Montreal Protocol can continue to use HCFCs for a longer time than the European Union, do not have to develop their own industries or halt production at the same time as us, but are allowed to use new substances and build up significantly better new industries by using new substitutes from the outset.
I would like to mention two further points that seem to me to be very difficult and for which I have not really found a solution. The first is the use of HCFCs in fire extinguishers. Unfortunately, I only today received the information from the Commission to the effect that, in accordance with a European Court of Justice ruling of this summer, the use of HCFCs in fire extinguishers is banned. It is highly regrettable that this information was not available for the vote in committee. I also believe that the proposers of the motion that was approved in committee, who were advised on this by their Green Minister of the Environment, were not aware of it. I am sorry that I only learned of this this evening and could not speak to the committee chairman about it. I will inform Parliament of this fact tomorrow before the vote on this issue so that the vote can then be cancelled.
My final point concerns methyl bromide. Following discussions and votes in committee, a compromise was found in this area to allow the southern Member States to use methyl bromide for longer in soil fumigation. I know that such a compromise is difficult and should really be rejected for reasons of environmental policy, but I ask the Commission to find a way to allow a decent transition in view of what is currently being discussed in the Council.
Mr President, in October the largest hole in the ozone layer over the Antarctic was recorded. So much damage has already been done to the ozone layer that the hole is now three times the size of Australia. The survival of the human race is being seriously threatened and we must find a common solution to the problem. Depletion of the ozone layer is occurring so rapidly that it is impossible to predict what will happen in the future. We know that depletion of the ozone layer has already had some very serious consequences, particularly in the area where we know that the ozone layer is thin and where the incidence of skin cancer is increasing.
There can scarcely ever have been clearer evidence of the need for cross-border cooperation - and we must act quickly. We know that the ozone layer is expected to get thinner in the next few years unless we reach agreement on a radical reduction of ozone- depleting substances.
I therefore welcome the Commission's initiative in putting forward a proposal to improve and tighten up the regulation on substances that deplete the ozone layer. I should also like to congratulate Mrs Graenitz on the admirable and skilful way in which she has dealt with this difficult and highly technical subject and on the amendments she has proposed, which include a further tightening-up of the Commission's proposal.
There is one particular issue which I should like to raise in this context. New ozone-depleting substances which are not covered by the Montreal Protocol or by the EU regulation on ozone-depleting substances are being discovered all the time. We know that some of these substances have a far more damaging effect than those that are already covered by agreements and legislation.
If we are to achieve the agreed objectives laid down in the Montreal Protocol, we must solve the problem created by these ozone-depleting substances. To do so, we have to devise a simple and efficient system for controlling the whole area of ozone-depleting substances, so that arrangements are in place for when new substances are discovered. I would therefore urge Parliament to support the committee's proposals relating to the arrangements for controlling new ozone-depleting substances.
As I have already said, we know that the hole in the ozone layer is now bigger than at any time in the past. I should therefore like to say that some things in life should not be matters for compromise, and the hole in the ozone layer is one of them. The situation is not helped by the existence of companies which produce such substances and are threatened with closure if they are banned. In the end, however, it is probably better to outlaw certain industries, since we know the effects that they have. The compromises which have been reached are therefore very disappointing both from an environmental point of view and in terms of competition.
Mr President, I would firstly like to extend my warmest congratulations to Mrs Graenitz on her report. Things were not easy for her, nor did she make them easy for herself. The result is nevertheless a very important one. I think it would have been easy for Mrs Graenitz and also for myself, as Austrians, to present a very different report. But we as Austrians are having to learn the hard way in the European Union that things do not always go the way we want. We have southern neighbours who simply cannot yet appreciate this.
It is very clear that one of the great successes of the Montreal Protocol has been that the rate of depletion of the ozone layer has decreased in recent years. I would like to make it clear that the ozone hole itself has not been reduced, but the rate of depletion has decreased. The present report recognises the problem of depletion of the ozone layer and is therefore very clearly in favour of halting the production and use of the substances that cause it. We all know what these substances cause, for example skin cancer and eye damage. But they also affect all natural ecosystems. Therefore the Committee on the Environment, Public Health and Consumer Protection is trying to find a consensus that is as broad as possible while at the same time taking account of particular interests in this very important issue.
For this reason I have tried to play my part in reaching a compromise with my colleagues from the southern Member States on the use of methyl bromide in agriculture. It is certainly not a concern for Austria. We do not need it at all, no-one needs it at all, but there are simply some countries that have a particular climate and believe that because of their special situation they have no alternative. I believe that the European Parliament is helping to ensure that absolutely essential environmental protection rules are implemented as quickly as possible. We all know that there is a tendency here and everywhere else to water down legislation, and we must fight against this.
However, I would like today also to thank my colleagues from the southern Member States for their cooperation; it was quite interesting to see that amendments came from Italian members of several different parties, from my group and from Mrs Graenitz's group. There is certainly a problem here concerning land. As Members of the European Parliament, as those responsible for ensuring a thriving environment, it is our duty to prevent damage being done to the essential foundations of life, and at least in future to reduce or prevent mistakes that we have certainly made in the past.
Mr President, although as many speakers have mentioned, a great deal has been done at international level over recent decades, there is still a long way to go. The increased possibilities of access to alternative substances therefore naturally mean that we must try to do more. This proposal is a step in the right direction. It is a question of restrictions or outright bans, and of controlling the licensing of exports. One of the things we unfortunately cannot get to grips with in the European Union is the possibilities of taxation - and I think the Commission agrees with me when I say unfortunately, because that is a very effective way of modifying behaviour. I can tell you that we used this instrument in Denmark and we did think that it would at first generate some revenue for the Treasury, but I have to say that there was no revenue because people switched to alternative substances immediately. This shows what it is all about. It is also very much about economics, but as I have said, we cannot go down that road. I would like to thank the rapporteur for the work she has put into the report and say that our group is voting in favour of the amendments which tighten up the legislation. I can understand very well the rapporteur's compromise proposal with the PPE Group. Like the rapporteur, I would also have thought it was a good idea, but like my group, I am now in favour of having tougher regulations. We think methyl bromide can already be replaced now. This has already happened, for example, in greenhouses in the northern countries, and there are no problems with using the alternatives. So it should be possible in the southern countries too.
Mr President, the report contains a number of good points, including tougher legislation, which we naturally support. However, in some respects it is disappointing, not least as regards methyl bromide. In particular, I have some questions relating to two compromise amendments tabled by the PSE and PPE Groups, namely Nos 32 and 33, which allow some noteworthy exceptions that would seriously damage the ozone layer. Exemptions are being granted here in respect of certain substances that are damaging to health when usable alternatives exist. It is a pity that a compromise was not sought with other groups, which would presumably have been possible. In my view, the proposal put forward by the Green and GUE/NGL Groups represents a better option.
I also find it interesting that the proposal is based on Article 130, since it deals with chemicals. No doubt it would be possible to apply this to numerous directives that deal with different chemicals, not with a view to harmonisation, but to facilitate more progressive legislation in various countries. Such a possibility should be exploited.
Mr President, ladies and gentlemen, I too am disappointed in this report. I think it is disgraceful that we are talking about the protection of the ozone layer and yet we allow the worst ozone killer - methyl bromide - to remain on the market! The European Parliament has allowed itself to be controlled by short-sighted, national lobbies, and this is highly regrettable.
We all know that methyl bromide is one of the worst ozone-depleting substances. But there is no point in bemoaning the fact that the ozone hole has increased if we do not take appropriate measures to prevent it. I find it highly regrettable that the European Commission has not proposed introducing this ban from 2001 onwards. The large groups only want it from 2004, in any case. I think this is inconsistent with what is being done in the individual Member States, and I think it is particularly regrettable given the fact that there are alternatives, as several Member States have demonstrated. I find it quite disgraceful that we are allowing irreversible damage to the ecosystem - and also damage to health in the form of skin cancer, for example - in order to give in to lobby pressure.
Mr President, the Commission proposal on substances that deplete the ozone layer contains a serious loophole which some of us have discovered. A multinational company which runs a factory in my home country, Luxembourg, is allowed to continue to use CFC-11 as a solvent in an industrial process, although a substitute which does not deplete the ozone layer exists and has been used since 1995 in a second production line of the same company.
For almost 15 years Du Pont de Nemours has used CFC-11 as a solvent to produce a polyurethane fleece. The annual emissions have been, on average, 15 tonnes of CFC-11, which is quite substantial. An extension of the authorisation was granted recently. Du Pont de Nemours now calls its solvent a processing agent but that is just a trick to allow them to continue to use CFC-11.
We should not allow another extension of these authorisations, especially as a substitute, pentane, exists and has been used successfully in a parallel production line. My Group has asked for a split vote on the last paragraph of Annex VI of the proposal, which defines a list of processes where the use of CFC-11 may still be permitted as a processing agent. I propose we just delete this paragraph by voting 'no' tomorrow.
Finally, HCFCs still have a very high ODP and a high global-warming potential. I urge you not to permit the use of HCFCs as a processing agent.
Mr President, thanks in part to the Montreal Protocol, we shall be able to quickly phase out substances which deplete the ozone layer. The desired effect, closing the hole in the ozone layer, will not be felt for a hundred years. We also hope that by then the number of skin cancer cases will have fallen.
It is a good thing that the European Union wants to take measures to hasten this phasing-out process. And it can be done, given the rapidly growing number of alternatives available. The manufacture, use and marketing of methyl bromide is to cease by the year 2001. And there can be no exemptions on grounds of climatological conditions. Climatological conditions in Dutch and German greenhouses are the same as in the southern Member States, but methyl bromide has not been used in the Netherlands since 1992 and is now banned in Germany as well. If the right technology is used, there is no loss in productivity and it is healthier for the workers too.
As regards the use of HCFCs in fire extinguishers as an alternative to halon, I can say that this is already banned, and therefore in Italy as well, despite the fact that Italy is ignoring a judgment by the European Court. Alternatives to HCFCs are now available too, and these, moreover, are not carcinogenic.
The only exemption which we regard as justified is for 'critical uses', for example CFCs in inhalers or chemical precursors for pharmaceuticals. Since these substances cannot be obtained outside the EU in sufficiently pure form, all trade in ozone-depleting substances with countries outside the EU must be prohibited.
Mr President, I would firstly like to thank the Committee on the Environment, and especially its rapporteur, Mrs Graenitz, for the report we are discussing here this evening. The amendments are almost all aimed at accelerating the phasing-out of substances which deplete the ozone layer - an objective which I can of course fully support. However, we are involved in some rather intricate negotiations where attention must also be paid to the opinions in the Council. So the Commission cannot go as far as the European Parliament might like at the present moment in some areas. Nonetheless, I hope to be able to return to at least some of the proposals at a later point in the procedure.
Against this background, I can reveal that the Commission is able to accept Amendments Nos 14, 21, 22, 23 and 28 in full and Nos 1, 2, 3, 4, 19, 25, 25, 26, 27 and 30 in principle. And now I will give some of the reasons why we cannot accept the other amendments. Some of the amendments are aimed at tightening up the procedures for monitoring, reporting and inspections. We can accept most of them, but in our opinion Amendment No 20 would lead to an overlapping with existing procedures and is therefore superfluous. As far as the phasing-out of methyl bromide is concerned, the Commission cannot accept Amendment No 5 because the ban on critical use exemptions in agriculture after the year 2006 would be contrary to the Montreal Protocol. If the criteria for granting critical use exemptions are applied correctly, the possibility of exemptions should continue after the year 2006. And finally, there are Amendments Nos 32 and 33 which are aimed at postponing the phasing-out of methyl bromide until 2005 in Member States with special climatic conditions. This has already been discussed here this evening, and I can say that I entirely agree with what was said by Mrs Dybkjær, Mr Sjöstedt, Mrs Breyer and Mr Blokland, and not with the comments made by Mrs Flemming this evening. A collective exemption for all the southern Member States could mean that up to 80 % of the EU's use of methyl bromide was exempt, and then we would no longer be able to fulfil our obligations under the Montreal Protocol. The protocol demands a complete phasing-out of methyl bromide and does not allow the possibility of continued use after the phasing-out, not even if special types of plastic film are used.
Controlling the production of HCFCs is part of the Community's ozone policy. The Commission has proposed that the situation should be reviewed by the year 2002 to see whether developments in global patterns of consumption allow further restrictions to be introduced. Amendments Nos 6, 7, 8 and 9 will limit this flexibility because they introduce additional reductions now, before we know whether they are appropriate. The Commission therefore cannot accept these amendments now. Then there are some amendments which aim to encourage the control of the use of HCFCs. We cannot accept Amendments Nos 11, 12, 13 and 31, because they would increase the problems and costs for small and medium-sized enterprises by bringing forward the date for phasing out the use of HCFCs in solvents for refrigeration equipment and polyurethane foam. The Commission cannot accept Amendment No 16 on prohibiting the sale of second-hand equipment containing HCFCs, because that would increase the probability of illegal disposal and the release into the atmosphere of HCFCs. Amendments Nos 17 and 29 are aimed at prohibiting the production of products containing HCFCs for export to countries where their use is still permitted. Here we are aware that excessively restrictive legislation in the Community could easily lead to production facilities being located elsewhere. The Commission understands the aim of Amendment No 18, but it would conflict with the exemption for special cases in Article 5(6).
Then there are Amendments Nos 10 and 15, which are concerned with halons and HCFCs in fire protection systems. The phasing-out of halons is high on the agenda, but it is important to ensure that unnecessary releases into the atmosphere are avoided. Unfortunately, many Member States do not yet have facilities for recovering, storing, re-using or, for that matter, destroying halons in a safe way. It will be some time before this is the case. Therefore the Commission is unable to accept Amendment No 10. Amendment No 15 is aimed at introducing a new exemption, whereby HCFCs would be allowed to replace halons for fire protection purposes. I believe this was the amendment which Mrs Graenitz referred to in her remarks.
Finally, I would once again like to thank Mrs Graenitz and the Committee on the Environment for their report and their thorough examination of the Commission's proposal which we have been discussing here. I look forward to further constructive cooperation which can ensure that the Community continues to play a leading role in the protection of the ozone layer.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
(The sitting was closed at 11.45 p.m.)